EXECUTION VERSION





--------------------------------------------------------------------------------



PURCHASE AGREEMENT
BY AND AMONG
NATIONAL PEN HOLDINGS, LLC
NATIONAL PEN BLOCKER HOLDINGS, L.P.
NATIONAL PEN CO. LLC
NATIONAL PEN BLOCKER CORP.
AND
CIMPRESS USA INCORPORATED
DATED AS OF DECEMBER 9, 2016
 



--------------------------------------------------------------------------------





EAST\134549672.25

--------------------------------------------------------------------------------






TABLE OF CONTENTS
PAGE
ARTICLE 1 CERTAIN DEFINITIONS
1

Section 1.1
Certain Definitions    1

ARTICLE 2 PURCHASE AND SALE
15

Section 2.1
Purchase and Sale.    15

Section 2.2
The Closing    15

Section 2.3
Deliveries at the Closing    15

Section 2.4
Purchase Price    18

Section 2.5
Purchase Price Allocation    21

Section 2.6
Withholding    21

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE BLOCKER
22

Section 3.1
Organization and Qualification of the Group Companies    22

Section 3.2
Capitalization of the Group Companies    23

Section 3.3
Authority    25

Section 3.4
Financial Statements    25

Section 3.5
Consents and Approvals; No Violations    27

Section 3.6
Material Contracts    27

Section 3.7
Absence of Changes    30

Section 3.8
Litigation    30

Section 3.9
Compliance with Applicable Law; Permits    30

Section 3.10
Employee Benefit Plans    31



EAST\134549672.25    i

--------------------------------------------------------------------------------





Section 3.11
Environmental Matters    32

Section 3.12
Intellectual Property    33

Section 3.13
Labor Matters    35

Section 3.14
Insurance    36

Section 3.15
Tax Matters    37

Section 3.16
Brokers    39

Section 3.17
Real and Personal Property    39

Section 3.18
Transactions with Affiliates    40

Section 3.19
Customers.    41

Section 3.20
Suppliers.    41

Section 3.21
Product Liabilities and Warranties    41

Section 3.22
Absence of Certain Payments    41

Section 3.23
EXCLUSIVITY OF REPRESENTATIONS AND WARRANTIES    42

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLERS
42

Section 4.1
Organization and Qualification of Seller    42

Section 4.2
Authority    43

Section 4.3
Consents and Approvals; No Violations    43

Section 4.4
Title; Ownership    44

Section 4.5
Litigation    44

Section 4.6
Brokers    44

Section 4.7
EXCLUSIVITY OF REPRESENTATIONS AND WARRANTIES    44

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BUYER
44



EAST\134549672.25    ii

--------------------------------------------------------------------------------





Section 5.1
Organization    44

Section 5.2
Authority    45

Section 5.3
Consents and Approvals; No Violations    45

Section 5.4
Litigation    46

Section 5.5
Brokers    46

Section 5.6
Financing    46

Section 5.7
Solvency    46

Section 5.8
Securities Matters    46

Section 5.9
Acknowledgment and Representations by Buyer    47

ARTICLE 6 COVENANTS
47

Section 6.1
Conduct of Business of the Company and Blocker    47

Section 6.2
Access to Information; Confidentiality    49

Section 6.3
Efforts to Consummate; Further Assurances    51

Section 6.4
Public Announcements    52

Section 6.5
Indemnification; Directors’ and Officers’ Insurance    52

Section 6.6
Exclusive Dealing    53

Section 6.7
Documents and Information    54

Section 6.8
Contact with Customers, Suppliers and Other Business Relations    54

Section 6.9
Employee Benefits Matters    54

Section 6.10
Disclosure Schedules    55

Section 6.11
Reorganization    56

Section 6.12
Representation and Warranty Policy    56



EAST\134549672.25    iii

--------------------------------------------------------------------------------





Section 6.13
Tax Matters    56

Section 6.14
Release    62

Section 6.15
Section 280G Cleansing Vote    63

Section 6.16
Termination of Professional Services Agreement    63

Section 6.17
Insurance Policies.    63

Section 6.18
Zensar Invoices    65

Section 6.19
Bonus Payment    65

ARTICLE 7 CONDITIONS TO CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT
65

Section 7.1
Conditions to the Obligations of the Company, Buyer and Seller    65

Section 7.2
Other Conditions to the Obligations of Buyer    66

Section 7.3
Other Conditions to the Obligations of the Company and Sellers    66

Section 7.4
Frustration of Closing Conditions    67

ARTICLE 8 TERMINATION; AMENDMENT; WAIVER
67

Section 8.1
Termination    67

Section 8.2
Effect of Termination    68

Section 8.3
Amendment    68

Section 8.4
Extension; Waiver    68

ARTICLE 9 SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION
69

Section 9.1
Survival of Representations, Warranties and Covenants    69

Section 9.2
General Indemnification    69



EAST\134549672.25    iv

--------------------------------------------------------------------------------





Section 9.3
Third Party Claims    70

Section 9.4
Limitations on Indemnification Obligations    71

Section 9.5
Exclusive Remedy    73

Section 9.6
Manner of Payment; Escrow    74

Section 9.7
Purchase Price Adjustment    75

Section 9.8
Subrogation    75

Section 9.9
Holdback Obligation    75

ARTICLE 10 MISCELLANEOUS
76

Section 10.1
Entire Agreement; Assignment    76

Section 10.2
Notices    76

Section 10.3
Governing Law    78

Section 10.4
Fees and Expenses    79

Section 10.5
Construction; Interpretation    79

Section 10.6
Exhibits and Schedules    79

Section 10.7
Parties in Interest    79

Section 10.8
Severability    80

Section 10.9
Counterparts; Facsimile Signatures    80

Section 10.10
Knowledge of the Company    80

Section 10.11
WAIVER OF JURY TRIAL    80

Section 10.12
Jurisdiction and Venue    81

Section 10.13
Waiver of Conflicts; Jointly Privileged Information    81

Section 10.14
Remedies    82



EAST\134549672.25    v

--------------------------------------------------------------------------------





Section 10.15
No Recourse    82

Section 10.16
Sellers’ Representative.    83



SCHEDULES
P-1
—
Permitted Liens
2.3(b)(vii)
—
Director Resignations
2.5
—
Tax Allocation Statement
3.1(a)
—
Organization and Qualification of the Group Companies
3.2(a)
—
Capitalization of the Group Companies
3.2(b)
—
Capitalization of the Group Companies
3.2(c)
—
Capitalization of the Group Companies
3.4
—
Financial Statements
3.4(b)
—
Financial Statements
3.4(c)
—
Financial Statements
3.5
—
Company Consents and Approvals; No Violation
3.6(a)
—
Material Contracts
3.6(b)
—
Material Contracts
3.7
—
Absence of Changes
3.8
—
Litigation
3.10(a)
—
Employee Benefit Plans
3.10(b)
—
Multiemployer Plans / ERISA Title IV Plans
3.11
—
Environmental Matters
3.12
—
Intellectual Property
3.13(b)
—
Labor Matters



EAST\134549672.25    vi

--------------------------------------------------------------------------------





3.14
—
Insurance
3.15
—
Tax Matters
3.15(q)
—
Acceleration of Payments / 280G Payments
3.17(a)
—
Real Property
3.17(b)
—
Personal Property
3.18
—
Transactions with Affiliates
3.19
—
Top Customers
3.20
—
Top Suppliers
3.21
—
Product Liabilities and Warranties
4.3
—
Seller Consents and Approvals; No Violation
5.3
—
Buyer Consents and Approvals; No Violation
6.1(b)
—
Conduct of Business of the Group Companies



EXHIBITS
A
—
Example Statement of Funded Indebtedness
B
—
Example Statement of Net Working Capital
C
—
Form of Escrow Agreement
D
—
Nonsolicitation Agreement
E
—
Reorganization
F
—
Form of Lazard Invoice
G
—
Form of Termination Agreement





EAST\134549672.25    vii

--------------------------------------------------------------------------------






PURCHASE AGREEMENT
THIS PURCHASE AGREEMENT, dated as of December 9, 2016, is made by and among
NATIONAL PEN HOLDINGS, LLC, a Delaware limited liability company (“Holdings
Seller”), NATIONAL PEN BLOCKER HOLDINGS, L.P. a Delaware limited liability
partnership (“Blocker Seller”, and together with Holdings Seller, the “Sellers”)
NATIONAL PEN CO. LLC, a Delaware limited liability company (the “Company”),
NATIONAL PEN BLOCKER CORP., a Delaware corporation (the “Blocker”) and CIMPRESS
USA INCORPORATED, a Delaware corporation (“Buyer”). Each of the Company, the
Sellers and Buyer are, from time to time, referred to individually herein as a
“Party”, and collectively as the “Parties”. Capitalized terms used but not
otherwise defined herein have the meanings ascribed to such terms in Article 1.
WHEREAS, Holdings Seller currently owns beneficially and of record all of the
issued and outstanding Equity Interests of the Company;
WHEREAS, pursuant to the Reorganization (defined below), Holdings Seller and
Blocker will collectively, at Closing, own beneficially and of record all of the
issued and outstanding Equity Interests of the Company, which consist of 100
Units of the Company (as defined in the Governing Documents of the Company);
WHEREAS, Blocker Seller currently owns 100% of the issued and outstanding shares
of capital stock of the Blocker (“Blocker Stock”);
WHEREAS, at Closing, subject to the terms and conditions of this Agreement,
Buyer desires to acquire all of the issued and outstanding Equity Interests of
the Company by acquiring from (a) Holdings Seller all of the Units held by
Holdings Seller at Closing (the “Purchased Units”) and (b) the Blocker Seller
all of the Blocker Stock;
WHEREAS, Holdings Seller desires to sell to Buyer the Purchased Units and the
Blocker Seller desires to sell to Buyer all of the Blocker Stock; and
NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
ARTICLE 1
CERTAIN DEFINITIONS


Section 1.1    Certain Definitions. As used in this Agreement, the following
terms have the respective meanings set forth below.
“Accounting Firm” has the meaning set forth in Section 2.4(b)(ii).
“Acquisition Transaction” has the meaning set forth in Section 6.6.


EAST\134549672.25

--------------------------------------------------------------------------------





“Actual Fraud” means actual, common law fraud, with respect to the matters set
forth in this Agreement and the Ancillary Documents; which, for avoidance of
doubt, shall not include “constructive or negligent misrepresentation.”
“Actual Adjustment” means (a) the Purchase Price as finally determined pursuant
to Section 2.4(b), minus (b) the Estimated Purchase Price. For the avoidance of
doubt, the Actual Adjustment may be a negative number.
“Adjustment Escrow Account” means an account established by the Escrow Agent to
hold the Adjustment Escrow Amount in accordance with the Escrow Agreement.
“Adjustment Escrow Amount” means an amount equal to $6,000,000 to be deposited
with the Escrow Agent on the Closing Date pursuant to the Escrow Agreement as
security solely for Sellers’ obligations pursuant to Section 2.4(c)(ii), if any.
“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative thereto.
“Agreement” means this Agreement together with all Schedules and Exhibits
hereto, as the same may from time to time be amended, modified, supplemented or
restated in accordance with the terms hereof.
“Ancillary Documents” means the Escrow Agreement and each other agreement,
document, instrument and/or certificate contemplated by this Agreement to be
executed in connection with the Transactions.
“Anti-Corruption and Anti-Bribery Laws” means the Foreign Corrupt Practices Act
of 1977, as amended, any rules or regulations thereunder and any other
applicable anti-corruption or anti-bribery Laws or regulations, including,
without limitation, the UK Bribery Act 2010.
“Assigned Agreement” means the Professional Services Agreement.
“Beazley OEP” has the meaning set forth in Section 6.17(b).
“Blocker Refund Claims” has the meaning set forth in Section 6.13(c).
“Blocker Stock” has the meaning set forth in the recitals to this Agreement.
“Blocker Units” means the all of the Units of the Company held by the Blocker
immediately following the Reorganization but before giving effect to the
Closing.
“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks in New York City are open for the general transaction of business.


EAST\134549672.25    2

--------------------------------------------------------------------------------





“Buyer” has the meaning set forth in the introductory paragraph to this
Agreement.
“Buyer Arrangements” has the meaning set forth in Section 6.15.
“Buyer Indemnitee” has the meaning set forth in Section 9.2(a).
“Cap” has the meaning set forth in Section 9.4(d).
“Cash and Cash Equivalents” means the sum of (a) the fair market value
(expressed in United States dollars) of all cash and cash equivalents (including
restricted cash, deposits, credit card receivables, marketable securities, short
term investments and all checks, transfers and funds written, made or payable to
or for the benefit of any Group Company that have not yet been received or which
have not cleared as of the close of business on the Closing Date) of the Group
Companies, calculated in accordance with GAAP and the practices and
methodologies used by the Group Companies in the preparation of Financial
Statements, as of the close of business on the Closing Date, without giving
effect to any of the Transactions; plus (b) subject to Sellers’ Representative
providing reasonable evidence of such purchase, fifty percent (50%) of the cost
(including underwriting fee, premium, premium taxes, and any broker expenses)
paid by Sellers or the Group Companies to purchase the Supplemental ERP pursuant
to Section 6.17(a) (such amount under this clause (b) not to exceed $82,128);
plus (c) subject to Sellers’ Representatives providing reasonable evidence of
such purchase, the cost (including underwriting fee, premium, premium taxes, and
any broker expenses) paid by Sellers or the Group Companies to purchase the
Beazley OEP pursuant to Section 6.17(b); provided, that for purposes of clarity,
Cash and Cash Equivalents shall not include any Tax refunds, credits, attributes
or other Tax assets, nor shall it include any cash added to the balance sheet of
the Company from proceeds contributed by Buyer; plus (d) the KPMG Costs. For the
avoidance of doubt, (i) Cash and Cash Equivalents shall be reduced by checks and
drafts written by the Company but not yet cleared as of the Closing Date, and
(ii) any distribution, contribution or dividend of cash to or on behalf of the
Buyers or its Affiliates on or after the Closing Date shall not reduce the
amount of Cash and Cash Equivalents for purposes of calculating the Purchase
Price.
“Claims Made Policies” has the meaning set forth in Section 6.17(c).
“Closing” has the meaning set forth in Section 2.2.
“Closing Date” has the meaning set forth in Section 2.2.
“Closing Date Funded Indebtedness” means the Funded Indebtedness as of the close
of business on the Closing Date, without giving effect to any of the
Transactions. For avoidance of doubt, Closing Date Funded Indebtedness shall not
include any Funded Indebtedness incurred by or on behalf of Buyer on the Closing
Date.
“Closing Date Statement” has the meaning set forth in Section 2.4(a).
“Closing Net Working Capital” means Net Working Capital as of the close of
business on the Closing Date, without giving effect to any of the Transactions
or any actions by or on behalf of Buyer on the Closing Date. Notwithstanding
anything to the contrary contained herein, in no event


EAST\134549672.25    3

--------------------------------------------------------------------------------





shall “Closing Net Working Capital” include any amounts with respect to Cash and
Cash Equivalents, Seller Expenses, Funded Indebtedness or any income-based Tax
assets or liabilities.
“COBRA” means Part 6 of Subtitle B of Title I of ERISA, Section 4980B of the
Code and any similar state Law.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means (a) any option, warrant, convertible security, exchangeable
security, subscription right, conversion right, exchange right, or other right,
obligation or Contract that could require a Person to issue any of its Equity
Interests, or to sell any Equity Interests it owns in another Person; (b) any
other security convertible into, exchangeable or exercisable for, or
representing the right to subscribe for any Equity Interests of a Person or
owned by a Person; (c) any pre-emptive right granted under a Person’s Governing
Documents; and (d) any stock option, stock appreciation right, phantom stock,
profit participation, or other similar right with respect to a Person.
“Company” has the meaning set forth in the introductory paragraph to this
Agreement.
“Company Material Adverse Effect” means any change, event or effect that is or
is reasonably likely to have a material adverse effect upon the financial
condition, business, or results of operations, of the Group Companies, taken as
a whole; provided, however, that any adverse change, event or effect arising
from or related to (a) conditions affecting the United States economy or any
foreign economy generally, (b) any national or international political or social
conditions, including, engagement or cessation in hostilities, whether or not
pursuant to the declaration of a national emergency or war, the occurrence of
any military or terrorist attack, (c) financial, banking or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index), (d) changes in GAAP (or in the interpretation thereof),
(e) changes in (or in the interpretation of) any Laws, rules, regulations,
Orders, or other binding directives issued by any Governmental Entity or any
action required to be taken under any Law, rule, regulation, Order or existing
Contract by which any Group Company (or any of their respective assets or
properties) is bound, (f) any change that is generally applicable to the
industries or markets in which the Group Companies operate, (g) any changes or
fluctuations in interest or currency exchange rates, (h) the public announcement
of the Transactions (including by reason of the identity of Buyer or any
communication by Buyer or any of its Affiliates regarding its plans or
intentions with respect to the business of any Group Company), or (i) the taking
of any action contemplated by this Agreement or any Ancillary Document
(including the completion of the Transactions) or with Buyer’s consent or at the
Buyer’s request, shall not be taken into account in determining whether a
“Company Material Adverse Effect” has occurred (unless, with respect to any
matter described in the following clauses (a), (b), (c), (d), (e), (f) and (g),
such matter has a disproportionate effect on the Group Companies relative to
other comparable businesses operating in the industry in which the Group
Companies operate).
“Company Real Property” has the meaning set forth in Section 3.17(a).
“Confidential Information” has the meaning set forth in Section 6.2(b).


EAST\134549672.25    4

--------------------------------------------------------------------------------





“Confidentiality Agreement” means the confidentiality agreement, dated as of
July 25, 2016, by and between the Company and Cimpress N.V., a Netherlands
public limited liability company.
“Contract” means any oral or written contract, subcontract, instrument, note,
bond, mortgage, indenture, deed of trust, lease, license, obligation, commitment
or other agreement (and all amendments, side letters, modifications, extensions,
renewals, guarantees and supplements thereto).
“Credit Facility” means (a) that certain Credit Agreement, dated as of November
20, 2012 (as has been, and may hereafter be, amended, restated, supplemented or
otherwise modified from time to time) by and among Madison Capital Funding LLC,
as agent for the lenders and as a lender, the other lenders named therein and
the Company as borrower, and (b) the security interests and other documents
issued and entered into pursuant thereto (in each case, as such documents may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time).
“D&O Tail Policy” has the meaning set forth in Section 6.5(b).
“Deductible” has the meaning set forth in Section 9.4(c).
“DLLCA” means the Delaware Limited Liability Company Act, as amended.
“Employee Benefit Plan” means each “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA) and each other material employee benefit or
compensatory plan, program, policy, agreement or arrangement maintained,
sponsored or contributed to by any Group Company or with respect to which any
Group Company has any material liability (actual or contingent).
“Engagement” has the meaning set forth in Section 10.13(a).
“Enterprise Value” means $218,000,000.
“Environmental Claim” means any Proceeding or any settlement agreement or
judgment arising therefrom, by or from any Person alleging liability (including
liability or responsibility for the costs of enforcement Proceedings, Response
Actions, natural resources damages, property damages, personal injuries,
penalties, contribution, indemnification and injunctive relief) arising out of,
based on, resulting from or pursuant to: (a) any Environmental Law, (b) the
release of, or exposure of any person to, any Hazardous Substances; or (c) any
actual or alleged non-compliance with any Environmental Law or term or condition
of any Environmental Permit.
“Environmental Laws” means all Laws and any legally binding judicial or
administrative interpretation thereof, including any judicial or administrative
Order, relating to pollution, protection of natural resources and the
environment (including ambient air, soil, sediment, surface water, groundwater,
wetlands, land or subsurface strata) and protection of human health and safety
in respect of Hazardous Substances, but excluding any human health matters
governed by the U.S. Food and Drug Administration or related state agencies.
“Environmental Notice” means any written directive; written notice of violation,
infraction, or responsibility; or other written notice relating to (a) actual or
alleged non-compliance with any


EAST\134549672.25    5

--------------------------------------------------------------------------------





Environmental Law or any term or condition of any Environmental Permit; or (b)
actual or alleged liability under any Environmental Law.
“Environmental Permits” has the meaning set forth in Section 3.11(b).
“Equity Interests” means (a) with respect to a corporation, any and all shares
of capital stock with respect thereto; (b) with respect to a partnership,
limited liability company, trust or similar Person, any and all units,
membership interests, ownership interests, beneficiary rights or other
partnership/limited liability company interests with respect thereto; and (c)
any other equity ownership, participation or security in a Person, in each case
whether or not entitling the holder thereof to vote with respect to matters in
respect of the issuer thereof.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Escrow Agent” means Citibank, National Association, and any successor thereto
in accordance with the Escrow Agreement.
“Escrow Agreement” has the meaning set forth in Section 2.3(a)(i).
“Escrow Amount” means, collectively, the Adjustment Escrow Amount, the Indemnity
Escrow Amount and the Tax Escrow Amount.
“Estimated Purchase Price” has the meaning set forth in Section 2.4(a).
“Example Statement of Funded Indebtedness” means the statement of Funded
Indebtedness determined on a consolidated basis without duplication as of the
close of business on September 30, 2016 and attached as Exhibit A hereto;
provided, that the attached Example Statement of Funded Indebtedness shall
include only the components thereof and not any related values. Such values
shall have been separately agreed to by the Parties on or prior to the date
hereof; provided, that the parties acknowledge and agree that all values
attributable to Blocker Seller have been excluded from such agreed values and
that all applicable calculations and amounts will be later agreed and subject to
calculation and resolution in accordance with Section 2.4.
“Example Statement of Net Working Capital” means the statement of Net Working
Capital determined on a consolidated basis without duplication as of the close
of business on September 30, 2016 and attached as Exhibit B hereto; provided,
that the attached Example Statement of Net Working Capital shall include only
the components thereof and not any related values. Such values shall have been
separately agreed to by the Parties on or prior to the date hereof; provided,
that the parties acknowledge and agree that all values attributable to Blocker
Seller have been excluded from such agreed values and that all applicable
calculations and amounts will be later agreed and subject to calculation and
resolution in accordance with Section 2.4.
“Existing Holdings Insurance Policies” means each of the insurance policies
listed on Schedule 3.14 hereto under which Holdings Seller (or any other Person
which is not a Group Company) is named as the “First Named Insured”.
“Financial Statements” has the meaning set forth in Section 3.4(a).


EAST\134549672.25    6

--------------------------------------------------------------------------------





“Former Company Real Property” has the meaning set forth in Section 3.11(g).
“Fundamental Representations” means the representations and warranties of
Sellers, the Blocker and the Company contained in Sections 3.1 (Organization and
Qualification), 3.2 (Capitalization), 3.3 (Authority), 3.16 (Brokers), 4.1
(Organization and Qualification), 4.2 (Authority), 4.4 (Title and Ownership) and
Section 4.6 (Brokers).
“Funded Indebtedness” means, as of any time, without duplication, the
outstanding principal amount of, accrued and unpaid interest on, and other
payment obligations (including any prepayment premiums payable as a result of
the consummation of the Transactions) arising under, any obligations of any
Group Company consisting of (a) indebtedness for borrowed money or indebtedness
issued in substitution or exchange for borrowed money or for the deferred
purchase price of property or services (but excluding any trade payables and
accrued expenses arising in the ordinary course of business), (b) indebtedness
evidenced by any note, bond, debenture or other debt security, (c) obligations
under any interest rate, currency or other hedging agreements (provided that for
purposes hereof, such obligations shall be valued as the total cost of
termination, including any payment, breakage, costs or other amounts payable
upon termination thereof on the Closing Date)‎, (d) liabilities under leases
that are considered capital leases under GAAP, (e) reimbursement obligations and
obligations with respect to letters of credit, bankers’ acceptances, bank
guarantees, surety bonds and performance bonds, whether or not matured, but in
each case, only to the extent drawn, (f) earnout or other contingent payment
liabilities of any Group Company arising in connection with a purchase of
property or services (other than payables in the ordinary course of business),
(g) with respect to foregoing clauses (a) through (f) above, any interest,
prepayment penalties, make-whole premiums, expenses, fees, or similar
contractual charges related to such liabilities and the repayment thereof,
(h) for guarantees of any liability of a third party of the type described in
the foregoing clause (a), (i) any unpaid severance amounts payable to any former
or current employee of any of the Group Companies (but not including any such
amounts payable as a result of (i) the termination by Buyer or its Affiliates of
any employee of any Group Company or (ii) any other action undertaken by Buyer
or its Affiliates prior to, at or following the Closing, including arrangements
entered into at the direction of Buyer or its Affiliates), (j) any Identified
Escheat Obligations, (k) any Identified USB Tax Obligations, and (l) any
liabilities for unpaid or accrued income Taxes (in excess of current income Tax
assets) of each Group Company for the Pre-Closing Tax Period, inclusive of any
liability for Taxes resulting from the Reorganization or the Transactions. For
purposes of clause (l), all Transaction Tax Deductions that are deductible in a
Pre-Closing Tax Period shall be deemed to be recognized at the close of business
on the Closing Date. Notwithstanding the foregoing, “Funded Indebtedness” shall
not include any (v) intercompany indebtedness amongst the Group Companies,
(w) obligations under operating leases, (x) undrawn letters of credit (including
any that are outstanding under the Credit Facility), bankers’ acceptances, bank
guarantees, surety bonds and performance bonds, (y) amounts included as Seller
Expenses or (z) obligations or accruals related to the Group Companies’ 2016
annual incentive plan (including Taxes payable subject to standard payroll
withholding requirements related thereto).
“GAAP” means United States generally accepted accounting principles.


EAST\134549672.25    7

--------------------------------------------------------------------------------





“Governing Documents” means the legal document(s) by which any Person (other
than an individual) establishes its legal existence or which govern its internal
affairs. For example, the “Governing Documents” of a corporation are its
certificate of incorporation and by-laws, the “Governing Documents” of a limited
partnership are its limited partnership agreement and certificate of limited
partnership and the “Governing Documents” of a limited liability company are its
operating agreement and certificate of formation.
“Governmental Entity” means any foreign, national, federal, state, local,
municipal, or other (a) government or political subdivision, (b) governmental or
quasi‑governmental entity of any nature (including any governmental agency,
branch, department, authority, ministry, commission, board, bureau, official, or
entity and any court or other tribunal) or (c) body exercising, or entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature, including any arbitral
tribunal.
“Group Companies” means, collectively, (a) the Company and each of its
Subsidiaries and (b) the Blocker, and the correlated term “Group Company” means
any of the foregoing individually.
“Group Company IP Rights” has the meaning set forth in Section 3.12(a).
“Group Company Systems” has the meaning set forth in Section 3.12(b).
“Hazardous Substances” means any substance, material or waste (regardless of
physical form or concentration) that is identified, defined, designated, listed,
restricted, or regulated as hazardous, toxic, infectious, explosive,
radioactive, carcinogenic, ignitable, corrosive, reactive or deleterious to
living things or the environment, or that otherwise results in liability, under
Environmental Law.
“Holdback Amount” means $5,000,000.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
“Identified Escheat Obligations” means $70,455.
“Identified USB Tax Obligations” means up to $306,585 of any USB related
environmental tax obligations, but only to the extent such obligations relate to
cash received by a Group Company from a counterparty in connection therewith and
such cash amounts have not yet been paid to the applicable Governmental Entity.
“Indemnified Party” has the meaning set forth in Section 9.3(a).
“Indemnity Escrow Account” means an account established by the Escrow Agent to
hold the Indemnity Escrow Amount in accordance with the Escrow Agreement.
“Indemnity Escrow Amount” means an amount equal to $1,635,000 to be deposited
with the Escrow Agent on the Closing Date pursuant to the Escrow Agreement as
security for Sellers’ obligations pursuant to Article 9, if any.


EAST\134549672.25    8

--------------------------------------------------------------------------------





“Intellectual Property Rights” means all (a) patents, patent applications and
industrial designs; (b) trademarks, service marks, trade dress, slogans, logos
and trade names, all goodwill associated therewith and all registrations and
applications therefor and renewals thereof; (c) copyrights, copyrightable works,
copyright registrations and applications and renewals thereof; (d) Internet
domain names and all registrations therefor; (e) trade secrets, know-how,
proprietary inventions, designs, algorithms, industrial property and
enhancements and improvements thereto, whether or not patentable, and other
confidential business information, including technical information, marketing
plans, research, designs, plans, methods, techniques, and processes, any and all
technology, customer and supplier lists, new business opportunities, computer
software programs or applications, in both source and object code form,
technical documentation of such software programs, statistical models, e-mail
lists, inventions, sui generis database rights, databases, and data, whether in
tangible or intangible form and whether or not stored, compiled or memorialized
physically, electronically, graphically, photographically or in writing, in each
case, to the extent protectable by applicable Law; and (f) all remedies and
rights in the foregoing, including all rights to sue for past infringements, and
rights to damages and profits due or accrued in or relating to any of the
foregoing.
“Inventory” means the goods (semi-finished goods, finished goods, or residual
goods), merchandise, supplies, works in process and raw materials, including any
of the foregoing owned by the Company or any of its Subsidiaries but in the
possession of Persons other than the Company or any of its Subsidiaries for the
benefit of, or pursuant to instructions of, the Company or any of its
Subsidiaries.
“Jointly Privileged Information” has the meaning set forth in Section 10.13(b).
“Key Customers” has the meaning set forth in Section 3.19.
“Key Suppliers” has the meaning set forth in Section 3.20.
“KPMG Costs” has the meaning set forth in Section 2.5.
“KPMG Valuation” has the meaning set forth in Section 2.5.
“Latest Balance Sheet” has the meaning set forth in Section 3.4(a)(ii).
“Latest Balance Sheet Date” means November 30, 2016.
“Law” means any applicable U.S. or non-U.S. federal, national, supranational,
state, provincial, local or similar constitution, statute, law, ordinance,
regulation, rule, code, order, requirement or rule of law, including common law.
“Leased Real Property” has the meaning set forth in Section 3.17(a).
“Lien” means any lien, mortgage, pledge, hypothecation, right or offers, claim,
security interest, encumbrance, lease, sublease, license, occupancy agreement,
adverse claim or interest, easement, encroachment, burden, title defect, title
retention agreement, voting trust agreement, interest, equity, option, right of
first refusal, charge or other restrictions of any nature whatsoever.


EAST\134549672.25    9

--------------------------------------------------------------------------------





For the avoidance of doubt, the term “Lien” shall not be deemed to include any
license of Intellectual Property Rights.
“Loss” has the meaning set forth in Section 9.2(a).
“Material Contracts” has the meaning set forth in Section 3.6(a).
“Material Lease” has the meaning set forth in Section 3.17(a).
“Multiemployer Plan” has the meaning set forth in Section 3(37) of ERISA.
“Net Working Capital” means, as of any time, the aggregate value of current
assets of the Group Companies less the aggregate value of current liabilities of
the Group Companies, in each case, as of such time determined on a consolidated
basis without duplication and calculated in accordance with Section 2.4(d)
(including by (a) including only current assets and current liabilities to the
extent that such assets and liabilities are of the type and kind included in the
Example Statement of Net Working Capital, and (b) establishing levels of
reserves in the same manner as such reserves were established in preparing the
Example Statement of Net Working Capital). For purposes of this definition of
“Net Working Capital,” (i) current assets shall exclude all current and deferred
income Tax assets of the Group Companies, (ii) current liabilities shall exclude
all current and deferred income Tax liabilities of the Group Companies, (iii)
each of current assets and current liabilities shall exclude all Funded
Indebtedness and Seller Expenses and (iv) the line item for current liabilities
related to any obligations or accruals related to the Group Companies’ 2016
annual incentive plan (including Taxes payable subject to standard payroll
withholding requirements related thereto) shall be $2,900,000.
“Net Working Capital Adjustment” means (a) the amount by which Closing Net
Working Capital exceeds Target Net Working Capital, or (b) the amount by which
Closing Net Working Capital is less than Target Net Working Capital; provided,
that any amount which is calculated pursuant to clause (a) above shall be deemed
to be a positive number and any amount which is calculated pursuant to clause
(b) above shall be deemed to be a negative number, in each case of (a) and (b),
for purposes of calculating the amount of the Purchase Price.
“New Plans” has the meaning set forth in Section 6.9.
“Non-US Employee” has the meaning set forth in Section 3.13(a).
“Nonsolicitation Agreement” has the meaning set forth in Section 2.3(b)(v).
“Order” means any order, injunction, judgment, writ, decree, ruling, decision,
determination, settlement, memorandum of understanding, or arbitration award or
verdict entered, issued, made or rendered by any Governmental Entity or by any
arbitrator.
“Owned Real Property” has the meaning set forth in Section 3.17(a).
“Parties”, and the correlative term “Party”, has the meaning set forth in the
introductory paragraph to this Agreement.


EAST\134549672.25    10

--------------------------------------------------------------------------------





“Permit” means licenses, permits, approvals, authorizations, accreditations,
certifications, franchises, variances, commissions, foreclosures, clearances,
waivers or consents issued by any Governmental Entity.
“Permitted Liens” means (a) statutory mechanic’s, materialmen’s, carriers’,
repairers’ and other Liens arising or incurred in the ordinary course of
business for amounts that are not yet delinquent or are being contested in good
faith or have been bonded or similarly discharged, (b) statutory Liens for
Taxes, assessments or other governmental charges not yet due and payable as of
the Closing Date or which are being contested in good faith, (c) encumbrances
and restrictions on real property (including easements, covenants, conditions,
rights of way and similar restrictions) that do not materially interfere with
the Group Companies’ present or anticipated uses or occupancy of such real
property and that, except to the extent set forth on Schedule P-1, do not
include any financial obligations, (d) Liens securing the obligations of the
Group Companies under the Credit Facility, (e) Liens granted to any lender at
the Closing in connection with any financing by Buyer of the Transactions, (f)
zoning, building codes and other land use Laws regulating the use or occupancy
of real property or the activities conducted thereon which are imposed by any
Governmental Entity having jurisdiction over such real property and which are
not violated by the current use or occupancy of such real property or the
operation of the businesses of the Group Companies(g) matters that would be
disclosed by an accurate survey or inspection of the real property, and (h)
Liens described on Schedule P-1.
“Person” means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture, association or other similar entity, whether or not a legal
entity.
“Pre‑Closing Period” has the meaning set forth in Section 6.1(a).
“Pre‑Closing Tax Period” means any taxable period ending on or before the
Closing Date and the portion of any Straddle Period through the end of the
Closing Date.
“Premises Pollution Insurance Policy” means that certain Premises Pollution
Liability III Insurance Policy issued by Illinois Union Insurance Company with
Holdings Seller as First Named Insured, Policy No.: PPL G27414977 001.
“Proceeding” means any arbitration, audit, claim, complaint, hearing,
investigation, inquiry, litigation, petition, suit or other proceeding (whether
civil, criminal, administrative or investigative) commenced or brought by any
Person and conducted, or heard by or before, any Governmental Entity.
“Professional Services Agreement” means the Professional Services Agreement
dated November 20, 2012, by and between Lincolnshire Management, Inc. and
Holdings Seller, as assigned by Holdings Seller to the Company pursuant to
Section 6.16(c).
“Products” has the meaning set forth in Section 3.21.
“Proposed Closing Date Calculations” has the meaning set forth in Section
2.4(b)(i).


EAST\134549672.25    11

--------------------------------------------------------------------------------





“Purchase Price” means (a) the Enterprise Value, plus (b) the Net Working
Capital Adjustment (which may be a negative number), plus (c) the amount of Cash
and Cash Equivalents, minus (d) the amount of Closing Date Funded Indebtedness,
minus (e) the amount of Seller Expenses (in the cases of clauses (b) through (e)
above, as each is finally determined in accordance with Section 2.4(b)).
“Purchase Price Dispute Notice” has the meaning set forth in Section 2.4(b)(ii).
“Purchased Units” has the meaning set forth in the recitals to this Agreement.
“Qualified Representations” means the representations and warranties set forth
in Section 3.4, Section 3.6(a), Section 3.7(a), Section 3.7(d), the first
sentence of Section 3.9(b), the first sentence of Section 3.14 and Section 3.21.
“R&W Insurance Policy” has the meaning set forth in Section 6.12.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing into the
environment (including the abandonment or discarding of barrels, containers, and
other closed receptacles containing any Hazardous Substance or pollutant or
contaminant).
“Refund Claims” has the meaning set forth in Section 6.13(d).
“Released Claim” has the meaning set forth in Section 6.14.
“Releasee” has the meaning set forth in Section 6.14.
“Releasors” has the meaning set forth in Section 6.14.
“Reorganization” has the meaning set forth in Section 6.11.
“Response Action” has the meaning set forth in Section 9.4(i).
“Responsible Party” has the meaning set forth in Section 9.3(a).
“Schedules” has the meaning set forth in Section 6.10.
“Section 280G Approval” has the meaning set forth in Section 6.15.
“Section 280G Payments” has the meaning set forth in Section 6.15.
“Securities Act” means the Securities Act of 1933, as amended.
“Sellers” has the meaning set forth in the introductory paragraph to this
Agreement.
“Seller Companies” has the meaning set forth in Section 6.13(a)(iv).


EAST\134549672.25    12

--------------------------------------------------------------------------------





“Seller Expenses” means, without duplication, and to the extent unpaid as of the
Closing Date, the aggregate amount payable by the Group Companies and/or Sellers
for which any Group Company or Buyer could become liable after the Closing in
respect of all out-of-pocket costs, fees and expenses of third-parties incurred
by or on behalf of Sellers or any Group Company on or prior to the Closing in
connection with the consummation of the Transactions, including, without
limitation, (a) the fees and expenses of Lazard Middle Market LLC, and
Kirkland & Ellis LLP, and any fees payable as of the Closing to Lincolnshire
Management Inc. under the Professional Services Agreement, (b) to the extent not
included in Funded Indebtedness, any change of control bonuses, phantom equity
plans, severance or bonus plans, or similar arrangements (including any stay
bonuses) payable to any current employee or director of a Group Company as the
sole result of the consummation of the Transactions (and, for the avoidance of
doubt, not as a result of (i) the termination by Buyer or its Affiliates of any
employee or director or (ii) any other action undertaken by Buyer or its
Affiliates prior to, at or following the Closing, including arrangements entered
into at the direction of Buyer or its Affiliates), (c) any Company-side
employment Taxes payable in respect of any payments of the kind described in
clauses (b) above, (d) any costs related to the D&O Tail Policy, and (e) fifty
percent (50%) of the cost (including underwriting fee, premium, premium taxes,
and any broker expenses) related to the R&W Insurance Policy, provided, however,
that in no event shall costs greater than $460,000 be included in Seller
Expenses under this clause (e) or otherwise be payable by the Sellers in respect
of the R&W Insurance Policy. Notwithstanding the foregoing, “Seller Expenses”
shall not include (i) any amounts to the extent included in Funded Indebtedness
or Closing Net Working Capital, or (ii) any amounts paid or payable under
obligations or accruals related to the Group Companies’ 2016 annual incentive
plan (including Taxes payable subject to standard payroll withholding
requirements related thereto).
“Seller Indemnitee” has the meaning set forth in Section 9.2(b).
“Straddle Period” means any taxable period that includes (but does not end on)
the Closing Date.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of such Person or a combination thereof or (b) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of the partnership or other similar ownership interests thereof is at
the time owned, directly or indirectly, by such Person or one or more
Subsidiaries of such Person or a combination thereof and for this purpose, a
Person or Persons own a majority ownership interest in such a business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of such business entity’s gains or losses or shall be a, or control
any, managing director or general partner of such business entity (other than a
corporation). The term “Subsidiary” shall include all Subsidiaries of such
Subsidiary.
“Supplemental ERP” has the meaning set forth in Section 6.17(a).
“Survival Period Termination Date” has the meaning set forth in Section 9.1.


EAST\134549672.25    13

--------------------------------------------------------------------------------





“Target Net Working Capital” means $26,000,000.
“Tax” means (a) any federal, state, local or foreign taxes, including income,
gross receipts, franchise, estimated, alternative minimum, add-on minimum,
sales, use, transfer, real property gains, registration, value added, excise,
natural resources, severance, stamp, occupation, windfall profits, environmental
(under Section 59A of the Code), customs, duties, real property, personal
property, capital stock, social security (or similar), unemployment, disability,
payroll, license, employee, withholding or other tax, of any kind whatsoever,
including any interest, penalties or additions to tax in respect of the
foregoing (whether disputed or not); (b) any liability for the payment of any
amounts of any of the foregoing types as a result of being a member of an
affiliated, consolidated, combined or unitary group; (c) any liability for the
payment of any amounts as a result of being a party to any tax sharing or
allocation agreements or arrangements (whether or not written) or with respect
to the payment of any amounts of any of the foregoing types as a result of any
express or implied obligation to indemnify any other Person (in each case, other
than such an agreement entered into in the ordinary course of business and not
primarily concerning Taxes, such as a credit agreement or lease); and (d) any
liability for the payment of any of the foregoing types as a successor or
transferee. For avoidance of doubt, “Tax” shall exclude the Identified Escheat
Obligations.
“Tax Allocation Statement” has the meaning set forth in Section 2.5.
“Tax Claims Cap” has the meaning set forth in Section 6.13(k).
“Tax Claims Survival Period” has the meaning set forth in Section 6.13(j).
“Tax Escrow Account” means an account established by the Escrow Agent to hold
the Tax Escrow Amount in accordance with the Escrow Agreement.
“Tax Escrow Amount” means an amount equal to $1,635,000 to be deposited with the
Escrow Agent on the Closing Date pursuant to the Escrow Agreement as security
for Sellers’ obligations pursuant to Section 6.13(j).
“Tax Return” means any return, declaration, report, claim for refund or
information, return or statement with respect to Taxes, including any Schedule
or attachment therefor or any amendment thereof.
“Termination Agreement” has the meaning set forth in Section 2.3(b)(xiii).
“Termination Date” has the meaning set forth in Section 8.1(d).
“Terminated Partnership” has the meaning set forth in Section 6.13(a)(i).
“Third Party Claim” has the meaning set forth in Section 9.3(a).
“Transaction Tax Deductions” means the sum of all (a) stay or sale bonuses,
change in control payments, severance payments, retention payments or any other
similar payments made (or included as a liability in calculating Net Working
Capital or Funded Indebtedness) by the Group Companies in connection with the
Transactions, (b) the fees, expenses and interest incurred by the


EAST\134549672.25    14

--------------------------------------------------------------------------------





Company with respect to the payment of Funded Indebtedness (including, for the
avoidance of doubt, amounts treated as interest for U.S. federal income tax
purposes, any breakage fees or any accelerated deferred financing fees, whether
paid before, at, or after the Closing), (c) the amount of any employment Taxes
with respect to the amounts set forth in clause (a) paid by the Company on or
prior to the Closing Date, and (d) any Seller Expenses, to the extent properly
deductible for federal income Tax purposes (including any such expenses or
amounts set forth on Exhibit A attached hereto).
“Transactions” means, collectively, the Reorganization and the other
transactions contemplated by this Agreement and by the other agreements executed
and delivered pursuant to this Agreement (including, without limitation, the
Ancillary Documents).
“Treasury Regulations” means the regulations promulgated under the Code by the
United States Department of the Treasury.
“US Employee” has the meaning set forth in Section 3.13(a).
“WARN Act” has the meaning set forth in Section 3.13(b).
ARTICLE 2
PURCHASE AND SALE
Section 2.1    Purchase and Sale. Upon the terms and subject to the conditions
set forth in this Agreement, at the Closing, Buyer will purchase (a) from
Holdings Seller, and Holdings Seller will sell to Buyer, the Purchased Units and
(b) from Blocker Seller, and Blocker Seller will sell to Buyer, the Blocker
Stock, in exchange for the Estimated Purchase Price (subject to adjustment
pursuant to Section 2.4).
Section 2.2    The Closing. The closing of the Transactions (the “Closing”)
shall take place at 9:00 a.m., New York time, on a date to be specified by the
Parties, which date shall be no later than the second Business Day following the
satisfaction (or waiver) of the conditions set forth in Article 7 (other than
those conditions which are to be satisfied by the delivery of documents or the
taking of any other action at the Closing by any Party, but subject to the
satisfaction (or waiver) of such conditions at the Closing) and which date shall
be no sooner than December 30, 2016 (the “Closing Date”), at the offices of
Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022, unless
another time, date or place is agreed to in writing by Buyer and Sellers’
Representative. For purposes of this Agreement and the Transactions, the Closing
shall be deemed to occur as of the close of business on the Closing Date. The
Closing may occur by electronic exchange of documents (including PDF signatures)
and wire transfer of funds.
Section 2.3    Deliveries at the Closing.
(a)    Deliveries by Buyer. At the Closing, Buyer shall:
(i)    deposit the Escrow Amount into the applicable escrow account(s)
established pursuant to (and the Escrow Amount shall be held by the Escrow Agent
in accordance


EAST\134549672.25    15

--------------------------------------------------------------------------------





with the terms of) an escrow agreement (the “Escrow Agreement”), which Escrow
Agreement shall be (A) entered into on or about the date hereof by and among
Sellers’ Representative, Buyer and the Escrow Agent, and (B) attached hereto as
Exhibit C;
(ii)    pay in cash by wire transfer of immediately available funds an amount
equal to (A) the Estimated Purchase Price, minus (B) the Escrow Amount, to
account(s) specified by Sellers’ Representative in the Closing Date Statement;
(iii)    pay in cash by wire transfer of immediately available funds, on behalf
of the Group Companies, all outstanding Funded Indebtedness of the Group
Companies identified with an asterisk (*) on the Closing Date Statement, in
accordance with, and to the accounts of the holders of such Funded Indebtedness
specified in, the Closing Date Statement; and
(iv)    pay in cash by wire transfer of immediately available funds, on behalf
of the Group Companies or Sellers, as applicable, all of the unpaid Seller
Expenses set forth on the Closing Date Statement, in accordance with, and to the
accounts of the third parties specified in, the Closing Date Statement.
(b)    Other Deliveries. At the Closing, the Group Companies, Buyer and Sellers,
as applicable, shall execute and deliver each of the following documents:
(i)    Sellers’ Representative shall deliver to Buyer a certificate or
certificates representing all of the Blocker Stock, duly endorsed in blank or
accompanied by stock transfer powers executed by the Blocker Seller;
(ii)    (A) Sellers’ Representative shall deliver a certificate of an authorized
officer of Sellers’ Representative dated as of the Closing Date, to the effect
that the applicable conditions specified in Section 7.2(a) and Section 7.2(b)
have been satisfied by the Sellers and (B) Company shall deliver a certificate
of an authorized officer of the Company dated as of the Closing Date, to the
effect that the applicable conditions specified in Section 7.2(a) and Section
7.2(b) have been satisfied by the Company;
(iii)    Buyer shall deliver a certificate of an authorized officer of Buyer,
dated as of the Closing Date, to the effect that the conditions specified in
Section 7.3(a) and Section 7.3(b) have been satisfied;
(iv)    the Company, Buyer and Sellers’ Representative shall each deliver a
certified copy of (A) the Governing Documents of the Company or Buyer, as
applicable, and (B) the resolutions of the board of directors, other governing
body or group of holders of Equity Interests of the Company, Buyer or Sellers,
as applicable, authorizing the execution and delivery of the Agreement and the
consummation of the Transactions;
(v)    Lincolnshire Management, Inc. shall have duly executed and delivered a
nonsolicitation agreement in the form of Exhibit D attached hereto
(collectively, the “Nonsolicitation Agreement”), and the Nonsolicitation
Agreement shall be in full force and effect as of the Closing and shall not have
been amended or modified;


EAST\134549672.25    16

--------------------------------------------------------------------------------





(vi)    Sellers’ Representative shall deliver to Buyer at least two (2) Business
Days prior to the Closing Date evidence (A) that the Reorganization has been
completed, and (B) that immediately prior to the Closing, Holdings Seller and
the Blocker own all of the issued and outstanding Equity Interests in the
Company;
(vii)    each Group Company shall deliver written resignations for (A) each of
the directors of such Group Company set forth on Schedule 2.3(b)(vii) and (B)
such other directors of any Group Company as may be requested by Buyer prior to
the Closing Date, to the extent each such person in (A) and (B) above continue
to be directors on the Closing Date;
(viii)    Sellers’ Representative shall deliver a certificate from each Seller,
in compliance with Treasury Regulations Section 1.1445-2(b)(2), stating that
such Seller is not a “foreign person” within the meaning of Section 1445 of the
Code and Treasury Regulations Section 1.1445-2;
(ix)    the Escrow Agreement shall have been duly executed and delivered by each
of Buyer, Sellers’ Representative and the Escrow Agent;
(x)    certificates of insurance or other evidence that the D&O Tail Policy has
been obtained and is in effect as of the Closing;
(xi)    Sellers’ Representative shall deliver payoff letters with respect to all
outstanding Funded Indebtedness of the Group Companies identified with an
asterisk (*) on the Closing Date Statement and UCC authorization statements as
reasonably required to evidence the satisfaction of all outstanding Funded
Indebtedness of the Group Companies identified with an asterisk (*) on the
Closing Date Statement;
(xii)    Sellers’ Representative shall deliver a copy of the final invoice
issued by Lazard Middle Market LLC substantially in a form annexed hereto as
Exhibit F;
(xiii)    Lincolnshire Management, Inc. and the Company shall have duly executed
and delivered a termination agreement in the form of Exhibit G attached hereto
(collectively, the “Termination Agreement”), in accordance with the terms set
forth in Section 6.16;
(xiv)    Sellers’ Representative shall deliver evidence that the assignments of
the Assigned Agreement (and the assumptions related thereto) pursuant to Section
6.16 shall each have been effected; and
(xv)    Sellers’ Representative shall deliver (A) with respect to the
Supplemental ERP (x) an e-mail from the relevant underwriter or insurer
confirming that the Sellers’ Representative has purchased the Supplemental ERP
for an additional thirty-six (36) months with an effective date of September 29,
2017 and (y) evidence that the premium for the Supplemental ERP has been paid;
and (B) with respect to the Beazley OEP, (x) an e-mail from the relevant
underwriter or insurer confirming that the Sellers’ Representative has agreed to
purchase the Beazley OEP for 12 months with an effective date of the Closing
Date and (y) evidence that the premium for the Beazley OEP has been paid.


EAST\134549672.25    17

--------------------------------------------------------------------------------





Section 2.4    Purchase Price.
(a)    Estimated Purchase Price. No later than three (3) Business Days prior to
the Closing, Sellers’ Representative shall (or shall cause the Company to)
deliver to Buyer a certificate (the “Closing Date Statement”) setting forth a
good faith calculation of the Purchase Price based upon (i) the actual
Enterprise Value, and (ii) Sellers’ Representative’s good faith estimate of (A)
the Net Working Capital Adjustment (which may be a negative number), (B) the
amount of Cash and Cash Equivalents, (C) the amount of Closing Date Funded
Indebtedness, and (D) the amount of Seller Expenses, in each case, including the
components thereof and in a manner consistent with the definitions thereof
(including, with respect to the calculation of the Closing Date Funded
Indebtedness, the terms of Exhibit A, and with respect to the calculation of the
Net Working Capital Adjustment, the terms of Exhibit B) (such calculation of the
Purchase Price, the “Estimated Purchase Price”).
(b)    Determination of Final Purchase Price.
(i)    As soon as practicable, but no later than sixty (60) days after the
Closing Date, Buyer shall prepare (and deliver to Sellers’ Representative) a
certificate setting forth Buyer’s good faith proposed calculation of the
Purchase Price, together with Buyer’s good faith proposed calculations of the
Net Working Capital Adjustment and the amounts of Cash and Cash Equivalents,
Closing Date Funded Indebtedness and Seller Expenses, in each case, including
the components thereof and in a manner consistent with the definitions thereof
(including, with respect to the calculation of the Closing Date Funded
Indebtedness, the terms of Exhibit A, and with respect to the calculation of the
Net Working Capital Adjustment, the terms of Exhibit B) (which calculations
shall collectively be referred to herein from time to time as the “Proposed
Closing Date Calculations”). Notwithstanding anything to the contrary set forth
herein, if Buyer fails to timely deliver any of the Proposed Closing Date
Calculations, then, at the election of Sellers’ Representative in its sole
discretion, Sellers’ Representative may retain a nationally or regionally
recognized independent accounting firm to provide an audit of the Group
Companies’ books, review the calculation of the Estimated Purchase Price and
make any adjustments necessary thereto consistent with the provisions of this
Section 2.4(b), the determination of such accounting firm being conclusive and
binding on the Parties; provided, however, that Sellers reserve any and all
rights granted to it in this Agreement. In connection with the foregoing, each
Group Company shall, and shall cause each other Group Company to, make its
financial records available to such accounting firm in connection with its
services and all fees and expenses of such accounting firm shall be paid by
Buyer. Notwithstanding Sellers’ right to dispute the Proposed Closing Date
Calculations pursuant to Section 2.4(b)(ii), if (A) the Proposed Closing Date
Calculations provide that the Purchase Price is greater than the Estimated
Purchase Price, then within three (3) Business Days after the date Buyer
delivers to Sellers’ Representative the Proposed Closing Date Calculations,
Sellers’ Representative and Buyer shall deliver joint written instructions to
the Escrow Agent instructing the Escrow Agent to distribute all funds in the
Adjustment Escrow Account to Sellers’ Representative, or (B) the Proposed
Closing Date Calculations provide that the Estimated Purchase Price is greater
than the Purchase Price, then within three (3) Business Days after the date
Buyer delivers to Sellers’ Representative the Proposed Closing Date
Calculations, Sellers’ Representative and Buyer shall deliver joint written
instructions to the Escrow Agent instructing the Escrow Agent


EAST\134549672.25    18

--------------------------------------------------------------------------------





to distribute to Sellers’ Representative an amount equal to (I) the Adjustment
Escrow Amount, minus (II) the difference between the Estimated Purchase Price
and the Purchase Price (as calculated in the Proposed Closing Date
Calculations).
(ii)    If Sellers’ Representative does not give written notice of any dispute
(a “Purchase Price Dispute Notice”) to Buyer within thirty (30) days of timely
receiving the Proposed Closing Date Calculations, the Parties each agree that
the Proposed Closing Date Calculations shall be deemed to set forth the final
Net Working Capital Adjustment, Cash and Cash Equivalents, Closing Date Funded
Indebtedness, Seller Expenses and Purchase Price, in each case, for all purposes
hereunder (including the determination of the Actual Adjustment); provided,
however, that in the event that Sellers’ Representative reasonably requests
additional materials from Buyer in order to evaluate the Proposed Closing Date
Calculations and Buyer does not provide such materials within five (5) days of
Holdings Seller’s request thereof (or such shorter period as may remain in such
thirty (30) day period), such thirty (30) day period shall be extended by one
(1) day for each additional day required for Buyer to fully respond to such
request. If Sellers’ Representative delivers a Purchase Price Dispute Notice to
Buyer within such 30-day period, Buyer and Sellers’ Representative shall use
commercially reasonable efforts to resolve the dispute during the 30-day period
commencing on the date Buyer receives the applicable Purchase Price Dispute
Notice from Sellers’ Representative and all such discussions related thereto
shall (unless otherwise agreed by Buyer and Sellers’ Representative) be governed
by Rule 408 of the Federal Rules of Evidence and any applicable similar state
Law or rule. If Sellers’ Representative and Buyer do not agree upon a final
resolution with respect to any disputed items contained in such Purchase Price
Dispute Notice within such 30-day period, then Sellers’ Representative and Buyer
shall engage, and such remaining items in dispute shall be submitted immediately
to, a nationally or regionally recognized accounting firm mutually acceptable to
Buyer and Sellers’ Representative. If Buyer and Sellers’ Representative are
unable to agree on the choice of such accounting firm within ten (10) Business
Days after the expiration of the aforementioned 30-day period, then Buyer and
Sellers’ Representative shall select a nationally or regionally recognized
accounting firm by lot (after excluding their respective regularly used
accounting firms). The accounting firm so agreed to or selected (the “Accounting
Firm”) shall be required to render a determination of the applicable dispute
within thirty (30) days after referral of the matter to such Accounting Firm,
which determination must be in writing and must set forth, in reasonable detail,
the basis therefor. The sole task of the Accounting Firm shall be to resolve the
disputed items by setting forth a value, for each disputed item, which value
shall not be in excess of, nor less than, the greatest or lowest value,
respectively, set forth in the Purchase Price Dispute Notice or the Proposed
Closing Date Calculations. Neither Buyer nor the Sellers’ Representative shall
have any ex parte conversations or meetings with the Accounting Firm without the
prior consent of the other Party. Such determination of the Accounting Firm
shall be conclusive and binding upon the Parties for all purposes hereunder
(including the determination of the Actual Adjustment). The Proposed Closing
Date Calculations shall be revised, if necessary, as appropriate to reflect the
resolution of any objections thereto pursuant to this Section 2.4(b)(ii) and, as
so revised, such Proposed Closing Date Calculations shall be deemed to set forth
the final Net Working Capital, Cash and Cash Equivalents, Closing Date Funded
Indebtedness, Seller Expenses and Purchase Price, in each case, for all purposes
hereunder (including the determination of the Actual Adjustment). The terms of
appointment and engagement of the Accounting Firm shall be as agreed upon
between Seller and Buyer, and any associated engagement fees shall initially be
borne 50%


EAST\134549672.25    19

--------------------------------------------------------------------------------





by Sellers’ Representative and 50% by Buyer; provided that such fees shall
ultimately be borne by Buyer on the one hand and Sellers, on the other hand, in
the same proportion as the aggregate amount of the disputed items that is
unsuccessfully disputed by each such party (as determined by the Accounting
Firm) bears to the total amount of the dispute items submitted to the Accounting
Firm.
(iii)    The Company and the Blocker shall, and shall cause each other Group
Company to, make its financial records and personnel available to Sellers’
Representative, its accountants and other representatives and the Accounting
Firm at reasonable times during the review by Sellers’ Representative and the
Accounting Firm of, and the resolution of any objections with respect to, the
Proposed Closing Date Calculations.
(c)    Adjustment to Estimated Purchase Price.
(i)    If the Actual Adjustment is a positive amount, then (A) Buyer shall pay
(or shall cause to be paid) to Sellers’ Representative an amount in cash equal
to such positive amount and (B) all funds remaining in the Adjustment Escrow
Account shall be released to Sellers’ Representative. Buyer and Sellers’
Representative shall take all actions required to cause the Escrow Agent to make
all disbursements, and Buyer shall make (or cause to be made) all payments,
required pursuant to this Section 2.4(c)(i), by wire transfer of immediately
available funds (to an account designated by Sellers’ Representative to Buyer)
within three (3) Business Days after the date on which the Purchase Price is
finally determined pursuant to Section 2.4(b) above.
(ii)    If the Actual Adjustment is a negative amount, then Buyer shall be
entitled to receive a cash disbursement from the Adjustment Escrow Amount equal
to such negative amount, and, if such disbursement is insufficient to satisfy
the entire amount of the Actual Adjustment, then Buyer, at its option, may
collect the Actual Adjustment from the Indemnity Escrow Amount. Notwithstanding
anything to the contrary in this Agreement, after all disbursements required to
be made to Buyer pursuant to this Section 2.4(c)(ii) have been made by the
Escrow Agent, if any funds remain in the Adjustment Escrow Account, such
remaining funds shall be disbursed to Sellers’ Representative (on behalf of the
Sellers). The Parties shall take all actions required to cause the Escrow Agent
to make all disbursements required pursuant to this Section 2.4(c)(ii) by wire
transfer of immediately available funds (to the applicable accounts designated
by Buyer and Sellers’ Representative, as applicable) within three (3) Business
Days after the date on which the Purchase Price is finally determined pursuant
to Section 2.4(b).
(d)    Accounting Procedures. The Closing Date Statement, the Proposed Closing
Date Calculations and any estimates, determinations and calculations contained
therein shall be prepared and calculated for the Group Companies, on a
consolidated basis (solely in the case of Subsidiaries of the Company) and using
the same accounting principles, practices, procedures, policies and methods
(with consistent classifications, judgments, inclusions, exclusions and
valuation and estimation methodologies) used and applied by the Group Companies
in the preparation of the Example Statement of Net Working Capital and the
Example Statement of Funded Indebtedness, provided, that such statements,
estimates, calculations and determinations: (i) shall not include any purchase
accounting or other adjustment arising out of the consummation of the
Transactions, (ii) shall be based on facts and circumstances as they exist prior
to the Closing and shall exclude the effect of any act, decision or event
occurring on or after the Closing, (iii) shall


EAST\134549672.25    20

--------------------------------------------------------------------------------





follow the defined terms contained in this Agreement whether or not such terms
are consistent with GAAP, and (iv) shall be prepared consistent with the methods
used in preparing the Financial Statements.
Section 2.5    Purchase Price Allocation. Each Seller, the Company, and the
Buyer agree to allocate the Purchase Price and any other relevant amounts
(including, if applicable, any liabilities treated as assumed for U.S. federal
income tax purposes) between the Blocker Stock and the Purchased Units and, as
applicable, among the assets of the Company and any Subsidiary of the Company
treated as a “disregarded entity” for U.S. federal income tax purposes in
accordance with Schedule 2.5 (the “Tax Allocation Statement”) for U.S. federal
and applicable state and local income Tax purposes, including, to the extent
applicable, Sections 704(c), 755 and 1060 of the Code; provided that, such
Schedule shall be updated by the Sellers’ Representative with Buyer’s consent
(which consent shall not be unreasonably withheld, conditioned or delayed), in
good faith no later than two (2) Business Days prior to the Closing Date in a
manner consistent with the Net Working Capital shown on the Closing Date
Statement and the valuation assumptions and methodologies reflected in Schedule
2.5. The Sellers’ Representative shall, with Buyer’s consent (which consent
shall not be unreasonably withheld, conditioned or delayed), adjust the Tax
Allocation Statement from time to time in a manner consistent with the
principles of Schedule 2.5 to take into account any amounts treated as
adjustments to purchase price for U.S. federal income tax purposes. Promptly
following the date hereof, the Sellers’ Representative shall engage KPMG LLP to
prepare a third party valuation with respect to (i) “Class V assets – stock of
NPPHL (Ireland subsidiary),” (ii) “Class V assets – stock of Pluma (Mexico
subsidiary)” and (iii) “Class VI assets (section 197 intangibles other than
goodwill and going concern value)” (the “KPMG Valuation”).  Buyer agrees that up
to a maximum of $75,000 of the cost of the KPMG Valuation (“KPMG Costs”) shall
be treated as Cash and Cash Equivalents for purposes of calculating the Purchase
Price.  Promptly following receipt of the KPMG Valuation, the Sellers’
Representative shall provide a copy thereof to Buyer.  Thereafter, the Parties
shall negotiate in good faith concerning any potential adjustments to the Tax
Allocation Statement related to the three asset classes described above.  In the
event the Parties are unable to agree upon one or more adjustments to the Tax
Allocation Statement related to the three assets classes described above prior
to the Closing Date (or such later date as may be mutually agreed upon by the
Parties), then the amount allocated to any such asset class that remains in
dispute as of such time shall be the amount reflected in the Tax Allocation
Statement as of the date hereof. No Party or Affiliate of any Party shall take,
or permit any Affiliate to take, any position for any Tax purpose (whether in
connection with audits, Tax Returns or otherwise) that is inconsistent with the
final Tax Allocation Statement, except as required pursuant to a “determination”
within the meaning of Section 1313(a) of the Code (or any similar provision of
state, local or non-U.S. Tax Law).
Section 2.6    Withholding. Buyer shall be entitled to deduct and withhold, or
cause the Escrow Agent to deduct and withhold, from any amounts payable pursuant
to this Agreement any withholding Taxes or other amounts required under the Code
or any applicable Tax Law to be deducted and withheld; provided, that before
withholding from a payment made to any Person pursuant to this Agreement, Buyer
shall use reasonable best efforts to (i) at least five (5) Business Days prior
to the payment of such amount, provide the Sellers with written notice of its
intent to deduct and withhold, (ii) cooperate in good faith with Sellers to
reduce or eliminate the deduction


EAST\134549672.25    21

--------------------------------------------------------------------------------





or withholding of such amount, and (iii) shall provide Sellers a reasonable
opportunity to provide forms or other documentation that would exempt such
amounts from withholding. To the extent that any such amounts are so deducted or
withheld, such amounts shall be treated for all purposes of this Agreement as
having been paid to the Person in respect of which such deduction and
withholding was made.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE BLOCKER
The Company, and with respect to representations and warranties in respect of
the Blocker set forth in Sections 3.1(d), 3.2, 3.3(b), and 3.4, the Blocker,
hereby represents and warrants to Buyer that the following are true and correct
as of the date of this Agreement (except to the extent expressly relating to a
specific date, in which event such representation or warranty shall be made as
of such date):
Section 3.1    Organization and Qualification of the Group Companies.
(a)    Each Group Company is a limited liability company, corporation,
partnership or other business association or entity, as the case may be, duly
organized, validly existing and, if applicable, in good standing (or the
equivalent thereof) under the Laws of its respective jurisdiction of formation
or organization (as applicable). Schedule 3.1(a) sets forth the name, entity
type, and jurisdiction of formation or organization (as applicable) of each
Group Company. Each Group Company has the requisite corporate, limited liability
company, limited company or other applicable business entity power and authority
to own, lease and operate its properties and to carry on its businesses as
presently conducted.
(b)    Each Group Company is duly qualified or licensed to transact business and
is in good standing (or the equivalent thereof) in each jurisdiction in which
the property owned, leased or operated by it, or the nature of the business
conducted by it, makes such qualification or licensing necessary, except in such
jurisdictions where the failure to be so duly qualified or licensed and in good
standing would not be reasonably likely to have a Company Material Adverse
Effect.
(c)    The Company has made available to Buyer an accurate and complete copy of
each Governing Document of each Group Company, in each case, as in effect as of
the date of this Agreement, and no Group Company is in material default under or
in material violation of any provision of its respective Governing Documents.
(d)    Blocker was organized solely for the purpose of owning, directly or
indirectly, Equity Interests in the Company and has not engaged in any business,
and has not incurred liabilities or obligations whatsoever, other than those
incident to its direct or indirect ownership of Equity Interests in the Company
and the execution of this Agreement and the consummation of the Transactions.


EAST\134549672.25    22

--------------------------------------------------------------------------------





Section 3.2    Capitalization of the Group Companies.
(a)    At Closing (and after giving effect to the Reorganization), the Purchased
Units and the Blocker Units will collectively comprise all Equity Interests of
the Company that are issued and outstanding, and the Purchased Units and the
Blocker Units will have been duly authorized and validly issued, fully paid, and
issued free and clear of any preemptive rights (except to the extent provided by
applicable law), restrictions on transfer (other than restrictions under
applicable federal, state and other securities Laws), and will be owned,
beneficially and of record, by Sellers free and clear of all Liens (other than
restrictions under applicable federal, state and other securities Laws).
Schedule 3.2(a) sets forth all the Equity Interests of the Company issued and
outstanding, reserved for issuance, or subject to Commitments immediately prior
to consummation of the Reorganization. Except as set forth on Schedule 3.2(a) or
in connection with the Reorganization, there are no outstanding (A) Equity
Interests of the Company, (B) securities of the Company convertible into or
exchangeable for, at any time, Equity Interests of the Company, (C) options,
warrants, “phantom equity,” equity appreciation, participation or similar
rights, calls, subscriptions or other rights (including preemptive rights or
rights of first refusal or offer), conversion rights, anti-dilution rights,
agreements or other commitments obligating the Company to issue, redeem,
register, transfer or sell any Equity Interests or equity equivalent rights, (D)
obligations of the Company to repurchase, redeem or otherwise acquire any Equity
Interests of the Company, or (E) voting trusts, proxies, voting agreements,
equityholder agreements or other agreements among the holders of Equity
Interests of the Company with respect to the voting or transfer of its Equity
Interests. All of the outstanding Equity Interests of the Company have been
offered, issued, sold and delivered in compliance with applicable Laws. There
are no rights to have the Company’s Equity Interests registered for sale to the
public in connection with the Laws of any jurisdiction. The Company does not
have any outstanding bonds, debentures, notes or other obligations the holders
of which have the right to vote (or which are convertible into or exercisable
for securities having the right to vote) on any matter. As of immediately
following the Closing, and after giving effect to the Transactions, all of the
Equity Interests of the Company will have been duly authorized and validly
issued, and issued in compliance with all applicable Laws without giving rise to
preemptive rights of any kind, and all of the outstanding Equity Interests of
the Company will be held beneficially and of record by the Buyer.
(b)    The Blocker Stock comprises all Equity Interests of the Blocker that are
issued and outstanding, and the Blocker Stock has been duly authorized and
validly issued, fully paid and non-assessable, and issued free and clear of any
preemptive rights (except to the extent provided by applicable law),
restrictions on transfer (other than restrictions under applicable federal,
state and other securities Laws), and will be owned, beneficially and of record,
by the Blocker Seller free and clear of all Liens (other than restrictions under
applicable federal, state and other securities Laws).  Schedule 3.2(b) sets
forth all the Equity Interests of the Blocker issued and outstanding, reserved
for issuance, or subject to Commitments. Except as set forth on Schedule 3.2(b),
there are no outstanding (i) Equity Interests of the Blocker, (ii) securities of
the Blocker convertible into or exchangeable for, at any time, Equity Interests
of the Blocker, (iii) options, warrants, “phantom equity,” equity appreciation,
participation or similar rights, calls, subscriptions or other rights (including
preemptive rights or rights of first refusal or offer), conversion rights,
anti-dilution rights, agreements or other commitments obligating the Blocker to
issue, redeem, register, transfer or sell


EAST\134549672.25    23

--------------------------------------------------------------------------------





any Equity Interests or equity equivalent rights, other than in connection with
the Reorganization, (iv) obligations of the Blocker to repurchase, redeem or
otherwise acquire any Equity Interests of the Blocker, or (v) voting trusts,
proxies, voting agreements, equityholder agreements or other agreements among
the holders of Equity Interests of the Blocker with respect to the voting or
transfer of its Equity Interests. All of the outstanding Equity Interests of the
Blocker have been offered, issued, sold and delivered in compliance with
applicable Laws. There are no rights to have the Blocker’s Equity Interests
registered for sale to the public in connection with the Laws of any
jurisdiction. The Blocker does not have any outstanding bonds, debentures, notes
or other obligations the holders of which have the right to vote (or which are
convertible into or exercisable for securities having the right to vote) on any
matter. As of immediately following the Closing, and after giving effect to the
Transactions, all of the Equity Interests of the Blocker will have been duly
authorized and validly issued, and issued in compliance with all applicable Laws
without giving rise to preemptive rights of any kind, and all of the outstanding
Equity Interests of the Blocker will be held beneficially and of record by the
Buyer.
(c)    Except as set forth on Schedule 3.2(c), no Group Company, other than the
Blocker, directly or indirectly, owns any Equity Interests, or any interest
convertible into or exchangeable or exercisable for, at any time, any Equity
Interest, in any Person. At Closing (and after giving effect to the
Reorganization), the Blocker, directly or indirectly will not own, and has not
owned, any Equity Interests, or any interest convertible into or exchangeable or
exercisable for, at any time, any Equity Interests, in any Person other than the
Blocker Units. All outstanding Equity Interests of each Subsidiary of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable (except to the extent such concepts are not applicable under the
applicable Law of such Subsidiary’s jurisdiction of formation or other
applicable Law), free and clear of any preemptive rights, restrictions on
transfer (other than restrictions under applicable federal, state and other
securities Laws), or Liens (other than Permitted Liens) and are owned,
beneficially and of record, by another Group Company. Schedule 3.2(c) sets
forth, for each Subsidiary of the Company, all the Equity Interests issued and
outstanding, reserved for issuance, or subject to Commitments. Except as set
forth on Schedule 3.2(c), there are no outstanding (i) Equity Interests of any
Subsidiary of the Company, (ii) securities of any Subsidiary of the Company
convertible into or exchangeable for, at any time, Equity Interests of any
Subsidiary of the Company, (iii) options, warrants, “phantom equity,” equity
appreciation, participation or similar rights, calls, subscriptions or other
rights (including preemptive rights or rights of first refusal or offer),
conversion rights, anti-dilution rights, agreements or other commitments
obligating any Subsidiary of the Company to issue, redeem, register, transfer or
sell any Equity Interests or equity equivalent rights, other than in connection
with the Reorganization, (iv) obligations of any Subsidiary of the Company to
repurchase, redeem or otherwise acquire any Equity Interests of any such
Subsidiary, or (v) voting trusts, proxies, voting agreements, equityholder
agreements or other agreements among the holders of Equity Interests of any
Subsidiary of the Company with respect to the voting or transfer of its Equity
Interests. All of the outstanding Equity Interests of the Company’s Subsidiaries
have been offered, issued, sold and delivered in compliance with applicable
Laws. There are no rights to have any Equity Interests of the Company’s
Subsidiaries registered for sale to the public in connection with the Laws of
any jurisdiction. No Subsidiary of the Company has any outstanding bonds,
debentures, notes or other obligations the holders of which have the right to
vote (or which are convertible into or exercisable for securities having the
right to vote) on any matter. As of


EAST\134549672.25    24

--------------------------------------------------------------------------------





immediately following the Closing, and after giving effect to the Transactions,
all of the Equity Interests of the Company’s Subsidiaries will have been duly
authorized and validly issued, and issued in compliance with all applicable Laws
without giving rise to preemptive rights of any kind, and all of the outstanding
Equity Interests of the Company’s Subsidiaries will be held, directly or
indirectly, by the Buyer.
Section 3.3    Authority.
(a)    The Company has the requisite power and authority to execute, deliver and
perform its obligations under this Agreement and the Ancillary Documents to
which the Company is a party and to consummate the Transactions. The execution
and delivery of this Agreement and the Ancillary Documents by the Company and
the consummation of the Transactions have been duly authorized by all necessary
limited liability and/or other action on the part of the Company. This Agreement
has been (and the execution and delivery of each of the Ancillary Documents to
which the Company will be a party, will be) duly executed and delivered by the
Company and constitutes (and, with respect to each of the Ancillary Documents to
which the Company will be a party, will constitute) a valid, legal and binding
agreement of the Company (assuming that this Agreement has been and the
Ancillary Documents to which the Company is a party will be duly and validly
authorized, executed and delivered by the other Persons party thereto),
enforceable against the Company in accordance with their respective terms,
except (i) to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other Laws affecting the
enforcement of creditors’ rights generally, and (ii) that the availability of
equitable remedies, including specific performance, is subject to the discretion
of the court before which any Proceeding thereof may be brought.
(b)    The Blocker has the requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement and the Ancillary
Documents to which the Blocker is a party and to consummate the Transactions.
The execution and delivery of this Agreement and the Ancillary Documents by the
Blocker and the consummation of the Transactions have been duly authorized by
all necessary corporate action on the part of the Blocker. This Agreement has
been (and the execution and delivery of each of the Ancillary Documents to which
the Blocker will be a party, will be) duly executed and delivered by the Blocker
and constitutes (and, with respect to each of the Ancillary Documents to which
the Blocker will be a party, will constitute) a valid, legal and binding
agreement of the Blocker (assuming that this Agreement has been and the
Ancillary Documents to which the Blocker is a party will be duly and validly
authorized, executed and delivered by the other Persons party thereto),
enforceable against the Blocker in accordance with their respective terms,
except (i) to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other Laws affecting the
enforcement of creditors’ rights generally, and (ii) that the availability of
equitable remedies, including specific performance, is subject to the discretion
of the court before which any Proceeding thereof may be brought.
Section 3.4    Financial Statements.
(a)    Attached hereto as Schedule 3.4 are true and complete copies of the
following financial statements (such financial statements, the
“Financial Statements”):


EAST\134549672.25    25

--------------------------------------------------------------------------------





(i)    the audited consolidated balance sheets of the Company and its
consolidated Subsidiaries as of December 31, 2014 and December 31, 2015 and the
related consolidated statements of operations, unitholders’ equity and income
(loss) and cash flows for the years ended December 31, 2014 and December 31,
2015;
(ii)    the unaudited consolidated balance sheet of the Company and its
consolidated Subsidiaries as of the Latest Balance Sheet Date (the “Latest
Balance Sheet”) and the related unaudited consolidated statements of income and
cash flows for the eleven (11) month period ending on the Latest Balance Sheet
Date;
(iii)    the unaudited balance sheet of the Blocker as of December 31, 2015; and
(iv)     the unaudited balance sheet of the Blocker as of the Latest Balance
Sheet Date and the related unaudited statement of income for the eleven (11)
month period ending on the Latest Balance Sheet Date.
(b)    Except as set forth on Schedule 3.4(b), the Financial Statements (i) have
been prepared from the books and records of the Company and its consolidated
Subsidiaries in accordance with GAAP applied on a consistent basis throughout
the periods covered thereby, except as may be indicated in the notes thereto and
except, in the case of unaudited Financial Statements, for the absence of
footnotes and subject to customary year-end adjustments, and (ii) fairly
present, in all material respects, the consolidated financial position of the
Company and its consolidated Subsidiaries as of the dates thereof and their
consolidated results of operations for the periods then ended (subject, in the
case of the unaudited Financial Statements, to the absence of footnotes and to
customary year-end adjustments).
(c)    Except for matters reflected or reserved against in the Financial
Statements, no Group Company has any liabilities or obligations of any nature
that would be required under GAAP, as in effect on the date of this Agreement,
to be reflected on a consolidated balance sheet of the Group Companies
(including the notes thereto) or any “off-balance sheet arrangements” that would
be required to be disclosed under Item 303(a)(4) of Regulation S-K promulgated
under the Securities Act, except liabilities or obligations that (i) are
disclosed on Schedule 3.4(c), (ii) were incurred since the Latest Balance Sheet
Date in the ordinary course of business (none of which results from or arises
out of any material breach of or material default under any contract, material
breach of warranty, tort, material infringement or material violation of Law),
(iii) are incurred in connection with the Transactions, (iv) are not material to
the Group Companies, and (v) relate to a subject matter specifically addressed
by other representations and warranties contained in this Article 3, it being
agreed that the intention of this subclause (v) is to prevent the
representations and warranties in this Article 3 from circumventing the agreed
upon scope and limitations of such other representations and warranties, such as
knowledge, materiality and Company Material Adverse Effect qualifications and
dollar thresholds.
(d)    Each Group Company maintains a reasonably adequate system of internal
controls and procedures. No Group Company (including their respective personnel
who have a role in the preparation of financial statements or the internal
accounting controls utilized by such Group


EAST\134549672.25    26

--------------------------------------------------------------------------------





Company) has identified any significant deficiency or material weakness in the
system of internal accounting controls utilized by such Group Company.
Section 3.5    Consents and Approvals; No Violations. Except as set forth on
Schedule 3.5, assuming the truth and accuracy of the representations and
warranties of Buyer set forth in Section 5.3, no notice to, filing with, or
authorization, consent or approval of any Person, including any Governmental
Entity or any third party with whom any Group Company has a contractual
relationship, is necessary for the execution, delivery or performance by the
Company of this Agreement or any of the Ancillary Documents to which the Company
is a party or the consummation by the Company of the Transactions, except for
(a) compliance with and filings under the HSR Act and any other applicable
antitrust, competition or similar Law, rules regulations, Orders or decrees
(including applicable terminations, suspensions, authorizations, Orders, grants,
consents, permissions or approvals of Governmental Entities thereunder, (b)
those the failure of which to obtain or make would not have a material and
adverse effect on any Group Company, (c) applicable requirements, if any, under
the DLLCA and federal or state securities or “blue sky” Laws, and (d) those that
may be required solely by reason of Buyer’s (as opposed to any other third
party’s) participation in the transactions contemplated hereby. Neither the
execution, delivery nor performance by the Company of this Agreement or the
Ancillary Documents to which the Company is a party nor the consummation by the
Company of the Transactions will (i) conflict with, violate or result in any
breach of any material provision of any Group Company’s Governing Documents,
(ii) except as set forth on Schedule 3.5, result in a violation or breach of, or
cause acceleration, or constitute (with or without due notice or lapse of time
or both) a default (or give rise to any right of termination, cancellation or
acceleration) under any of the material terms, conditions or provisions of any
Material Contract or any Material Lease, (iii) violate any Order or Law
applicable to any Group Company or any Group Company’s property or assets, or
(iv) except as contemplated by this Agreement or with respect to Permitted
Liens, result in the creation of any Lien upon any of the material assets of any
Group Company.
Section 3.6    Material Contracts.
(a)    Schedule 3.6(a) sets forth a true and correct list as of the date of this
Agreement of the following written Contracts (other than this Agreement and any
Material Lease or any sale or purchase orders entered into with any customer or
supplier in the ordinary course of business) to which any of the Group Companies
is a party or by which the property or assets of any Group Company are otherwise
bound (collectively, the “Material Contracts”):
(i)    Contracts for the employment or engagement of any officer, individual
employee or other individual on a full‑time, part-time, consulting or other
basis (A) providing annual base salary, service fee and/or guaranteed bonus in
excess of $150,000 (other than Contracts with any individual in the United
States that are terminable at-will or any Contract with any individual outside
of the United States that are terminable upon sixty (60) days’ notice or less,
without liability to any Group Company beyond that which is required by
applicable law) or (B) providing for severance, separation or termination pay
upon termination of employment or engagement or change of control payments that
remain outstanding;


EAST\134549672.25    27

--------------------------------------------------------------------------------





(ii)    Contracts with temporary employment agencies or similar entities
relating to the assignment of temporary employees (full-time or seasonal) to
work at any of the Group Companies, that account for, in the aggregate, at least
a majority of such temporary employees engaged by the Group Companies;
(iii)    Contracts relating to Funded Indebtedness (other than the Credit
Facility and any ancillary documents executed in connection therewith), except
for Funded Indebtedness for an amount less than $100,000;
(iv)    Contracts under which any Group Company is lessee of or holds or
operates any tangible property (other than real property), owned by any other
Person, except for any lease or agreement under which the aggregate annual
rental payments do not exceed $100,000;
(v)    Contracts under which any Group Company is lessor of or permits any third
party to hold or operate any tangible property (other than real property), owned
or controlled by the Company, except for any lease or agreement under which the
aggregate annual rental payments do not exceed $100,000;
(vi)    any partnership, strategic alliance, joint venture, manufacturer,
development or supply Contract or other Contract which involves a sharing of
revenues, profits or losses by any Group Company with any other third party;
(vii)    Contracts pursuant to which any Group Company grants or is granted a
license to use any Intellectual Property Rights and which involve payments by or
to any Group Company, as applicable, in excess of $100,000 in any calendar year
(other than for (A) standard off-the-shelf software license agreements entered
into in the ordinary course of business and (B) non-exclusive licenses granted
in the ordinary course of business);
(viii)    Contracts (other than purchase orders for sales of products or
services in the ordinary course of business) with any customer or supplier set
forth on Schedule 3.19 or Schedule 3.20, as applicable;
(ix)    Contracts requiring or providing for capital expenditures in excess of
$250,000 in any fiscal year;
(x)    Contracts relating to interest rate, currency or other hedging
arrangements;
(xi)    Contracts that relates to the future disposition or acquisition of
material assets (other than Inventory) or properties by any Group Company, or
any merger or business combination with respect to any Group Company;
(xii)    other than any Contracts specified in clauses (i) through (viii) above,
Contracts that involve payments, performance of services or delivery or
distribution of goods or materials by or to any Group Company of $250,000 or
more in any calendar year;


EAST\134549672.25    28

--------------------------------------------------------------------------------





(xiii)    Contracts (other than employment, severance or similar Contracts with
employees or directors of Group Companies) that cannot be terminated on less
than ninety (90) days’ notice without an early termination penalty of more than
$250,000 being payable by any Group Company;
(xiv)    Contracts prohibiting any Group Company from freely engaging in any
business or otherwise limiting a Group Company from engaging in or competing
with any Person in any business or in any geographical area;
(xv)    management Contracts (other than Contracts with officers or employees of
a Group Company) that require a Group Company to make payments of any cash or
other compensation or benefits, including agreements providing for the payment
of cash or other compensation or benefits upon the consummation of the
Transactions;
(xvi)    Contracts relating to the ownership of, acquisition of or investment in
any business or enterprise (including investments in joint ventures and minority
equity investments) under which any the Group Companies continue to have
material monetary obligations;
(xvii)    any collective bargaining Contract or other Contract with any labor
union or other bargaining representative of a group of employees of any Group
Company;
(xviii)    Contracts with Key Suppliers or Key Customers (A) containing most
favored nation provisions with any third party (including any similar provisions
with respect to pricing), (B) containing grants of any exclusive rights, rights
of first refusal, rights of first negotiation or similar rights to any customer
or supplier, (C) that require the purchase of all or substantially all of its
requirements of a particular product from any supplier, or (D) involving any
royalty, dividend or similar arrangement based on the revenues or profits of any
Group Company or fixed price or fixed volume arrangements.
(xix)    Contracts for the purchase or sale of Owned Real Property; and
(xx)    Contracts with any Governmental Entity that involve payments to any
Group Company of more than $100,000, or more in any calendar year.
(b)    Except as set forth on Schedule 3.6(b), as of the date of this Agreement,
each Material Contract is in full force and effect and is valid and binding on
the applicable Group Company and enforceable in accordance with its terms
against such Group Company and, to the Company’s knowledge, each other party
thereto (subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other Laws affecting generally the enforcement of creditors’
rights and subject to general principles of equity). Except as set forth on
Schedule 3.6(b), (i) each Group Company has performed all material obligations
required to be performed by it under each Material Contract, and no Group
Company or, to the Company’s knowledge, other party thereto is in breach of any
material obligations under any Material Contract, and no event has occurred that
with notice or lapse of time would constitute such a beach of default or would
permit termination, modification or acceleration of any Material Contract by any
party thereto, and (ii) during the past year, no Group Company has given or
received written notice of any breach of or default under any Material Contract,
in each


EAST\134549672.25    29

--------------------------------------------------------------------------------





case, other than any breaches or defaults that have not had an adverse effect
which is material to any Group Company. The Company has given Buyer access to a
true and correct copy of each Material Contract.
Section 3.7    Absence of Changes. Except as set forth on Schedule 3.7 and as
expressly contemplated by this Agreement, since December 31, 2015, there has not
been any event or development that could, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect, each Group
Company has conducted its business in the ordinary course, no Group Company has
taken any action or omitted to take any action which, if taken or omitted to be
taken after the date of this Agreement, would require the consent of Buyer in
accordance with Section 6.1(b), and (d) no Group Company has incurred any
material damage or destruction to any material assets that is not covered by
insurance. Buyer acknowledges that the announcement by Sellers or the Company of
their intention to sell the business (as well as the execution of this
Agreement, the Ancillary Documents and the consummation of the Transactions)
might affect one or more of the Group Companies’ customer or supplier
relationships, and that such effects do not and will not constitute a breach of
this Section 3.7.
Section 3.8    Litigation. Except as set forth on Schedule 3.8, since January 1,
2014 and thereafter until the date of this Agreement, (i) there has not been any
Proceeding pending or, to the Company’s knowledge, threatened in writing,
against any Group Company, their respective businesses or any present or former
officer, director, manager or employee of any Group Company in his or her
capacity as such, at Law or in equity or before any Governmental Entity, and
(ii) no Group Company has been subject to any outstanding Order (at Law or in
equity), writ, injunction or decree (if finally determined pursuant to a final,
non-appealable judgment in a manner adverse to the Group Companies); in each
case of (i) and (ii) above, that would have an adverse effect which is material
to any Group Company.
Section 3.9    Compliance with Applicable Law; Permits.
(a)    The business of the Group Companies is and has been for the past three
(3) years operated in compliance, and to the Company’s knowledge, each of the
officers, directors and executive employees of such Persons are in compliance
and have complied, in each case, in all material respects with all applicable
Laws, rules, regulations, codes, ordinances and Orders of all Governmental
Entities in so far as they relate to the operations of any Group Company. This
Section 3.9 does not relate to Tax matters (which is the subject of Section
3.15), environmental matters (which is the subject of Section 3.11), employee
benefit matters (which is the subject of Section 3.10) or intellectual property
matters (which is the subject of Section 3.12).
(b)    Schedule 3.9(b) contains a true, correct and complete list of all
material Permits issued to any Group Company (the “Material Permits”). The Group
Companies have all Material Permits, and have made all material notifications,
registrations, certifications and filings with all Governmental Entities,
necessary for the operation of their respective businesses as presently
conducted. The Group Companies are in compliance, in all material respects, with
all such Material Permits and all such Material Permits are in full force and
effect. No Group Company has received written notice from any Governmental
Entity, which remains outstanding, regarding any proposed modification,
non-renewal, suspension, cancellation or termination of any such Permits, and,
to the


EAST\134549672.25    30

--------------------------------------------------------------------------------





Company’s knowledge, no event has occurred which could reasonably be expected to
result in the modification, non-renewal, suspension, cancellation or termination
of any such Permit. There is no Proceeding pending or, to the Company’s
knowledge, threatened by any Governmental Entity with respect to (a) any alleged
failure by any Group Company or any of their respective personnel to have any
Permit required in connection with the operation of their respective businesses
or (b) any revocation, cancellation, rescission, modification, termination or
refusal to renew in the ordinary course, any of the Material Permits.
Section 3.10    Employee Benefit Plans.
(a)    Schedule 3.10(a) lists all Employee Benefit Plans.
(b)    No Employee Benefit Plan is a Multiemployer Plan or a plan that is
subject to Title IV of ERISA, and no Employee Benefit Plan provides health or
other welfare benefits to former employees of any Group Company other than
pursuant to COBRA. No Employee Benefit Plan sponsored by a Group Company
covering employees outside the United States is a defined benefit pension plan.
(c)    Each Employee Benefit Plan has been established, maintained, operated,
funded and administered in accordance with its terms and in compliance with the
applicable requirements of ERISA, the Code and any other applicable Laws in all
material respects. Each Employee Benefit Plan that is intended to be qualified
under Section 401(a) of the Code has received a favorable determination letter
from the Internal Revenue Service or is in the form of a prototype document that
is the subject of a favorable opinion letter from the Internal Revenue Service
and, to the Company’s knowledge, there are no facts or circumstances that would
be reasonably likely to have an adverse effect on the tax-qualified status of
such plan.
(d)    No Group Company has any current or contingent liability under Title IV
of ERISA.
(e)    No Group Company has engaged in any transaction with respect to any
Employee Benefit Plan that would subject any Group Company to any material Tax
or penalty (civil or otherwise) imposed by Section 502(i) of ERISA or Section
4975 of the Code.
(f)    With respect to each Employee Benefit Plan, the Company has made
available to Buyer copies, to the extent applicable, of (i) the plan and trust
documents and the most recent summary plan description, (ii) the most recent
annual report (Form 5500 series), (iii) the most recent financial statements,
and (iv) the most recent Internal Revenue Service determination or opinion
letter.
(g)    No litigation or governmental administrative Proceeding, audit or other
Proceeding (other than those relating to routine claims for benefits) is pending
or, to the Company’s knowledge, threatened with respect to any Employee Benefit
Plan or any fiduciary or service provider thereof in connection with any
Employee Benefit Plan, and, to the Company’s knowledge, there is no reasonable
basis for any such litigation or Proceeding. All payments and/or contributions
required to have been made with respect to all Employee Benefit Plans either
have been made or


EAST\134549672.25    31

--------------------------------------------------------------------------------





have been accrued in accordance with the terms of the applicable Employee
Benefit Plan and applicable Law.
Section 3.11    Environmental Matters. Except as set forth on Schedule 3.11:
(a)    the Group Companies are, and for the past five years have been, in
compliance in all material respects with all Environmental Laws;
(b)    the Group Companies hold and are in material compliance with all Permits
that are required pursuant to Environmental Laws for the lawful conduct of their
respective businesses (the “Environmental Permits”), each of which is in full
force and effect, and have made all material notifications, registrations,
certifications and filings with all Governmental Entities required pursuant to
Environmental Laws for the operation of their respective businesses as presently
conducted. No Group Company has received written notice from any Governmental
Entity, which remains outstanding, regarding any proposed modification,
non-renewal, suspension, cancellation or termination of any Environmental
Permits. There is no material Proceeding pending or, to the Company’s knowledge,
threatened by any Governmental Entity or other Person with respect to (i) any
alleged failure by any Group Company or any of their respective personnel to
have or to comply with any Environmental Permit required in connection with the
operation of their respective businesses or (b) any revocation, cancellation,
rescission, modification, termination or refusal to renew in the ordinary
course, any of the Environmental Permits;
(c)    no Group Company has received (i) any material Environmental Claim or
Environmental Notice, or (ii) any written notice of any other material
liabilities under Environmental Law relating to its business or any of its
current or former properties or operations which, in each case, either remains
pending or unresolved, or is the source of ongoing material obligations or
material requirements;
(d)    no Group Company has treated, stored, disposed of, transported, handled,
or Released or arranged for the transportation, disposal or treatment of any
Hazardous Substances except in material compliance with Environmental Laws or as
would not reasonably be expected to result in material liability to any Group
Company under Environmental Law;
(e)    there are no material Proceedings by any Governmental Entity or other
Person pending or, to the Company’s knowledge, threatened, against any Group
Company pursuant to applicable Environmental Laws or related to Hazardous
Substances;
(f)    none of the Group Companies is subject to any Order of any Governmental
Entity or any written settlement agreement with any other Person arising under
Environmental Laws or related to Hazardous Substances that in each case remains
pending and is the source of ongoing material obligations or material
requirements;
(g)    no Hazardous Substances have been Released by any Group Company at, onto,
in or from any Company Real Property or any real property formerly owned, leased
or operated by any Group Company (“Former Company Real Property”) except in
material compliance with Environmental Laws or as would not reasonably be
expected to result in material liability to any


EAST\134549672.25    32

--------------------------------------------------------------------------------





Group Company under Environmental Law, and, to the Company’s knowledge, there
has been no other Release of Hazardous Substances at such properties that could
reasonably be expected to result in a material liability of the Group Companies
under Environmental Law;
(h)    no Company Real Property or Former Company Real Property, is listed on
the National Priorities List under the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 or any similar list of sites designated
for Response Action by any state or by any governmental authority of
jurisdictions outside the United States;
(i)    none of the Group Companies has assumed by any Contract or by operation
of Law any material liabilities or material obligations of any other Person
under Environmental Laws;
(j)    the Group Companies have provided to Buyer all material environmental,
health and safety assessments, reports, audits, studies, inspections,
investigations and remedial action plans with respect to the business of the
Group Companies or to the environmental condition of the Company Real Property
and Former Company Real Property which are in the possession or reasonable
control of the Group Companies; and
(k)    neither the execution of this Agreement nor the consummation of the
Transactions will require any material notice to or consent, clearance or
authorization from any Governmental Entity under Environmental Laws; except for
such notices, consents, clearances and authorizations which, if not made or
obtained, would not materially interfere with, or make illegal, the conduct of
the business of the Company or any Company Subsidiary.
This Section 3.11 contains the sole and exclusive representations and warranties
of the Company with respect to environmental matters, including any matters
arising under Environmental Laws or relating to Hazardous Substances.
Section 3.12    Intellectual Property.
(a)    Except as set forth on Schedule 3.12, the Group Companies own, license or
otherwise have the right to use all Intellectual Property Rights necessary for
or material to the conduct of the business of the Group Companies as currently
conducted (collectively, the “Group Company IP Rights”); provided that the
preceding sentence shall not be deemed a representation or warranty with respect
to whether the conduct of the business of the Group Companies infringes the
Intellectual Property Rights of any other Person, which is the subject of the
last sentence of this Section 3.12(a). Schedule 3.12 sets forth a list of
(i) patented and registered Group Company IP Rights owned by any Group Company,
and (ii) patent applications and applications for the registration of Group
Company IP Rights owned by any Group Company. The registered, patented or
pending applications for any Group Company IP Rights owned by the Group
Companies are subsisting and, to the Company’s knowledge, valid and enforceable.
Except as set forth in Schedule 3.12, there is not pending or threatened in
writing against any Group Company any action by any third party contesting the
validity, enforceability use or ownership of any Group Company IP Right owned by
any Group Company. The conduct of the business of the Group Companies as
currently conducted does not infringe or misappropriate any Intellectual
Property Rights of any third party


EAST\134549672.25    33

--------------------------------------------------------------------------------





(provided that the foregoing representation is qualified as to the Company’s
knowledge solely with respect to the infringement or misappropriation of patents
or patent rights), and, to the Company’s knowledge, no third party is infringing
or misappropriating any material Group Company IP Rights owned by any Group
Company.
(b)    Except as would not have an adverse effect which is material to the Group
Companies, taken as a whole, the computer systems, including software, used by
the Group Companies in the conduct of their respective businesses (collectively,
the “Group Company Systems”) are sufficient for the needs of the Group
Companies’ respective businesses as they are currently conducted. In the last
twelve (12) months, there has not been any material failure with respect to any
of the Group Company Systems that has not been remedied. The Group Companies
have in place commercially reasonable measures, consistent in all material
respects with customary industry practices, to protect the confidentiality,
integrity and security of the Group Company Systems (and all information and
transactions stored or contained therein) against any unauthorized use, access
or corruption. The Group Companies have implemented commercially reasonable data
backup and data storage procedures, as well as a commercially reasonable
business continuity plan, in each case consistent in all material respects with
customary industry practices in the geographies in which such Person operates.
To the Company’s knowledge, except as set forth in Schedule 3.12, none of the
Group Companies use any open source software or similar software in a manner
that would require disclosure or licensing of any material Intellectual Property
Rights, including source code, owned by such Group Company.
(c)    All Intellectual Property Rights created by any employee, agent,
independent contractor or other Person for any Group Companies, are wholly owned
by such Group Company and have been assigned to such Group Company pursuant to a
written assignment and/or work made for hire agreement providing that such Group
Company is the sole owner of such Intellectual Property Rights, which is in full
force and effect and is valid and, to the Company’s knowledge, binding on each
other party thereto (subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws affecting generally the enforcement of
creditors’ rights and subject to general principles of equity). No present or
former employee, officer or director of any Group Company, any of its agents or
outside contractors, holds any right, title or interest, directly or indirectly,
in whole or in part, in or to any Intellectual Property rights that any Group
Company purports to own. The Group Companies (including any of their
predecessors in interest) have written agreements with all of their past and
present employees requiring such employees to assign all patents, patent
applications, inventions and other Intellectual Property Rights to such Group
Company and waive all moral rights, as necessary to protect such Group Company’s
ownership interest in the Intellectual Property Rights, and all such agreements
are valid and enforceable.
(d)    The Group Companies use commercially reasonable efforts, consistent in
all material respects with customary industry practices, to register and
reasonably maintain and protect each item of Intellectual Property Rights owned
by such Person which is material to their businesses. Except as set forth on
Schedule 3.5, the execution and delivery of this Agreement and the Ancillary
Documents and the consummation of the Transactions, will not result in the
forfeiture, cancellation, termination or other material impairment of, or give
rise to any right of any Person to cancel, terminate or otherwise impair the
right of the Group Companies to own or use or otherwise exercise


EAST\134549672.25    34

--------------------------------------------------------------------------------





any other rights that the Group Companies currently have with respect to any
Group Company IP Rights.
Section 3.13    Labor Matters.
(a)    Schedule 3.13(a)(i) sets forth a complete and accurate list, by company,
of the officers, and employees of each of the Group Companies as of the date
which is five (5) Business Days prior to the date hereof, identifying for each
such individual his or her position, annual compensation (including base salary,
target cash bonus and commissions), treatment by the Group Companies as exempt
or non-exempt for wage and hour purposes (for U.S. Employees only), date of
hire, business location, whether on leave and if so the anticipated return to
work date. Except as may be prohibited by applicable Law and as set forth on
Schedule 3.6(a)(i), the employment of any employee of the Group Companies
performing services exclusively or primarily in the U.S. (“U.S. Employee”) can
be terminated at-will. Except as may be prohibited by applicable Law and as set
forth on Schedule 3.6(a)(i), the employment of any employee of the Group
Companies performing services exclusively or primarily outside the U.S.
(“Non-U.S. Employee”) can be terminated for any lawful reason without liability
to any Group Company other than statutory notice, statutory severance, statutory
termination indemnity, and/or other separation payment required by applicable
Law. Except as may be prohibited by applicable Law and as set forth on Schedule
3.6(a)(i), the engagement of any temporary employees whether in or outside the
U.S. can be terminated without liability to any Group Company, other than
statutory or notice, statutory severance, statutory termination indemnity,
and/or other separation payment required by applicable Law. The Company has made
available to Buyer all applicable form employment agreement, offer letter and
independent contractor agreement, as well as any individual agreement or offer
letter that materially deviates therefrom. None of the employees listed on
Schedule 3.13(a)(i) who are officers or the Chief Executive Officer’s direct
reports have terminated their employment nor have threatened in writing to
terminate such employment, nor have any of the Group Companies given notice of
termination to any such employee. The Group Companies have properly classified
their employees in the U.S. as exempt or non-exempt for purposes of the Fair
Labor Standards Act and state and local wage and hour Laws, and are otherwise in
compliance in all material respects with such Laws. The Group Companies are, and
for the last three years have been, in compliance in all material respects with
all applicable Laws respecting labor and employment matters, including Laws
respecting fair employment practices, terms and conditions of employment,
occupational safety and health, workers’ compensation, worker classification
(including classification of exempt and non-exempt status and classification of
employees and independent contractors), immigration, affirmative action, wages
and hours (including without limitation working time, overtime and minimum
wage), use of temporary employees, equal pay, payroll processing and
withholdings, termination of employment and unfair dismissal. All Persons,
including contractors and consultants, who have performed services for any of
the Group Companies within the past three years and who have been classified as
independent contractors have reasonably satisfied the requirements of applicable
Law to be so classified and have been engaged in accordance with applicable Law.
(b)    No Group Company is presently, or has been in the past three (3) years,
party to, or bound by, any collective bargaining agreement or other Contract
with a labor union, works council, or any other employee representative with
respect to its employees, and no such Contract


EAST\134549672.25    35

--------------------------------------------------------------------------------





is being negotiated by any of the Group Companies, nor is there any duty on the
part of any of the Group Companies to bargain with any labor organization or
representative. There are no labor organizations representing, purporting to
represent or, to the Company’s knowledge, seeking to represent any current
employees of any of the Group Companies. There is no labor strike, work
stoppage, or other concerted interference with normal operations or similarly
material labor dispute pending or, to the Company’s knowledge, threatened
against any Group Company. As of the date of this Agreement, to the Company’s
knowledge, no union organization campaign is in progress with respect to any
employees of any Group Company and no unfair labor practice charge or complaint
has been served on any Group Company or is threatened. No Group Company has
engaged in any “plant closing,” or “mass layoff” since January 1, 2016, as
defined in the Worker Adjustment Retraining and Notification Act of 1988, as
amended (to the extent applicable) or any similar plant closing or mass layoff
Laws (“WARN Act”) affecting any site of employment of any of the Group Companies
or one or more facilities or operating units within any site of employment or
facility of the Group Companies. Schedule 3.13(b) lists all employees of the
Group Companies whose employment was terminated by the Company Group (other than
for cause) during the ninety (90)-day period ending on the date hereof.
(c)    The Group Companies (i) are not delinquent in any payments to any of its
employees, any third-party staffing agency or the equivalent for purposes of
paying temporary employees, consultants or independent contractors for any
wages, salaries, overtime, commissions, bonuses, fees or other compensation due
and payable with respect to any services performed for any of the Group
Companies or amounts required to be reimbursed to such Person; or (ii) have made
any required payments to any trust or other fund governed by or maintained by or
on behalf of any Governmental Entity with respect to unemployment compensation
benefits, social security or similar obligations for any employees of the Group
Companies (other than routine payments to be made in the normal course of
business and consistent with past practice). None of the employment policies or
practices of any of the Group Companies are currently being audited or
investigated by any Governmental Entity. The Group Companies have delivered to
Buyer accurate and complete copies of all employee manuals and handbooks and
policy statements relating to the employment of their employees.
(d)     No litigation or governmental administrative Proceeding, audit or other
Proceeding (excluding any ordinary-course workers compensation, unemployment or
similar Proceeding) is pending or, to the Company’s knowledge, threatened
between any Group Company, on the one hand, and any current or former employee,
temporary employee, independent contractor or consultant of any Group Company or
any third party or Governmental Entity acting on their behalf, on the other
hand, and, to the Company’s knowledge, there is no reasonable basis for any such
litigation or Proceeding that would have an adverse effect which is material to
any Group Company. No Group Company is bound by any consent decree with, or
citation by, any Governmental Entity relating to any current or former employee,
temporary employee, independent contractor or consultant.
Section 3.14    Insurance. Schedule 3.14(a) contains a complete and correct list
of all material policies of fire, liability, workers’ compensation, property,
casualty and other forms of insurance owned or held by the Group Companies as of
the date of this Agreement, which identifies


EAST\134549672.25    36

--------------------------------------------------------------------------------





the issuer of each such policy. All such policies are, as of the date of this
Agreement, held by a Group Company or a Seller in full force and effect, all
premiums with respect thereto covering all periods up to the open of business on
the Closing Date will have been paid, and no written notice of cancellation,
termination, material reduction in coverage or disallowance of any claim has
been received by any Group Company with respect to any such policy. Since
December 31, 2014, (i) no insurance carrier has denied coverage for any claim
asserted by any Group Company, and (ii) no insurance carrier has declined to
renew any insurance policy with any Group Company. The Company has made
available to Buyer true and correct copies of all such policies. Except as set
forth on Schedule 3.14(b), (A) to the Company’s knowledge there are no
circumstances that will lead to any such insurance being revoked, violated or
not renewed in the ordinary course of business, and (B) there are currently no
claims pending under any such policy other than those arising in the ordinary
course. All notices required to be given under any insurance policy have been
timely given.
Section 3.15    Tax Matters. Except as set forth on Schedule 3.15:
(a)    each Group Company has duly and timely filed all income Tax Returns and
all other material Tax Returns required to be filed by it, all such Tax Returns
have been prepared in compliance with all applicable Laws and regulations and
are true, correct and complete in all material respects. All Taxes of each Group
Company or for which a Group Company is liable, in each case, that are due and
owing (whether or not shown on any Tax Return), have been paid or properly
accrued, except to the extent of the reserve established by the Group Companies
for uncertain Tax positions set forth on their books in accordance with GAAP and
to be set forth on the Latest Balance Sheet. The unpaid Taxes of any Group
Company (i) did not, as of the Latest Balance Sheet Date, exceed the reserve for
Tax liabilities (other than any reserve for deferred Taxes established to
reflect timing differences between book and Tax income) set forth on the face of
the Latest Balance Sheet (other than in any notes thereto) and (ii) do not
exceed that reserve as adjusted for the passage of time through the Closing Date
in accordance with the past custom and practice of each Group Company in filing
their Tax Returns. Since the Latest Balance Sheet Date, no Group Company has
incurred any liability for Taxes, including any Taxes resulting from the
Reorganization or the Transactions, other than Taxes incurred in the ordinary
course of business;
(b)    no Group Company is currently the subject of a Tax audit or examination
with respect to Taxes and, to the Company’s knowledge, no Tax audit or
examination has been threatened with respect to a Group Company in respect of
any Tax;
(c)    no Group Company has consented in writing to extend the time, or is the
beneficiary of any extension of time, in which any material Tax may be assessed
or collected by any taxing authority;
(d)    no Group Company has received from any taxing authority any written
notice of proposed adjustment, deficiency, underpayment of Taxes or any other
such written notices in each case with respect of Taxes which has not been
satisfied by payment or been withdrawn or any written notice indicating an
intent to open an audit or other review related to Tax matters;


EAST\134549672.25    37

--------------------------------------------------------------------------------





(e)    each Group Company, other than the Company and Blocker, is and has been
for its entire existence treated as a “disregarded entity” for U.S. federal Tax
purposes;
(f)    the Company is not and has not ever been treated as a corporation for
U.S. federal income tax purposes;
(g)    each Group Company (i) has withheld from all employees, customers,
independent contractors, creditors, direct and indirect holders of Equity
Interests and any other applicable payees proper and accurate amounts for all
taxable periods in compliance with all Tax withholding provisions of applicable
Law and (ii) has remitted, or will remit on a timely basis, such amounts to the
appropriate Governmental Entity;
(h)    there are no Liens for unpaid Taxes on the assets of any Group Company,
other than Permitted Liens;
(i)    no Group Company is a party to any Tax allocation, indemnification,
sharing or similar agreement (other than such an agreement entered into in the
ordinary course of business and not primarily concerning Taxes, such as a credit
agreement or lease);
(j)    no written (or, to the Company’s knowledge, any other) claim has ever
been made by any Governmental Entity in any jurisdiction where a Group Company
does not file Tax Returns that a Group Company is or may be subject to Taxation
by that jurisdiction;
(k)    no Group Company has participated in a listed transaction within the
meaning of Treasury Regulations Section 1.6011-4 (or any predecessor provision
thereto);
(l)    no Group Company will be required to include any item of income in, or
exclude any deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any (i) change in method
of accounting for a taxable period ending on or prior to the Closing Date, (ii)
“Closing Agreement” as defined in Section 7121 of the Code (or any corresponding
or similar provision of state, local, or foreign income tax Law) of which a
Group Company is a party executed on or prior to the Closing Date, (iii)
installment sale or open transaction disposition made on or prior to the Closing
Date, (iv) prepaid amount received on or prior to the Closing Date, (v) election
under Section 108(i) of the Code, (vi) ownership of “United States property” (as
defined in Section 956(c) of the Code) made prior to the Closing Date by a Group
Company that is a “controlled foreign corporation (within the meaning of Section
957(a) of the Code), or (vii) Group Company that is a “controlled foreign
corporation (within the meaning of Section 957(a) of the Code) having “subpart F
income” (within the meaning of Section 952(a) of the Code) prior to the Closing
Date;
(m)    no Group Company has received any closing agreement, private letter
ruling or technical advice memoranda from the IRS (or any comparable Tax
agreement or ruling from any other Governmental Entity);
(n)    no Group Company is a party to any joint venture, partnership or other
contract or arrangement that could be treated as a partnership for U.S. federal
income Tax purposes;


EAST\134549672.25    38

--------------------------------------------------------------------------------





(o)    no Group Company has ever been a United States real property holding
corporation (within the meaning of Section 897(c)(2) of the Code) during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code;
(p)    fifty percent or more of the value of the gross assets of the Company
does not consist of U.S. real property interests within the meaning of Section
1445 of the Code and Treasury Regulations Section 1.1445-11T(d)(2)(i); and
(q)    except as set forth on Schedule 3.15(q), the execution of this Agreement
and the consummation of the Transactions (either alone or together with another
event) will not (i) accelerate the time of payment or vesting or increase the
amount of compensation due any executive officer or director, or (ii) result in
any payment that would constitute an “excess parachute payment” within the
meaning of Section 280G of the Code.
This Section 3.15 contains the sole and exclusive representations and warranties
of the Company and the other Group Companies concerning Tax Matters.
Section 3.16    Brokers. No broker, finder, financial advisor or investment
banker, other than Lazard Middle Market LLC (whose fees shall be included in the
Seller Expenses), is entitled to any broker’s, finder’s, financial advisor’s or
investment banker’s fee or commission in connection with the Transactions based
upon arrangements made by and on behalf of any Group Company.
Section 3.17    Real and Personal Property.
(a)    Real Property.
(i)    Schedule 3.17(a) sets forth (A) a list of all real property owned by any
Group Company (such real property, the “Owned Real Property”), and (B) (whether
as lessee or lessor) a list of all leases or occupancy agreements (each a
“Material Lease”) of real property (such real property, the “Leased Real
Property”; and together with the Owned Real Property, the “Company Real
Property”) to which any Group Company is a party or by which any of them is
bound, in each case, as of the date of this Agreement, except for any lease or
agreement pursuant to which any Group Company holds or leases Leased Real
Property under which the aggregate annual rental payments do not exceed $250,000
and the remaining term thereof does not exceed one (1) year. The Company Real
Property comprises all material real property used by the Group Companies in
conduct of their business. To the Company’s knowledge, there is no dispute with
any adjoining or neighboring owner or occupier with respect to the Company’s use
and occupation of any Company Real Property. With respect to each parcel of
Company Real Property, except as disclosed on Schedule 3.17(a): (I) within the
last twelve (12) months, neither the Company nor any of its Subsidiaries has
received written notice of, and to the Company’s knowledge there is not, any
pending or threatened condemnation or eminent domain Proceedings or their local
equivalent affecting or relating to such Company Real Property; and (II) within
the last twelve (12) months, neither the Company nor any of its Subsidiaries has
received written notice from any Governmental Entity or other Person that the
use and occupancy of any of the Company Real Property, as currently used and
occupied, and the conduct of the business thereon, as currently conducted,
violates in any material respect any deed restrictions, Permitted Liens,
applicable Law consisting of building codes,


EAST\134549672.25    39

--------------------------------------------------------------------------------





zoning, subdivision or other land use or similar Laws or any Permits, licenses
or approvals issued thereunder, and to the Company’s knowledge no such material
violations exist. Except for the Permitted Liens, there exist no Liens affecting
the Company Real Property created by, through or under the Group Companies. To
the Company’s knowledge, except as otherwise set forth in Schedule 3.17(a), all
buildings, structures, improvements, fixtures, building systems and equipment,
and all components thereof, included in the Company Real Property are sufficient
for the current operation of the business of the Company and its Subsidiaries.
(ii)    The applicable Group Companies have good and marketable fee simple title
to all of the Owned Real Property, in each case free and clear of all Liens
other than Permitted Liens. No person holds any option or right of first refusal
or first opportunity to acquire any interest in any Owned Real Property.
(iii)    The Company has provided to Buyer true and complete copies of each
Material Lease, including all amendments and supplements thereto. Except as set
forth on Schedule 3.17(a), each Material Lease is valid and binding on the
parties thereto, enforceable in accordance with its terms (subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other Laws affecting
generally the enforcement of creditors’ rights and subject to general principles
of equity). Except as set forth on Schedule 3.17(a), each of the Group
Companies, and, to the Company’s knowledge, each of the other parties thereto,
has performed in all material respects all material obligations required to be
performed by it under each Material Lease, there are no defaults under any
Material Lease, and to the Company’s knowledge, no circumstance currently exists
which, with notice or the passage of time, or both, would give rise to a default
by any party under any Material Lease or which would give rise to an entitlement
on the part of any landlord under any Material Lease to terminate such Material
Lease. With respect to each Material Lease, the other party to such lease is not
an Affiliate of Sellers. The Group Companies have not subleased or otherwise
granted any Person the right to use or occupy any Owned Real Property or Leased
Real Property. The Group Companies have not collaterally assigned or granted any
other security interest in the Leased Real Property or any interest therein.
(b)    Personal Property. Except as disclosed on Schedule 3.17(b), as of the
date of this Agreement, the Group Companies collectively own, or hold under
valid leases disclosed on Schedule 3.17(b), all (i) of the properties and
assets, tangible or intangible, currently used by the Group Companies or
otherwise necessary for the conduct of their businesses as currently conducted,
and (ii) assets reflected on the Latest Balance Sheet or acquired after the date
thereof, except as sold or disposed of subsequent to the date thereof in the
ordinary course of business, in each case subject to no Lien except for Liens
identified on Schedule 3.17(b) and Permitted Liens. Such personal property is
reasonably suitable for its intended use, is in good operating condition and
repair (subject to normal wear and tear), and is free from material defects.
This Section 3.17(b) does not relate to intellectual property matters (which is
the subject of Section 3.12)
Section 3.18    Transactions with Affiliates. Schedule 3.18 sets forth all
Contracts, loans, leases or other arrangements (other than related to (i)
ordinary course continuing employment and benefit matters) between any Group
Company, on the one hand, and any current or former director, manager, officer,
holder of Equity Interests, employee or Affiliates of any Group Company, on the


EAST\134549672.25    40

--------------------------------------------------------------------------------





other hand, that will not be terminated effective as of the Closing Date with no
further liability or obligation continuing after such termination with respect
to any Person who is a party to such Contract, loans, leases or other
arrangements. Except as disclosed on Schedule 3.18 and to the Company’s
knowledge, none of the Group Companies and their respective Affiliates,
directors or officers possesses, directly or indirectly, any financial interest
in, or is a director or officer of, any Person (other than any Group Company)
which is a material client or supplier of any Group Company. Ownership of
securities of a company whose securities are registered under the Securities and
Exchange Act of 1934, as amended, of five percent (5%) or less of any class of
such securities shall not be deemed to be a financial interest for purposes of
this Section 3.18.
Section 3.19    Customers. Schedule 3.19 sets forth a list of the ten (10) most
significant customers of the Group Companies, taken as a whole (the “Key
Customers”), based on dollar sales volumes of the Group Companies, taken as a
whole, during the 12-month period ended September 30, 2016. Except as set forth
on Schedule 3.19, since September 30, 2016 to the date hereof, no Key Customer
has ceased or materially reduced, or has sent written notice that it is
materially reducing, its relationship with any Group Company or the use or
distribution of the products, goods or services of the Group Companies and to
the Company’s knowledge, no Key Customer has any plan or intention to do any of
the foregoing.
Section 3.20    Suppliers. Schedule 3.20 sets forth a list of the ten most
significant suppliers of the Group Companies, taken as a whole (the “Key
Suppliers”), based on amounts paid by the Group Companies, taken as a whole,
during the 12-month period ended September 30, 2016. Except as set forth on
Schedule 3.20, since September 30, 2016 to the date hereof, no Key Supplier has
ceased or materially reduced, or has sent written notice that it is materially
reducing, its relationship with any Group Company or the supply of raw
materials, supplies, merchandise or other goods or services to the Group
Companies, and to the Company’s knowledge, no Key Supplier has any plan or
intention to do any of the foregoing, subject to general and customary price
changes, including, without limitation, product availability, price changes and
economic changes.
Section 3.21    Product Liabilities and Warranties. Except as set forth on
Schedule 3.21, (a) each product designed, manufactured, shipped, sold or
distributed by or on behalf of any Group Company since December 31, 2015 (the
“Products”) has been in material conformity with all applicable express or
implied warranties, and (b) there is no pending or, to the Company’s knowledge,
threatened recall of any Product. There are no existing nor, to the Company’s
knowledge, threatened in writing, claims against any Group Company relating to
any work performed by any Group Company, product liability, indemnity, warranty
or other similar claims against any Group Company alleging that any Product is
defective in any material respect or fails to meet any product or services
warranties in any material respect.
Section 3.22    Absence of Certain Payments. During the five (5) years prior to
the date hereof, no Group Company, nor any director, manager, officer, employee,
or to the knowledge of the Company, other person acting on their behalf has,
directly or indirectly, violated any provision of any Anti‑Corruption and
Anti‑Bribery Laws, including by (a) the use of any Group Company’s funds for
unlawful contributions, gifts, entertainment, or other expenses relating to
political activity; (b) making any unlawful payment to foreign or domestic
government officials or employees or to


EAST\134549672.25    41

--------------------------------------------------------------------------------





foreign or domestic political parties or campaigns from any Group Company’s
funds; or (c) making or receiving any unlawful bribe, rebate, payoff, influence
payment, kickback, or other similar unlawful payment. The Group Companies have
established and maintained a compliance program and internal controls and
procedures reasonably appropriate to the requirements of Anti‑Corruption and
Anti‑Bribery Laws that apply to the Group Companies. There have been no false or
fictitious entries made in the books or records of any Group Companies relating
to any secret or unrecorded fund or any unlawful payment, gift, political or
charitable contribution or other thing of value or advantage and no Group
Company has established or maintained a secret or unrecorded fund. No Seller is
a “foreign official” within the meaning of Anti‑Corruption and Anti‑Bribery
Laws.
Section 3.23    EXCLUSIVITY OF REPRESENTATIONS AND WARRANTIES. EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS ARTICLE 3 (AS MODIFIED BY THE SCHEDULES),
NONE OF THE GROUP COMPANIES, NOR ANY OF THEIR RESPECTIVE AFFILIATES OR
REPRESENTATIVES, MAKE AND HAVE MADE ANY REPRESENTATION OR WARRANTY IN CONNECTION
WITH THE TRANSACTIONS AND EXPRESSLY DISCLAIM ANY REPRESENTATIONS OR WARRANTIES
OF ANY KIND OR NATURE, EXPRESS OR IMPLIED, WHETHER MADE BY THE GROUP COMPANIES,
THEIR RESPECTIVE AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
PARTNERS, MANAGERS, EMPLOYEES, AGENTS OR OTHER REPRESENTATIVES. NO PERSON HAS
BEEN AUTHORIZED BY SELLERS, THE GROUP COMPANIES, OR ANY OF THEIR RESPECTIVE
AFFILIATES, TO MAKE ANY REPRESENTATION OR WARRANTY RELATING TO SELLER, THE GROUP
COMPANIES, THE BUSINESSES OF THE GROUP COMPANIES OR OTHERWISE IN CONNECTION WITH
THE TRANSACTIONS EXCEPT AS SET FORTH IN ARTICLE 3 (AS MODIFIED BY THE SCHEDULES)
AND, IF MADE, ANY SUCH REPRESENTATION OR WARRANTY MUST NOT BE RELIED UPON. BUYER
FURTHER ACKNOWLEDGES THAT NEITHER SELLER, THE GROUP COMPANIES NOR ANY OTHER
PERSON OR ENTITY WILL HAVE OR BE SUBJECT TO ANY LIABILITY TO BUYER RESULTING
FROM THE DISTRIBUTION TO BUYER OR ITS REPRESENTATIVES OR BUYER’S USE OF ANY
INFORMATION REGARDING THE GROUP COMPANIES OR THEIR RESPECTIVE BUSINESSES NOT
EXPRESSLY SET FORTH IN ARTICLE 3 (AS MODIFIED BY THE SCHEDULES), INCLUDING ANY
PROJECTIONS OR OTHER INFORMATION PROVIDED BY OR ON BEHALF OF THE COMPANY OR SET
FORTH IN THE CONFIDENTIAL INFORMATION MEMORANDUM OR MANAGEMENT PRESENTATIONS
RELATING TO THE TRANSACTIONS.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLERS
The Sellers hereby represent and warrant to Buyer that the following are true
and correct as of the date of this Agreement (except to the extent expressly
relating to a specific date, in which event such representation or warranty
shall be made as of such date):
Section 4.1    Organization and Qualification of Sellers. Each Seller is a
limited liability company or limited partnership, duly organized, validly
existing and in good standing under the Laws of its jurisdiction of formation.
Each Seller has the requisite power and authority to own,


EAST\134549672.25    42

--------------------------------------------------------------------------------





lease and operate its material properties and to carry on its businesses as
presently conducted, except where the failure to have such power or authority
would not reasonably be expected to prevent or materially delay the consummation
of the Transactions.
Section 4.2    Authority. Each Seller has the requisite power and authority to
execute, deliver and perform its obligations under this Agreement and each of
the Ancillary Documents to which such Seller is a party and to consummate the
Transactions. The execution and delivery of this Agreement and the Ancillary
Documents to which each Seller is a party and the consummation of the
Transactions have been (and such Ancillary Documents to which a Seller will be a
party will be when delivered at the Closing) duly authorized by all necessary
action on the part of each Seller and no other proceeding (including by its
holders of Equity Interests) on the part of any Seller is necessary to authorize
this Agreement and the Ancillary Documents to which any Seller is a party or to
consummate the Transactions. This Agreement has been (and each of the Ancillary
Documents to which a Seller will be a party, will be when delivered at the
Closing) duly executed and delivered by each Seller and constitute (and, with
respect to each of the Ancillary Documents to which a Seller will be a party,
will constitute when delivered at the Closing) a valid, legal and binding
agreements of each Seller (assuming that this Agreement has been, and the
Ancillary Documents to which a Seller is a party will be, duly and validly
authorized, executed and delivered by the other parties thereto), enforceable
against each Seller in accordance with their terms, except (a) to the extent
that enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws affecting the enforcement of creditors’
rights generally, and (b) that the availability of equitable remedies, including
specific performance, is subject to the discretion of the court before which any
Proceeding thereof may be brought.
Section 4.3    Consents and Approvals; No Violations. Except as set forth on
Schedule 4.3, assuming the truth and accuracy of the representations and
warranties of Buyer set forth in Section 5.3, no notices to, filings with, or
authorizations, consents or approvals of any Person, including any Governmental
Entity or any third party with whom any Seller has a contractual relationship,
are necessary for the execution, delivery or performance by each Seller of this
Agreement or any of the Ancillary Documents to which a Seller is a party or the
consummation by each Seller of the Transactions, except for (a) those the
failure of which to obtain or make would not have a material adverse effect on
Holdings Seller’s ownership of the Purchased Units at Closing, or Blocker’s
ownership of the Blocker Units at Closing, or otherwise prevent or materially
delay the Closing, and (b) those that may be required solely by reason of
Buyer’s (as opposed to any other third party’s) participation in the
Transactions, and (c) compliance with and filings under the HSR Act and any
other applicable antitrust, competition or similar Law, rules regulations,
Orders or decrees (including applicable terminations, suspensions,
authorizations, Orders, grants, consents, permissions or approvals of
Governmental Entities thereunder). Neither the execution, delivery nor
performance by each Seller of this Agreement or the Ancillary Documents to which
a Seller is a party nor the consummation by each Seller of the Transactions will
(i) conflict with, violate or result in any breach of any provision of Sellers’
Governing Documents, (ii) except as set forth on Schedule 4.3, result in a
violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default or give rise to any right of termination, cancellation
or acceleration under, any of the terms, conditions or provisions of any
material agreement to which a Seller is a party or (iii) violate any Order or
Law applicable to any Seller, which in the case of any of clauses (ii) through


EAST\134549672.25    43

--------------------------------------------------------------------------------





(iii) above, would (A) have a material adverse effect on Holdings Seller’s
ownership of the Purchased Units, or Blocker’s ownership of the Blocker Units,
or (B) otherwise prevent or materially delay the Closing in any manner.
Section 4.4    Title; Ownership. At Closing (and after giving effect to the
Reorganization), Holdings Seller will own of record and beneficially all of the
Purchased Units, and Holdings Seller will have good and valid title to the
Purchased Units, free and clear of all Liens (other than those Liens granted in
connection with the Credit Facility, all of which Liens shall be terminated in
connection with the Closing, and other than restrictions under applicable
federal, state and other securities Laws). At Closing (and after giving effect
to the Reorganization), the Blocker will own of record and beneficially all of
the Blocker Units, and Blocker will have good and valid title to the Blocker
Units, free and clear of all Liens (other than those Liens granted in connection
with the Credit Facility, all of which Liens shall be terminated in connection
with the Closing, and other than restrictions under applicable federal, state
and other securities Laws). Blocker Seller owns of record and beneficially all
of the Blocker Stock, and Blocker Seller has good and valid title to the Blocker
Stock, free and clear of all Liens. Other than the Purchased Units and the
Blocker Stock, no Seller is the record, legal or beneficial owner of any other
Equity Interests or securities convertible into or exchangeable for Equity
Interests of any Group Company. Upon payment for the Purchased Units and the
Blocker Stock pursuant to the terms of this Agreement, the Sellers shall
transfer to Buyer good and valid title to the Purchased Units and the Blocker
Stock, free and clear of all Liens.
Section 4.5    Litigation. (a) There is no Proceeding pending or threatened,
verbally or in writing, against the Sellers before any Governmental Entity which
would, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of a Seller to perform its obligations
under this Agreement or the Transactions, and (b) Sellers are not subject to any
outstanding Order, writ, injunction or decree that, if not complied with, in
either case, would prevent or delay the Closing.
Section 4.6    Brokers. No broker, finder, financial advisor or investment
banker, other than Lazard Middle Market LLC (whose fees shall be included in
Seller Expenses), is entitled to any broker’s, finder’s, financial advisor’s,
investment banker’s fee or commission or similar payment in connection with the
Transactions based upon arrangements made by or on behalf of Sellers.
Section 4.7    EXCLUSIVITY OF REPRESENTATIONS AND WARRANTIES. THE
REPRESENTATIONS AND WARRANTIES MADE BY SELLERS IN THIS ARTICLE 4 (AS MODIFIED BY
THE SCHEDULES) ARE IN LIEU OF AND ARE EXCLUSIVE OF ALL OTHER REPRESENTATIONS AND
WARRANTIES, INCLUDING ANY IMPLIED WARRANTIES. SELLERS HEREBY DISCLAIM ANY SUCH
OTHER OR IMPLIED REPRESENTATIONS OR WARRANTIES.


EAST\134549672.25    44

--------------------------------------------------------------------------------





ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer hereby represents and warrants to Sellers and the Company that the
following are true and correct as of the date of this Agreement (except to the
extent expressly relating to a specific date, in which event such representation
or warranty shall be made as of such date):
Section 5.1    Organization. Buyer is a corporation, duly organized, validly
existing and in good standing under the Laws of the State of Delaware. Buyer has
all requisite power and authority to carry on its businesses as now being
conducted, except where the failure to have such power or authority would not
prevent or materially delay the consummation of the Transactions. Buyer has
delivered to Sellers’ Representative copies of its Governing Documents in effect
as of the date of this Agreement.
Section 5.2    Authority. Buyer has all necessary corporate power and authority
to execute, deliver and perform its obligations this Agreement and the Ancillary
Documents to which Buyer is a party and to consummate the Transactions. The
execution and delivery of this Agreement and the Ancillary Documents to which
Buyer is a party and the consummation of the Transactions have been duly
authorized by all necessary corporate action on the part of Buyer and no other
proceeding (including by its holders of Equity Interests) on the part of Buyer
is necessary to authorize this Agreement and the Ancillary Documents to which
Buyer is a party or to consummate the Transactions. No vote of Buyer’s holders
of Equity Interests is required to approve this Agreement or for Buyer to
consummate the Transactions. This Agreement has been (and the Ancillary
Documents to which Buyer is a party, will be when executed and delivered by
Buyer at the Closing) duly and validly executed and delivered by Buyer and
constitutes (and, with respect to each of the Ancillary Documents to which Buyer
will be a party, will constitute) a valid, legal and binding agreement of Buyer
(assuming this Agreement has been and the Ancillary Documents to which Buyer is
a party will be duly authorized, executed and delivered by Sellers and the other
parties thereto, as applicable), enforceable against Buyer in accordance with
their respective terms, except (a) to the extent that enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other Laws affecting the enforcement of creditors’ rights generally, and
(b) that the availability of equitable remedies, including specific performance,
is subject to the discretion of the court before which any Proceeding thereof
may be brought.
Section 5.3    Consents and Approvals; No Violations. Assuming the truth and
accuracy of the Company’s representations and warranties contained in Section
3.5 and Sellers’ representations and warranties contained in Section 4.3, no
material notice to, filing with, or authorization, consent or approval of any
Person, including any Governmental Entity or any third party with whom Buyer has
a contractual relationship, is necessary for the execution, delivery or
performance of this Agreement or any of the Ancillary Documents to which Buyer
will be a party or the consummation by Buyer of the Transactions, except for (a)
compliance with and filings under the HSR Act and any other applicable
antitrust, competition or similar Law, rules regulations, Orders or decrees
(including applicable terminations, suspensions, authorizations, Orders, grants,
consents, permissions or approvals of Governmental Entities thereunder), and
(b) those set forth on Schedule 5.3. Neither the execution, delivery nor
performance by Buyer of this Agreement and the Ancillary


EAST\134549672.25    45

--------------------------------------------------------------------------------





Documents to which Buyer will be a party nor the consummation by Buyer of the
Transactions will (i) conflict with, violate or result in any breach of any
provision of Buyer’s Governing Documents, (ii) except as set forth on Schedule
5.3, result in a violation or breach of, or cause acceleration, or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, cancellation or acceleration) under any of the terms,
conditions or provisions of any material Contract to which Buyer is a party, or
(iii) violate any Order or Law applicable to Buyer, except in the case of
clauses (ii) and (iii) above, for violations which would not prevent or
materially delay the consummation of the Transactions.
Section 5.4    Litigation. (a) There is no Proceeding pending or threatened,
verbally or in writing, against Buyer before any Governmental Entity which
would, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of Buyer to perform its obligations under
this Agreement or the Transactions, and (b) Buyer is not subject to any
outstanding Order, writ, injunction or decree that, if not complied with, in
either case, would have a material adverse effect on Buyer’s contemplated
ownership of the Purchased Units, or otherwise prevent or delay the Closing.
Section 5.5    Brokers. No broker, finder, financial advisor or investment
banker is entitled to any brokerage, finder’s, financial advisor’s or investment
banker’s fee or commission or similar payment in connection with the
Transactions based upon arrangements made by and on behalf of Buyer or any of
its Affiliates for which Sellers, or (prior to the Closing) any Group Company,
may become liable.
Section 5.6    Financing. Buyer has, and will have on the Closing Date,
sufficient funds available to consummate the Transactions, including to pay the
Purchase Price and the fees and expenses of Buyer related to the Transactions.
There is no circumstance or condition that, in the aggregate with all other
circumstances and conditions, could reasonably be expected to prevent or
substantially delay the availability of such funds at the Closing.
Section 5.7    Solvency. Assuming the truth and accuracy of (a) the Company’s
and the Blocker’s representations and warranties contained in Article 3, and (b)
the Seller’s representations and warranties contained in Article 4, immediately
after the Closing, and after giving effect to the Transactions (including any
financings being entered into in connection therewith), Buyer and its
consolidated Subsidiaries (including the Group Companies) will (i) be solvent
(either because its financial condition is such that the sum of its debts is
less than the fair value of its assets or because the fair salable value of its
assets is greater than the total value of its liabilities (including all
liabilities whether or not reflected in a balance sheet prepared in accordance
with GAAP and whether direct or indirect, fixed or contingent, secured or
unsecured, disputed or undisputed)), (ii) have adequate capital with which to
engage in its business and all businesses in which it is about to engage or
(iii) be able to pay their debts and obligations in the ordinary source of
business as they become due.
Section 5.8    Securities Matters. Buyer acknowledges and agrees that the
Purchased Units are being acquired by Buyer solely for its own account, for
investment purposes only, and not with any present intention of distributing,
selling, transferring, conveying or otherwise disposing of the Units (or any
interest in them) in violation of the Securities Act and/or other applicable
Law, rule and regulations. Buyer has sufficient knowledge and experience in
financial and business


EAST\134549672.25    46

--------------------------------------------------------------------------------





matters to be capable of evaluating the merits and risks of its investment in
the Purchased Units and making an informed decision with respect thereto, and
Buyer is capable of bearing the economic risks of such investment, including a
complete loss of its investment in the Purchased Units. Buyer acknowledges that
the Purchased Units have not been registered under the Securities Act, or any
state securities Laws, and understands and agrees that it may not sell or
dispose of any of the Purchased Units except pursuant to a registered offering
in compliance with, or in a transaction exempt from, the registration
requirements of the Securities Act and any other applicable state, foreign or
federal securities Laws.
Section 5.9    Acknowledgment and Representations by Buyer. Buyer acknowledges
and agrees that it has conducted its own independent review and analysis of,
and, based thereon, has formed an independent judgment concerning, the business,
assets, condition, and operations of the Group Companies. In entering into this
Agreement, Buyer has relied solely upon its own investigation and analysis and
the representations and warranties of the Company, the Blocker and Sellers
expressly set forth in this Agreement (and has not relied on any other
representations or warranties other than those expressly set forth herein), and
Buyer (on behalf of itself and its Affiliates) acknowledges that, other than as
expressly set forth in this Agreement, none of Sellers, Blocker, the Group
Companies or any of their respective directors, officers, employees, Affiliates,
stockholders, agents or representatives makes or has made any representation or
warranty, either express or implied, (a) as to the accuracy or completeness of
any of the information provided or made available to Buyer or any of its agents,
representatives, lenders or Affiliates prior to the execution of this Agreement,
and (b) with respect to any omissions, projections, forecasts, estimates, plans
or budgets of future revenues, expenses or expenditures, future results of
operations (or any component thereof), future cash flows (or any component
thereof) or future financial condition (or any component thereof) of Sellers, or
any Group Company heretofore or hereafter delivered to or made available to
Buyer or any of its agents, representatives, lenders or Affiliates.
Notwithstanding anything in this Agreement to the contrary, the Parties agree
and acknowledge that the representations made in this Section 5.9 shall not be
deemed to limit the remedies of a Buyer Indemnitee with respect to any Actual
Fraud.
ARTICLE 6
COVENANTS
Section 6.1    Conduct of Business of the Company and Blocker.
(a)    Except (i) as contemplated by this Agreement (including any action as may
be necessary to consummate the Reorganization), (ii) to the extent required by
applicable Law or Material Contract, (iii) as set forth on Schedule 6.1(b), or
(iv) as consented to by Buyer (which consent shall not be unreasonably withheld,
conditioned or delayed), from and after the date of this Agreement until the
earlier of the Closing Date or the termination of this Agreement in accordance
with its terms (the “Pre-Closing Period”), the Blocker and the Company shall,
and shall cause each other Group Company to (A) conduct its business in the
ordinary and regular course in a reasonable and prudent manner consistent with
the manner heretofore conducted, including with respect to hiring and
terminating personnel, and (B) to the extent consistent with the foregoing
clause (A),


EAST\134549672.25    47

--------------------------------------------------------------------------------





use commercially reasonable efforts to preserve substantially intact its
business organization and to preserve the present commercial relationships with
key Persons with whom it does business.
(b)    Except (A) as contemplated by this Agreement (including any action as may
be necessary to consummate the Reorganization), (B) to the extent required by
applicable Law or Material Contract, (C) as set forth on Schedule 6.1(b), or (D)
as consented to in writing by Buyer (which consent shall not be unreasonably
withheld, conditioned or delayed), the Blocker and Company shall not (and shall
cause each other Group Company not to) do or cause to be done any of the
following during the Pre-Closing Period:
(i)    issue, sell, pledge, encumber, redeem, repurchase or grant (other than to
any other Group Company) (A) any Equity Interest of any Group Company; or
(B) any options, warrants, rights of conversion or other rights, agreements,
arrangements or commitments obligating any Group Company to issue, deliver or
sell any Equity Interest of any Group Company;
(ii)    except in the ordinary course of business, create any Lien on any assets
or properties (whether tangible or intangible) of any Group Company, other than
(A) Permitted Liens, and (B) Liens on assets or properties having an aggregate
value not in excess of $250,000;
(iii)    sell, assign, transfer, lease, license or otherwise dispose of, or
agree to sell, assign, transfer, lease, license or otherwise dispose of, any of
the material fixed assets of any Group Company having a value in excess of
$250,000;
(iv)    acquire (by merger, consolidation or combination, or acquisition of
stock or assets) any corporation, partnership or other business organization or
division thereof or acquire any other material assets having a value in excess
of $250,000;
(v)     (A) enter into, amend or terminate any employment or independent
contractor agreement or severance agreement, except any employment or
independent contractor agreement providing for base salary or other fixed
compensation of less than $200,000 per annum for any individual providing
services exclusively or primarily in the U.S. or $100,000 per annum for any
individual providing services exclusively or primarily outside the U.S.; (B) 
increase the salary payable, or to become payable, by any Group Company to
directors or officers of such Group Company; (C) pay or make provision for the
payment of any bonus, commission, severance, stock option, stock purchase,
profit sharing, deferred compensation, pension, retirement or other similar
payment or arrangement to any employee of any Group Company, or any director or
officer of any Group Company (except payments made pursuant to this Agreement or
any change of control bonuses, phantom equity plans, severance or bonus plans,
or similar arrangements (including any stay bonuses) payable to any current
employee or director of a Group Company as the sole result of the consummation
of the Transactions which are both disclosed on Schedule 3.15(q) and are
included in Seller Expenses); (D) other than as required by applicable rule or
regulation, increase the coverage or benefits available under any employee
benefit plan, payment or arrangement made to, for or with any director, officer,
employee of any Group Company, agent or representative, or (E) enter into, amend
or terminate any agreement relating to the assignment of temporary employees to
work at any Group Company, other than, in the case of each of clauses (A)
through (E), such actions which are made in the ordinary course of business
consistent with past practice, as required


EAST\134549672.25    48

--------------------------------------------------------------------------------





by applicable Law, or which are made pursuant to an Employee Benefit Plan, this
Agreement or other contractual obligation in existence as of the date of this
Agreement;
(vi)    other than as required by GAAP or Tax Law, as applicable, (A) adopt,
revoke or materially change any method of financial or Tax accounting or
financial or Tax accounting practice used by the Company, (B) make, change or
revoke any material tax election, (C) amend any material Tax Return, (D) enter
into any “closing agreement” within the meaning of Section 7121(a) of the Code
(or any similar provision of state, local or foreign Law), or (E) settle or
compromise any material Tax claim or material Tax Proceeding or surrender any
right to claim a material Tax refund, offset or other reduction in material Tax
liability;
(vii)    amend, renew, terminate or grant any release or relinquishment of any
material right under any Material Contract or Material Lease or, enter into any
new Contract that would have been a Material Contract or a Material Lease if
entered into prior to the date of this Agreement, in each case, except for
Contracts entered into, renewed or extended automatically pursuant to the terms
of such Material Contract or Material Lease or in the ordinary course of
business;
(viii)    terminate the employment of any officer of any Group Company;
(ix)    except for cash equivalent investments, directly or indirectly acquire,
make any investment in, or make any capital contributions to, any Person, in
excess of $100,000;
(x)    implement any employee layoffs in violation of the WARN Act;
(xi)    borrow any amount or incur any indebtedness, or incur any contingent
liability as guarantor or otherwise with respect to the obligations of others or
cancel any debt or claim owing to any Group Company in an amount in excess of
$250,000 (except for draws under the Credit Facility);
(xii)    waive, release or assign any claims or rights of any Group Company the
value of which is in excess of $200,000 in the aggregate;
(xiii)    make any capital expenditure or incur any capital commitment in an
amount in excess of $250,000 (except as set forth in the Group Companies’
budget);
(xiv)    amend the Governing Documents of any Group Company; or
(xv)    enter into any Contract to take, or cause to be taken, any of the
actions set forth in this Section 6.1(b).
Section 6.2    Access to Information; Confidentiality.
(a)    During the Pre-Closing Period, upon reasonable prior written notice,
subject to restrictions contained in the confidentiality agreements to which the
Group Companies are subject and provided that Buyer is not in material breach of
this Agreement, the Company and the Blocker shall, and shall cause each other
Group Company to, use reasonable best efforts to provide to Buyer


EAST\134549672.25    49

--------------------------------------------------------------------------------





and its authorized representatives during normal business hours reasonable
access to, or copies of, all of the properties, books, records, Contracts,
documents and insurance policies of the Group Companies reasonably requested (in
a manner so as to not interfere with the normal business operations of any Group
Company). All of such information and any other information provided by any
Party to any other Party and/or such other Party’s representatives shall be
treated as “Confidential Information.”
(b)    Each Seller acknowledges that, through its, his or her direct or indirect
ownership interest in the Company, such Seller has obtained written and/or
confidential and proprietary information concerning the business of the Company
and its Subsidiaries that includes, without limitation, (i) any formula,
pattern, device or compilation of information which is used in the business of
the Company or any of its Subsidiaries and which gives the Company or any of its
Subsidiaries an actual or potential competitive advantage over companies
operating in the same or similar business who lack knowledge of or do not use
such information, (ii) proprietary technology, operating procedures and methods
of operation, financial statements and other financial information, trade
secrets, market studies and forecasts, competitive analyses, pricing policies,
the substance of agreements with customers, referral sources and others,
marketing and similar arrangements, servicing and training programs and
arrangements, customer and referral provider lists, other trade secrets, and
(iii) any notes, compilations, Excel spread sheets, data reports, studies,
interpretations or other documents embodying confidential and proprietary
information (clauses (i)-(iii), collectively, the “Confidential Information”).
Each Seller acknowledges that furnishing Confidential Information to third
parties would be detrimental to Buyer and the Company and would place Buyer and
the Company at a competitive disadvantage. During the Pre-Closing Period and
from the Closing Date until the fifth anniversary of the Closing Date, each
Seller severally agrees that it, shall not, directly or indirectly, use or
disclose any Confidential Information to any Person or direct or permit any of
such Seller’s Affiliates to use or disclose Confidential Information to any
Person. The foregoing restrictions and obligations under this Section 6.2(b)
shall not apply to: (A) any Confidential Information that is or becomes
generally available to the public other than as a result of a disclosure,
directly or indirectly, by a Seller, (B) any information obtained by a Seller
from a third party on a non-confidential basis, provided that such third party
is not known by such Seller to be bound by a confidentiality agreement with, or
other legal or fiduciary obligation to, Buyer, the Company or any of its
Subsidiaries that prohibits the disclosure of Confidential Information, (C) any
information a Seller is required by Law, legal process or regulation to
disclose, provided that if practicable and permitted by Law or Order, such
disclosing Seller shall provide Buyer and the Company with prompt written notice
of any such request or requirement so that Buyer and the Company may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Section 6.2(b), provided further that such disclosing Seller
shall reasonably cooperate with Buyer and the Company in seeking such a
protective order and/or other appropriate remedy, or (D) any disclosure to a
Seller’s accountants, attorneys, advisors, Affiliates, members, partners and
direct and indirect owners provided that such Seller shall advise such Persons
of the confidential nature of such Confidential Information, such Seller shall
direct such recipient to comply with the terms of this Section 6.2(b), and such
Seller shall be responsible for any unauthorized use or disclosure by such
Persons of any such Confidential Information. Each Seller agrees that money
damages would not be a sufficient remedy for any breach (or threatened breach)
of this Section 6.2(b) by a Seller and that Buyer and the Company shall be
entitled to


EAST\134549672.25    50

--------------------------------------------------------------------------------





equitable relief, including injunction and specific performance, pursuant to
Section 10.14 as a remedy for any such breach (or threatened breach), without
proof of damages, and each Party further agrees to waive any requirement for the
securing or posting of any bond in connection with any such remedy. Such
remedies shall not be the exclusive remedies for breach of this Section 6.2(b),
but will be in addition to all other remedies available at law or in equity.
Section 6.3    Efforts to Consummate; Further Assurances.
(a)    Subject to the terms and conditions herein provided, each Party shall
take, or cause to be taken, all actions and to do, or cause to be done, all
things reasonably necessary, proper or advisable under applicable Laws and
regulations to consummate and make effective as promptly as practicable the
Transactions (including the satisfaction, but not waiver, of the closing
conditions set forth in Article 7). Without limiting the foregoing, each Party
shall use reasonable best efforts to obtain consents and other authorizations of
all Governmental Entities necessary to consummate the Transactions. All
governmental filing fees incurred in connection with obtaining such consents and
authorizations, including the HSR Act filing fee, shall be borne by Buyer. Each
Party shall make an appropriate filing, if necessary, pursuant to the HSR Act
with respect to the Transactions promptly (and in any event, within five (5)
Business Days) after the date of this Agreement, and Buyer shall make, as soon
as practicable after the date of this Agreement, all filings required under any
other antitrust or competition Law for the consummation of the Transactions;
provided that the Company and Sellers shall collaborate with Buyer in good
faith, and provide all information reasonably requested by Buyer, for the
purpose of preparing and submitting such filings. To the extent available, each
such filing, including without limitation the HSR Act filing, shall request
early termination of the review period. The Parties shall respond as promptly as
practicable to any request from a Governmental Entity for additional information
and documentary material pursuant to the HSR Act and any other applicable
antitrust, competition or similar Law, rule regulation, Order or decree. Without
limiting the foregoing, (i) Sellers and Buyer and their respective Affiliates
shall not extend any waiting period or comparable period under the HSR Act or
similar antitrust or competition Law, or enter into any agreement with any
Governmental Entity not to consummate the Transactions, except with the prior
written consent of the other Parties, and (ii) the Parties shall take all
actions that are reasonably necessary or advisable or as may be reasonably
required by any Governmental Entity to expeditiously consummate the
Transactions. Nothing in this Agreement, including this Section 6.3, obligates
Buyer to (A) sell, license or otherwise dispose of, or hold separate or agree to
sell, license or otherwise dispose of, any entities, assets or facilities of any
Group Company after the Closing or any entity, facility or assets of Buyer or
its Affiliates, (B) terminate, amend or assign existing relationships or
contractual rights and obligations, (C) amend, assign or terminate existing
licenses or other agreements or enter into such new licenses or other
agreements, or (D) except as expressly provided in this Agreement, enter into
new contractual obligations. Except as expressly permitted by this Agreement,
neither the Company, nor Sellers on behalf of the Company, shall do or agree to
do any of the things listed in (A) through (D) above except with the express
prior written consent of Buyer.
(b)    In the event any claim, action, suit, investigation or other Proceeding
by any Governmental Entity or other Person is commenced which questions the
validity or legality of the Transactions or seeks damages in connection
therewith, the Parties agree to cooperate and use their


EAST\134549672.25    51

--------------------------------------------------------------------------------





reasonable best efforts to defend against such claim, action, suit,
investigation or other Proceeding and, if an injunction or other Order is issued
in any such action, suit or other Proceeding, to use their best efforts to have
such injunction or other Order lifted, and to cooperate reasonably regarding any
other impediment to the consummation of the Transactions.
(c)    From and after the Closing, each Party, at the request of any other
Party, shall, without further consideration, promptly execute and deliver, or
cause to be executed and delivered, to such other Party such instruments in
addition to those required by this Agreement, and take all such other actions,
as is reasonably necessary or desirable to implement any provision of this
Agreement.
Section 6.4    Public Announcements. Buyer, on the one hand, and Sellers, on the
other hand, shall consult with one another and seek one another’s written
approval before issuing any press release, or otherwise making any public
statements, with respect to Transactions, and shall not, and shall cause its
Affiliates not to, issue any such press release or make any such public
statement prior to such consultation and approval; provided that each Party may
make any such announcement which it in good faith believes, based on advice of
counsel, is necessary or advisable in connection with any requirement of Law or
regulation, it being understood and agreed that each Party shall provide the
other Parties with copies of any such announcement in advance of such issuance.
Notwithstanding anything to the contrary in this Agreement, in no event shall
this Section 6.4 limit disclosure by any Party or any of its respective
Affiliates to any direct or indirect investors in any such Person, as
applicable, or in connection with normal fund raising and related marketing or
informational or reporting activities of such Party or any such Affiliate.
Section 6.5    Indemnification; Directors’ and Officers’ Insurance.
(a)    Buyer agrees that all rights to indemnification or exculpation now
existing in favor of the directors, officers, and managers of each Group
Company, as provided in such Group Company’s Governing Documents or otherwise in
effect as of the date of this Agreement with respect to any matters occurring
prior to the Closing Date, shall survive the transactions contemplated by this
Agreement and shall continue in full force and effect and that the applicable
Group Company will perform and discharge such Group Company’s obligations to
provide such indemnity and exculpation. The indemnification and liability
limitation or exculpation provisions of the Group Companies’ Governing Documents
shall not be amended, repealed or otherwise modified after the Closing Date in
any manner that would materially adversely affect the rights thereunder of
individuals who, as of the Closing Date or at any time prior to the Closing
Date, were directors, officers, or managers of any Group Company, unless such
modification is required by applicable law.
(b)    At or prior to the Closing, the Company shall purchase a prepaid,
non-cancellable “tail” policy to the HCC Global/ U.S. Specialty Insurance
Company Policy No. 114MGU16A37031 and the ACE American Insurance Company Excess
Liability Insurance, Policy No. G251245456002 maintained by the Group Companies
or the Sellers with respect to matters existing or occurring at or prior to the
Closing (including the Transactions), which policies shall be effective for a
period from the Closing Date through and including the six (6) years after the
Closing Date (the “D&O Tail Policy”); provided, that the costs of such D&O Tail
Policy shall be borne by


EAST\134549672.25    52

--------------------------------------------------------------------------------





the Sellers, and shall be treated as a Seller Expense for purposes of
calculating the Purchase Price to the extent unpaid as of the Closing Date; and
provided, that at the Company’s option, the EPL and fiduciary coverage need only
have a three year duration. The D&O Tail Policy shall provide coverage to the
Group Companies (other than Blocker), with the right to directly access the D&O
Tail Policy. If reasonably obtainable at no additional expense, any “extended
reporting” or “run-off” endorsements evidencing same shall expressly be in the
name of both the Company and Holdings Seller. Buyer, Sellers and the Group
Companies shall take no action to terminate coverage under the D&O Tail Policy.
The parties shall cooperate with the other party (at such other party’s sole
cost and expense) with respect to any claims made by such other party.
(c)    The directors, officers, and managers of each Group Company entitled to
the indemnification, liability limitation, exculpation and insurance set forth
in this Section 6.5 are intended to be third party beneficiaries of this Section
6.5. This Section 6.5 shall survive the consummation of the Transactions and
shall be binding on all successors and assigns of Buyer and each Group Company.
Section 6.6    Exclusive Dealing. During the Pre-Closing Period, the Company,
any other Group Company, nor any Seller shall take, nor shall the Company, any
other Group Company, or any Seller permit any of their respective officers,
directors, employees, representatives, Affiliates, consultants, financial
advisors, attorneys, accountants or other agents to take (directly or
indirectly), any of the following actions with any Person (other than Buyer
and/or its Affiliates): (a) solicit, entertain, encourage, facilitate, initiate
or engage in or conduct discussions or negotiations with, any Person relating to
any inquiry, contact, offer or proposal, oral, written or otherwise, formal or
informal, with respect to (i) any direct or indirect acquisition of (A) any
Group Company’s Equity Interests, any right to acquire any Equity Interests in
any Group Company or any security convertible into or exercisable for such
Equity Interests, other than acquisitions under clause (A) by employees of the
Group Companies pursuant to pre-existing employee benefit arrangements or (B)
any merger, sale of substantial assets or similar transaction involving any
Group Company, other than assets sold in the ordinary course of business, or
(ii) any joint venture or other strategic investment in or involving any Group
Company (other than with or by Buyer and/or its Affiliates) (each transaction
described in clauses (i), and (ii), an “Acquisition Transaction”); (b) provide
any information with respect to any Group Company to any Person other than Buyer
and/or its Affiliates relating to (or which the Company reasonably believes
would be used for the purpose of formulating) an offer or proposal with respect
to, or otherwise assist, cooperate with, facilitate or encourage any effort or
attempt by such Person with regard to, any possible Acquisition Transaction for
any Group Company; (c) approve or agree to or enter into an agreement with any
person other than Buyer providing for an Acquisition Transaction for any Group
Company; (d) make or authorize any statement, recommendation, solicitation or
endorsement in support of any possible Acquisition Transaction for any Group
Company other than the Transaction; or (e) authorize or permit any directors,
officers, employees, managers, advisors, representatives or agents of any Group
Company to take any such action; provided, however, that Buyer hereby
acknowledges that prior to the date of this Agreement, the Company has provided
information relating to the Group Companies and has afforded access to, and
engaged in discussions with, other Persons in connection with a proposed
Acquisition Transaction and that such information, access and discussions could
reasonably enable another Person to form a basis for an Acquisition Transaction
without any breach by the Company


EAST\134549672.25    53

--------------------------------------------------------------------------------





of this Section 6.6. The Company shall during the Pre-Closing Period promptly
notify Buyer after receipt by any Group Company or any Seller (or any of their
respective officers, directors, employees, managers, agents, advisors or other
representatives) of any proposal for, or inquiry respecting, any Acquisition
Transaction, or any request for nonpublic information in connection with such
proposal or inquiry or for access to the management, properties, books or
records of any Group Company by any Person that informs or has informed any
Group Company or any Seller that it is considering making or has made such a
proposal or inquiry. Notwithstanding the foregoing, the Company may respond to
any unsolicited proposal regarding an Acquisition Transaction by indicating that
the Company is subject to an exclusivity agreement and is unable to provide any
information related to the Group Companies or entertain any proposals or offers
or engage in any negotiations or discussions concerning an Acquisition
Transaction for as long as that exclusivity agreement remains in effect. Each
Group Company and each Seller shall immediately cease and cause to be terminated
all existing discussions or negotiations with any Persons conducted heretofore
with respect to an Acquisition Transaction.
Section 6.7    Documents and Information.
(a)    After the Closing Date, Buyer and the Company shall, and shall cause the
Group Companies to, until the seventh (7th) anniversary of the Closing Date,
retain all books, records and other documents pertaining to the business of the
Group Companies in existence on the Closing Date and make the same available for
inspection and copying by Sellers during normal business hours of the Group
Companies, as applicable, upon reasonable request and upon reasonable advance
written notice. Sellers shall reimburse Buyer or the Company for reasonable
out-of-pocket costs and expenses incurred in assisting Sellers pursuant to this
Section 6.7(a). Notwithstanding anything in this Agreement to the contrary,
nothing shall obligate the Buyer or any Group Company to provide or make
available to the Sellers or their respective Affiliates any information the
disclosure of which is prohibited or restricted by any applicable Law,
regulation or Order or the disclosure of which would jeopardize any applicable
attorney-client communication or work product privilege.
(b)    Notwithstanding any other provision hereof, the obligations of Buyer and
each Group Company contained in this Section 6.7 shall be binding upon the
successors and assigns of Buyer and the Group Companies.
Section 6.8    Contact with Customers, Suppliers and Other Business Relations.
During the Pre-Closing Period, Buyer hereby agrees that Buyer is not authorized
to and shall not (and shall not permit any of its employees, agents,
representatives or Affiliates to) contact any employee (excluding designated
executive officers), customer, supplier, distributor or other material business
relation of any Group Company regarding any Group Company, its business or the
Transactions without the prior written consent of the Company or Sellers’
Representative; provided, however, that Buyer shall not be prohibited from
contacting customers, suppliers, distributors or other material business
relations of the Buyer in the ordinary course and not related to any Group
Company, the Confidential Information or the Transactions. For the avoidance of
doubt, the terms of Section 6.2(b) shall to apply with respect to any
communications or sharing of information pursuant to this Section 6.8.


EAST\134549672.25    54

--------------------------------------------------------------------------------





Section 6.9    Employee Benefits Matters. Except as set forth on Schedule 6.9,
(a) during the period beginning on the Closing Date and ending on the first
(1st) anniversary of the Closing Date, Buyer shall provide employees of each
Group Company with compensation that is no less favorable than the combined base
or hourly compensation and target incentive or bonus opportunities (excluding
any payments made pursuant to this Agreement or any change of control bonuses,
phantom equity plans, severance or bonus plans, or similar arrangements
(including any stay bonuses) payable to any current employee of a Group Company
as the sole result of the consummation of the Transactions which are both
disclosed on Schedule 3.15(q) and are included in Seller Expenses) provided to
such employees immediately prior to the Closing Date, and (b) during the period
beginning on the Closing Date and ending on the earlier to occur of (1) the
first (1st) anniversary of the Closing Date, or (2) December 31, 2017, Buyer
shall provide employees of each Group Company with employee benefits that are
substantially comparable in the aggregate to those provided under the Employee
Benefit Plans and other benefit plans, programs or arrangements maintained by
the Group Companies as of the date of this Agreement. Buyer further agrees that,
from and after the Closing Date, Buyer shall, and shall cause each Group Company
to, grant all of its employees credit for any service with such Group Company
earned prior to the Closing Date (i) for eligibility and vesting purposes, and
(ii) for purposes of vacation accrual and severance benefit determinations under
any benefit or compensation plan, program, agreement or arrangement that may be
established or maintained by Buyer or any Group Company on or after the Closing
Date other than any equity compensation arrangements (the “New Plans”). In
addition, Buyer shall, if commercially feasible, take actions to (A) cause to be
waived all pre‑existing condition exclusions and actively‑at‑work requirements
and similar limitations, eligibility waiting periods and evidence of
insurability requirements under any New Plans to the extent waived or satisfied
by an employee under any Employee Benefit Plan as of the Closing Date, and (B)
cause any deductible, co-insurance and covered out-of-pocket expenses paid on or
before the Closing Date by any employee (or covered dependent thereof) of any
Group Company to be taken into account for purposes of satisfying the
corresponding deductible, coinsurance and maximum out‑of‑pocket provisions after
the Closing Date under any applicable New Plan in the year of initial
participation. Nothing contained herein, express or implied, (x) shall
constitute an amendment to or any other modification of any Employee Benefit
Plan, (y) shall, subject to compliance with the foregoing provisions of this
Section 6.9, alter or limit any Group Company’s ability to amend, modify or
terminate any particular benefit plan, program, agreement or arrangement as
required by Law, (z) is intended to confer upon any employee of any Group
Company any right to continued employment for any period beyond any such right
which may exist as of the Closing pursuant to any Contract or agreement between
any such employee, on the one hand, and any Group Company, on the other hand
(which Contract or agreement was not entered into in violation of this
Agreement). Buyer agrees that Buyer and each Group Company shall be solely
responsible for satisfying the continuation coverage requirements of COBRA for
all individuals who are “M&A qualified beneficiaries” as such term is defined in
Treasury Regulation Section 54.4980B-9.
Section 6.10    Disclosure Schedules. Concurrently with the execution and
delivery of this Agreement, the Company and Sellers’ Representative has
delivered to Buyer the disclosure Schedules to this Agreement (the “Schedules”).
All Schedules and attached hereto are hereby incorporated in and made a part of
this Agreement as if set forth in full herein. The mere inclusion of information
in any Schedule hereto as an exception to a representation, warranty or covenant
(i)


EAST\134549672.25    55

--------------------------------------------------------------------------------





shall not be deemed an admission by any Party that such information represents a
material exception or a material fact, event, condition, change, occurrence or
effect or that such information has had or would reasonably be expected to have
a Company Material Adverse Effect or a “material adverse effect” on Sellers’ or
Buyer’s ability to consummate the Transactions, as applicable, or (ii)
constitute, or be deemed to be, an admission to any third party concerning such
information. Such additional matters are set forth for informational purposes
only and do not necessarily include other matters of a similar nature. Matters
disclosed to Buyer pursuant to any Section of or Schedule to this Agreement (or
any section of any Schedule to this Agreement) will be deemed to be disclosed
with respect to all Sections of and Schedules to this Agreement (and all
sections of all Schedules to this Agreement) to the extent that the relevance of
any such disclosure in such other Section or Schedule is reasonably apparent on
the face of such disclosure in such Section or Schedule. Capitalized terms used
in any Schedule to this Agreement but not otherwise defined therein will have
the respective meanings assigned to such terms in this Agreement.
Section 6.11    Reorganization. Buyer acknowledges and agrees that prior to the
Closing, the Sellers, the Group Companies and their Affiliates may undertake
reorganization (the “Reorganization”) as set forth in Exhibit E. Buyer agrees
that notwithstanding anything in this Agreement or any Ancillary Documents to
the contrary, nothing in this Agreement (including Section 6.1) or any Ancillary
Documents shall prohibit or restrict the consummation of (or any agreements to
consummate) the Reorganization. Notwithstanding the foregoing, Buyer further
acknowledges and agrees that the Sellers may modify the Transactions undertaken
in the Reorganization and may omit certain steps described in, or take steps not
described in, Exhibit E, but only to the extent such modifications do not have a
materially adverse impact on Buyer or the Group Companies.
Section 6.12    Representation and Warranty Policy. A buyer-side representation
and warranty insurance policy underwritten by Concord Specialty Risk is being
conditionally bound as of the date hereof (the “R&W Insurance Policy”). Sellers
shall bear fifty percent (50%) of the cost of the R&W Insurance Policy
(including underwriting fee, premium, premium taxes, and any broker expenses),
by including such amount as a Seller Expense, provided, however, that in no
event shall R&W Insurance Policy costs greater than $460,000 be included in
Seller Expenses or otherwise be payable by the Sellers in respect of the R&W
Insurance Policy. Any other fees, costs or deductibles associated therewith
shall be borne solely by Buyer. Buyer agrees to not seek to make, enter into or
consent to, any amendment to the R&W Insurance Policy following the Closing that
would materially and adversely affect the rights of the Sellers hereunder
without the prior written consent of the Sellers’ Representative.
Section 6.13    Tax Matters.
The provisions of this Section 6.13 shall govern the allocation of
responsibility as between Buyer and the Company, on the one hand, and the
Sellers, on the other hand, for certain Tax matters following the Closing:
(a)    Responsibility for Filing Tax Returns.
(i)    The Sellers’ Representative shall prepare or cause to be prepared, and
timely file or cause to be timely filed, at the Sellers’ sole cost and expense,
all federal, state, and


EAST\134549672.25    56

--------------------------------------------------------------------------------





local income Tax Returns for the Company and its Subsidiaries for Pre-Closing
Tax Periods (including Straddle Periods). All such Tax Returns shall be prepared
in a manner consistent with the respective past practices of the Company and
this Agreement, except as otherwise required by applicable Law. The Sellers’
Representative shall deliver a draft of any such Tax Return to Buyer at least
thirty (30) days prior to the due date for the filing of such Tax Return in
order to provide Buyer with the opportunity to review and comment on such Tax
Returns (and the Sellers’ Representative shall consider in good faith and
implement the reasonable comments of Buyer to such Tax Returns, to the extent
such comments are consistent with the Company and its Subsidiaries’ respective
past practices and applicable Law) and consent to the filing of such Tax Returns
(which consent shall not be unreasonably withheld, conditioned or delayed). The
Parties agree that Buyer’s acquisition of the Purchased Units pursuant to this
Agreement will result in a termination of the Company (which, for purposes of
this Section 6.13(a)(i), shall be referred to as the “Terminated Partnership”)
under Section 708(b)(1)(B) of the Code. Notwithstanding anything to the contrary
in this Agreement, if an election under Section 754 of the Code is not in effect
for the Terminated Partnership on the Closing Date, the Parties agree that an
election under Section 754 of the Code shall be made by the Terminated
Partnership on its final return (as described in Treasury Regulations Section
1.708-1(b)(5)).
(ii)    The Buyer shall prepare or cause to be prepared, and timely file or
cause to be timely filed, at the Sellers’ sole cost and expense, all federal,
state, and local income Tax Returns for the Blocker for Pre-Closing Tax Periods
(including Straddle Periods). All such Tax Returns shall be prepared in a manner
consistent with the respective past practices of the Blocker and this Agreement,
except as otherwise required by applicable Law. Buyer shall deliver a draft of
any such Tax Return to the Sellers’ Representative at least twenty (20) days
prior to the due date for the filing of such Tax Return in order to provide the
Sellers’ Representative with the opportunity to review and comment on such Tax
Returns (and Buyer shall consider in good faith and implement the reasonable
comments of the Sellers’ Representative to such Tax Returns, to the extent such
comments are consistent with the Company’s and the Blocker’s respective past
practices and applicable Law) and consent to the filing of such Tax Returns
(which consent shall not be unreasonably withheld, conditioned or delayed). No
later than five (5) Business Days prior to the due date of each such Tax Return,
the Sellers’ Representative shall pay to Buyer (A) all Taxes shown to be due on
each such Tax Return for a taxable period that ends on or prior to the Closing
Date, (B) all Taxes shown on any Tax Return for a Straddle Period (determined in
accordance with Section 6.13(g)) that are attributable to the pre-Closing
portion of such Straddle Period (except, in the case of (A) and (B), to the
extent any such Tax was accrued as a liability in determining Closing Net
Working Capital or Funded Indebtedness) and (C) all reasonable costs and
expenses that Buyer (or any Group Company) incurs in preparing any such Tax
Returns. Buyer shall cause the Tax year of the Blocker to close as of the end of
the Closing Date for U.S. federal income tax purposes by including the Blocker
on the consolidated Tax Return after the Closing Date of the C corporation
subsidiary of the Buyer that acquires the stock of the Blocker, and Buyer shall
not take any action, or permit any action to be taken, that would prevent the
Tax year of the Blocker from ending for state, local and foreign income tax
purposes at the end of the day on the Closing Date.
(iii)    Except as provided in Sections 6.13(a)(i) and 6.13(a)(ii), Buyer shall
prepare or cause to be prepared, and timely file or cause to be timely filed,
all Tax Returns for the


EAST\134549672.25    57

--------------------------------------------------------------------------------





Group Companies for all Pre-Closing Tax Periods that are due after the Closing
Date. All such Tax Returns shall be prepared in a manner consistent with the
respective past practices of the Company and the Blocker and this Agreement,
except as otherwise required by applicable Law. With respect to any such Tax
Return for a Pre-Closing Tax Period, Buyer shall deliver a draft of any such Tax
Return to the Sellers’ Representative at least thirty (30) days prior to the due
date for the filing of such Tax Return in order to provide the Sellers’
Representative with the opportunity to review and comment on such Tax Returns
(and Buyer shall consider in good faith and implement the reasonable comments of
the Sellers’ Representative to such Tax Returns, to the extent such comments are
consistent with the Group Companies’ respective past practices and applicable
Law) and consent to the filing of such Tax Returns (which consent shall not be
unreasonably withheld, conditioned or delayed). No later than five (5) Business
Days prior to the due date of each such Tax Return, the Sellers’ Representative
shall pay to Buyer (A) all Taxes shown to be due on each such Tax Return for a
taxable period that ends on or prior to the Closing Date, (B) all Taxes shown on
any Tax Return for a Straddle Period (determined in accordance with Section
6.13(g)) that are attributable to the pre-Closing portion of such Straddle
Period (except, in the case of (A) and (B), to the extent any such Tax was
accrued as a liability in determining final Net Working Capital or Funded
Indebtedness) and (C) all reasonable costs and expenses that Buyer (or any Group
Company) incurs in preparing any such Tax Returns.
(iv)    The Sellers’ Representative shall cause Holdings Seller, Lincolnshire NP
Holdings, LLC, and Lincolnshire IV-A NP Pass-Through LP (collectively, the
“Seller Companies”) to file all federal, state, and local income Tax Returns
with respect to any Pre-Closing Tax Period consistent with the federal, state,
and local income Tax Returns for the Company filed pursuant to Sections
6.13(a)(i).
(b)    Books and Records; Cooperation. Buyer, on the one hand, and the Sellers’
Representative, on the other hand, shall:
(i)    provide the other party with such assistance as may be reasonably
requested in connection with the preparation, review or filing of any Tax Return
or any audit or other examination by any taxing authority, judicial or
administrative Proceeding, or indemnity claim relating to Taxes with respect to
the Company or the Blocker, or that could reasonably be expected to impact the
Sellers or any of their owners. Such assistance shall include, but not be
limited to, promptly forwarding copies of appropriate notices and forms or other
communications received from or sent to any Governmental Entity which relate to
the Company or the Blocker (in each case relating to Pre-Closing Tax Periods) or
the Sellers’ Representative; and
(ii)    retain and provide the other party with reasonable access to all records
or information that may be relevant to such Tax Return, audit, examination
Proceeding or claim, including providing copies of all relevant Tax Returns,
together with accompanying schedules and related workpapers, documents relating
to rulings or other determinations by any Governmental Entity and records
concerning the ownership and tax basis of property and make employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided.


EAST\134549672.25    58

--------------------------------------------------------------------------------





(c)    Tax Refunds of Blocker. Any Tax refunds that are received by Buyer, the
Blocker, or any of their Affiliates, and any amounts credited against Tax to
which the Buyer, the Blocker, or any of their Affiliates become entitled, that
relate to Taxes of the Blocker for Pre-Closing Tax Periods shall be for the
account of the Sellers, and Buyer shall pay to the Sellers’ Representative any
such refund or the amount of any such credit no later than ten (10) calendar
days after receipt of such refund or the filing of the Tax Return reporting such
credit (or, if earlier, the date when such a Tax Return should have been timely
filed, including properly obtained extensions) provided that Buyer shall be
entitled to any such refunds to the extent such refunds (i) arise as a result of
a carryback of a loss, credit or other Tax benefit attributable to a period (or
portion thereof) beginning after the Closing Date or (ii) offset a Tax for which
Buyer or any of its Affiliates is otherwise entitled to indemnification under
the terms of this Agreement (it being acknowledged and agreed that any refund
retained pursuant to this Section 6.13(c) shall extinguish any right Buyer
otherwise had for indemnification with respect to such Tax in the amount of such
refund). The Sellers’ Representative (on behalf of the Blocker) shall have the
exclusive authority to prepare any claim for refund (including IRS Forms 1139
and 4466) or amended Tax Returns of the Blocker (collectively “Blocker Refund
Claims”) for any Pre-Closing Tax Periods, provided that the Sellers’
Representative shall provide Buyer with the opportunity to review and comment on
such Blocker Refund Claims (and the Sellers’ Representative shall consider in
good faith and implement the reasonable comments of Buyer to such Blocker Refund
Claims, to the extent such comments are consistent with Blocker’s past practices
and applicable Law) and consent to the filing of such Blocker Refund Claims
(which consent shall not be unreasonably withheld, conditioned or delayed). The
Buyer shall (and shall cause the Blocker to) execute and timely file all such
Blocker Refund Claims.
(d)    Tax Refunds of the Company. Any Tax refunds that are received by Buyer,
the Company, or any of their Affiliates, and any amounts credited against any
Tax to which the Buyer, the Company, or any of their Affiliates become entitled,
that relate to Taxes of the Company for Pre-Closing Tax Periods shall be for the
account of the Sellers, and the Buyer shall pay to the Sellers’ Representative
any such refund or the amount of any such credit no later than ten (10) calendar
days after receipt of such refund or the filing of the Tax Return reporting such
credit (or, if earlier, the date when such a Tax Return should have been timely
filed, including properly obtained extensions) provided that Buyer shall be
entitled to any such refunds to the extent such refunds (i) arise as a result of
a carryback of a loss, credit or other Tax benefit attributable to a period (or
portion thereof) beginning after the Closing Date or (ii) offset a Tax for which
Buyer or any of its Affiliates is otherwise entitled to indemnification under
the terms of this Agreement (it being acknowledged and agreed that any refund
retained pursuant to this Section 6.13(d) shall extinguish any right Buyer
otherwise had for indemnification with respect to such Tax in the amount of such
refund). The Sellers’ Representative (on behalf of the Company) shall have the
exclusive authority to prepare any claim for refund or amended Tax Returns
(collectively “Refund Claims”) for any Pre-Closing Tax Periods of the Company,
provided that the Sellers’ Representative shall provide Buyer with the
opportunity to review and comment on such Refund Claims (and the Sellers’
Representative shall consider in good faith and implement the reasonable
comments of Buyer to such Refund Claims, to the extent such comments are
consistent with the Company’s past practices and applicable Law) and consent to
the filing of such Refund Claims (which consent shall not be unreasonably
withheld, conditioned or delayed). The Buyer shall (and shall cause the Company
to) execute and timely file all such Refund Claims.


EAST\134549672.25    59

--------------------------------------------------------------------------------





(e)    Transaction Tax Deductions. The Parties agree that the Transaction Tax
Deductions shall be reported in the Pre-Closing Tax Period of the Company, and
in particular, in the taxable period that ends at the close of business on the
Closing Date. All such Transaction Tax Deductions shall be allocated to the
members of the Company as of the beginning of the Closing Date.
(f)    Amendment of Tax Returns. Without the prior written consent of the
Sellers’ Representative (which consent shall not be unreasonably withheld,
conditioned or delayed), the Buyer will not (i) file, refile, or amend or permit
the Company or the Blocker to file, refile, or amend any Tax Return relating to
a Pre-Closing Tax Period, (ii) make or change any election with respect to, or
that has retroactive effect to, any Pre-Closing Tax Period of the Company or the
Blocker, (iii) agree to waive or extend the statute of limitations relating to
any Taxes of the Company or the Blocker for a Pre-Closing Tax Period, (iii) file
Tax Returns for a Pre-Closing Tax Period in a jurisdiction where the Company or
the Blocker has not historically filed Tax Returns, (iv) initiate discussions or
examinations with taxing authorities regarding Taxes of the Company or the
Blocker with respect to a Pre-Closing Tax Period, (v) make any voluntary
disclosures with respect to Taxes of the Company or the Blocker for a
Pre-Closing Tax Period, or (vi) otherwise take any action with respect to a
Pre-Closing Tax Period that could result in the Sellers (or their direct or
indirect owners) or the Blocker being liable for any amounts, including under
this Agreement or to any taxing authority.
(g)    Straddle Period Allocation. To the extent it is necessary for purposes of
this Agreement to determine the allocation of Taxes attributable to a Straddle
Period, the amount of any Taxes based on or measured by income, sales, payroll
or receipts of the Company or the Blocker for the Pre-Closing Tax Period shall
be determined based on an interim closing of the books as of the close of
business on the Closing Date (and for such purpose, the taxable period of any
partnership or other pass-through entity in which the Company or the Blocker
holds a beneficial interest shall be deemed to terminate at such time), and the
amount of other Taxes of the Company or the Blocker for a Straddle Period that
relates to the Pre-Closing Tax Period shall be deemed to be the amount of such
Tax for the entire taxable period multiplied by a fraction the numerator of
which is the number of days in the taxable period ending on the Closing Date and
the denominator of which is the number of days in such Straddle Period.
(h)    Tax Proceedings.
(i)    If Buyer, the Company, or the Blocker receives notice of any audit or
other inquiry with respect to Taxes for a Pre-Closing Tax Period which would
reasonably be expected to affect the Tax liability of Sellers (taking into
account the indemnification and other provisions of this Agreement), the Buyer
shall promptly inform Sellers’ Representative of such notice (which notice shall
include copies of any correspondences received from any taxing authority).
(ii)    At its election, the Sellers’ Representative shall control, at the
Sellers’ sole cost and expense, any Tax Proceeding of the Company or the Blocker
for a Pre-Closing Tax Period (“Seller Tax Proceeding”). The Sellers’
Representative shall consult with the Buyer regarding any such Seller Tax
Proceeding, provide the Buyer with information and


EAST\134549672.25    60

--------------------------------------------------------------------------------





documents related thereto, permit the Buyer or its representative to attend any
such Seller Tax Proceeding, and not settle any issue therein without the consent
of the Buyer (which consent shall not be unreasonably withheld, conditioned or
delayed). In the event that the Sellers’ Representative does not elect to
control a Seller Tax Proceeding, the Buyer shall consult with the Sellers’
Representative regarding any such Seller Tax Proceeding, provide the Sellers’
Representative with information and documents related thereto, permit the
Sellers’ Representative or its representative to attend any such Seller Tax
Proceeding, and not settle any issue therein without the consent of the Sellers’
Representative (which consent shall not be unreasonably withheld, conditioned or
delayed).
(i)    Transfer Taxes. At the Closing or, if due thereafter, promptly when due,
all gross receipts, transfer Taxes, gains Taxes, real property transfer Taxes,
sales Taxes, use Taxes, excise Taxes, stamp Taxes, conveyance Taxes and any
other similar Taxes applicable to, arising out of or imposed upon the
Transactions shall be paid 50% by the Buyer and 50% by the Sellers’
Representative, on behalf of the Sellers. The party primarily responsible for
preparing shall prepare any Tax Returns with respect to such Taxes, and the
Buyer and the Sellers’ Representative shall cooperate in the preparation of such
Tax Returns.
(j)    Tax Indemnification. From and after the Closing, the Sellers shall,
severally and jointly, indemnify, defend and hold the Buyer Indemnitees harmless
from and against any and all Losses with respect to or attributable to (i) Taxes
(or the non-payment thereof) imposed on a Group Company for all Pre-Closing Tax
Periods (including, for the avoidance of doubt, any Taxes that result from the
Reorganization or the Transactions), (ii) Taxes of any member of an affiliated,
consolidated, combined or unitary group of which a Group Company is or was a
member on or prior to the Closing Date, including pursuant to Treasury
Regulations Section 1.1502-6 or any analogous or similar state, local or foreign
law, (iii) Taxes of any Person imposed on a Group Company as a transferee or
successor, by contract or pursuant to any law, which Taxes relate to an event or
transaction occurring on or before the Closing Date, (iv) Taxes of the Sellers;
(v) any breach of the covenants contained in this Section 6.13, and (vi) any
breach of the representations and warranties set forth in Section 3.15 (Tax
Matters). Notwithstanding the foregoing, the Buyer Indemnitees may not bring any
claims for indemnity under this Section 6.13 or under any other provision of
this Agreement for any Taxes to the extent included as liabilities in
determining Closing Net Working Capital or Funded Indebtedness. Any such
recovery shall be treated as an adjustment to the purchase price for Tax
purposes, unless otherwise required by Law. The covenants in this Section
6.13(j) shall survive until 5:00 pm Eastern Time on the two (2) year anniversary
of the Closing Date (“Tax Claims Survival Period”).
(k)    Limitations Applicable to Tax Indemnity. Notwithstanding anything else to
the contrary in this Agreement, (i) the limitations in Section 9.4 (save and
except those contained in Section 9.4(b) and Section 9.4(c)) shall apply to
indemnity claims made under Section 6.13(j); (ii) the maximum liability of the
Sellers under Section 6.13 shall in the aggregate be the Indemnity Escrow Amount
remaining at any given time in the Indemnity Escrow Account plus the Tax Escrow
Amount remaining at any given time in the Tax Escrow Account (the “Tax Claims
Cap”); and (iii) in no event shall the Buyer Indemnitees be entitled to
indemnification under Section 6.13(j) or Article 9 with respect to Taxes that
(a) are attributable to taxable periods (or portions thereof)


EAST\134549672.25    61

--------------------------------------------------------------------------------





beginning after the Closing Date, (b) are due to the unavailability in any
taxable period (or portion hereof) beginning after the Closing Date of any net
operating losses, credits or other Tax attribute from a taxable period (or
portion thereof) ending on or prior to the Closing Date, (c) are attributable to
an action taken outside of the ordinary course of business after the Closing on
the Closing Date, (d) result from a breach of the covenants in this Section
6.13, or (e) would not have been incurred but for the utilization in a taxable
period (or portion thereof) beginning after the Closing Date of a net operating
loss generated in a Pre-Closing Tax Period.
(l)    Accounting Firm. Any dispute regarding the determination of Taxes covered
by this Section 6.13, including, but not limited to, the preparation of Tax
Returns, the determination of Tax refunds, the determination of Transaction Tax
Deductions, and the determination of indemnifiable Losses, shall be resolved by
the Accounting Firm in accordance with the procedures set forth in Section
2.4(b)(ii). The fees and expenses of the Accounting Firm in respect of
resolution of any such dispute shall be borne by Buyer on the one hand and
Sellers, on the other hand, in the same proportion as the aggregate amount of
the disputed items that is unsuccessfully disputed by each such party (as
determined by the Accounting Firm) bears to the total amount of the dispute
items submitted to the Accounting Firm.
Section 6.14    Release. For and in consideration of the amount to be paid to
the Sellers under this Agreement, and the additional covenants and promises set
forth in this Agreement and the other Ancillary Documents to which each Seller
is or becomes a party, effective as of the Closing Date, each Seller, both on
behalf of such Seller and all of such Seller’s respective successors and assigns
(collectively, with Sellers, the “Releasors”), severally and not jointly, hereby
fully, finally and irrevocably releases, acquits and forever discharges, to the
fullest extent permitted by applicable Law, Buyer and its Affiliates, each Group
Company, their respective former, current or future officers, directors,
partners, general partners, limited partners, managing directors, members,
managers, trustees, representatives, employees, principals, agents, parents,
subsidiaries, joint ventures, predecessors, successors, assigns, beneficiaries,
heirs, executors, personal or legal representatives, insurers and attorneys of
any of them, and all holders of Equity Interests of each Group Company prior to
the Closing (each, a “Releasee”), from and against any and all commitments,
actions, debts, claims, counterclaims, suits, causes of action, damages,
demands, liabilities, obligations, costs, expenses, and compensation of every
kind and nature whatsoever, at Law or in equity, whether known or unknown,
contingent or otherwise, which such Releasor, or any of them, had, has, or may
have had at any time in the past until and including the Closing Date against
the Releasees, or any of them (each, a “Released Claim”). Each Seller, and such
Seller’s Releasors, agrees not to assert any Released Claim against the
Releasees. Notwithstanding the foregoing, each Seller, and such Seller’s
Releasors, retains, and does not release (and shall not be deemed a Released
Claim), (a) its rights and interests under, or any claims pursuant to or in
connection with the terms and conditions of this Agreement, any Ancillary
Document or any other agreement, certificate, instrument or other documents
executed and delivered in connection therewith (including with respect to fraud
thereunder), or (b) claims recoverable under any insurance policy maintained by
any of the Group Companies, or (c) any claim for indemnification, liability
limitation or exculpation in favor of the Sellers or its Affiliates, officers,
directors, partners, general partners, limited partners, managing directors,
members, or employees in their capacity as a current or former director,
officer, employee or agent of any Group Company in connection with such


EAST\134549672.25    62

--------------------------------------------------------------------------------





person’s services as a director, officer or agent of a Group Company prior to
the Closing pursuant to their respective Governing Document, or (d) its rights
and interests under, or any claims pursuant to or in connection with the terms
and conditions of the Governing Documents of the Sellers (solely as to any
right, interest or claim of any Seller or equity holder of any Seller against
any other Seller or equity holder of any Seller thereunder) or any other
agreement or arrangement solely as between the Sellers and/or the equity holders
of the Sellers.
Section 6.15    Section 280G Cleansing Vote. Before the Closing Date, the
appropriate Group Company shall promptly submit to its equityholders for
approval, pursuant to and in accordance with the terms of Section 280G(b)(5)(B)
of the Code, the payments and/or benefits that may separately or in the
aggregate constitute “parachute payments” pursuant to Section 280G of the Code
(“Section 280G Payments”) (which determination shall be made by the Sellers and
Group Companies and shall be subject to review and comment by Buyer), such that
such payments and benefits should not be deemed to be Section 280G Payments, and
prior to the Closing Date, the Company shall deliver to Buyer evidence
satisfactory to Buyer that (i) a vote of the equityholders was solicited in
conformance with Section 280G of the Code and the regulations promulgated
thereunder and the requisite equityholder approval was obtained with respect to
the payments and/or benefits that were subject to the equityholder vote (the
“Section 280G Approval”), or (ii) the Section 280G Approval was not obtained,
and as a consequence, the payments and/or benefits that were subject to
equityholder approval shall not be made or provided to the extent they would
cause any amounts to constitute Section 280G Payments, pursuant to valid waivers
of those payments and/or benefits executed by the affected individuals prior to
the equityholder vote. Notwithstanding anything to the contrary in this Section
6.15, Buyer will provide a summary of the material terms of any arrangements
entered into at the direction of Buyer or between Buyer and its Affiliates, on
the one hand, and a "disqualified individual," on the other hand (the “Buyer
Arrangements”), along with the estimated parachute value of any payments or
benefits granted or contemplated in such Buyer Arrangements, to the Sellers not
less than five (5) days prior to the Closing Date. The Company’s failure to
include the Buyer Arrangements in the equityholder voting materials described
herein, as a result of Buyer’s failure to provide the Buyer Arrangements in a
timely manner, will not result in a breach of the covenants set forth in this
Section 6.15.
Section 6.16    Termination of Professional Services Agreement. At or prior to
the Closing, but after the payment of any Seller Expenses as contemplated by
this Agreement, Sellers’ Representative shall, and shall cause the Company to,
take such action as may be necessary to cause the Professional Services
Agreement to be terminated pursuant to the form attached hereto as Exhibit G;
provided, that prior to such termination, Sellers shall have assigned all of
their and their Affiliates’ respective rights and benefits under the
Professional Services Agreement to and for the benefit of the Company and the
Company shall have assumed all of the Sellers’ and their Affiliates’ respective
liabilities and obligations thereunder.
Section 6.17    Insurance Policies
(a)    Sellers’ Representative shall purchase the supplemental “extended
reporting period” provided for in Endorsement 7 of the Premises Pollution
Insurance Policy (the “Supplemental ERP”) for an additional thirty-six (36)
months with an effective date of September


EAST\134549672.25    63

--------------------------------------------------------------------------------





29, 2017; provided, that fifty percent (50%) of the cost (including underwriting
fee, premium, premium taxes, and any broker expenses) related to the purchase of
the Supplemental ERP shall be treated as Cash and Cash Equivalents for purposes
of calculating the Purchase Price. Sellers’ Representative shall on or prior to
Closing deliver to Buyer (i) an e-mail from the relevant underwriter or insurer
confirming that the Sellers’ Representative has purchased the Supplemental ERP
and (ii) evidence that the premium for the Supplemental ERP has been paid.
Unless the Sellers’ Representative causes the “first named insured” in the
Premises Pollution Insurance Policy to be changed from Holdings Seller to that
of the Company, then from and after the date hereof until the expiration of the
extended reporting period contemplated by the Supplemental ERP, Sellers’
Representative shall use its commercially reasonable efforts to maintain
coverage under the Premises Pollution Insurance Policy and shall promptly notify
Buyer of any communication relating to the Premises Pollution Insurance Policy,
the coverage thereunder, or any of the properties insured thereunder, provided
that the Sellers shall be under no obligation to purchase any additional
coverage or extension period or otherwise renew the Premises Pollution Insurance
Policy once it expires or terminates. From and after the Closing, Buyer shall
control any actions to be taken in respect of the Premises Pollution Insurance
Policy, in its sole discretion. Sellers’ Representative shall reasonably
cooperate with and upon reasonable request, take direction from Buyer (at
Buyer’s sole cost and expense) with respect to any claims or any other matters
noticed thereunder. For the avoidance of doubt, if the Sellers’ Representative
causes the “first named insured” in the Premises Pollution Insurance Policy to
be changed to that of the Company as above, Holdings Seller shall continue to be
an “additional insured” under such Premises Pollution Insurance Policy
(including the Supplemental ERP).
(b)    Sellers’ Representative shall purchase the optional extension period (the
“Beazley OEP”) provided for in the Beazley Breach Response Policy No.
W199BB150101 (the “Beazley Policy”) for 12 months with an effective date of the
Closing Date; provided, that the net cost (including underwriting fee, premium,
premium taxes, and any broker expenses) related to the purchase of the Beazley
OEP shall be treated as Cash and Cash Equivalents for purposes of calculating
the Purchase Price. Sellers’ Representative shall on or prior to Closing deliver
to Buyer (i) an e-mail from the relevant underwriter or insurer confirming that
the Sellers’ Representative has agreed to purchase the Beazley OEP with an
effective date of the Closing Date and (ii) evidence that the premium for the
Beazley OEP has been paid. Unless the Sellers’ Representative causes the “Named
Insured” designated in Item 1 of the declarations of the Beazley Policy to be
changed from Holdings Seller to that of the Company, then, from and after the
date hereof until the expiration of the option extension period contemplated by
the Beazley OEP, Sellers’ Representative shall use its commercially reasonable
efforts to maintain coverage under the Beazley Policy and shall promptly notify
Buyer of any communication relating to the Beazley Policy or to the coverage
thereunder, provided that the Sellers shall be under no obligation to purchase
any additional coverage or extension period or otherwise renew the Beazley
Policy once it expires or terminates. From and after the Closing, Buyer shall
assume the conduct and control of any actions required to be taken in respect of
the Beazley Policy, in its sole discretion. Sellers’ Representative shall
reasonably cooperate with and upon reasonable request take direction from Buyer
(at Buyer’s sole cost and expense) with respect to any claims or any other
matters noticed thereunder. For the avoidance of doubt, if the Sellers’
Representative causes the “first name insured” in the Beazley Policy to be


EAST\134549672.25    64

--------------------------------------------------------------------------------





changed to that of the Company, Holdings Seller shall continue to be an
“additional insured” under such Beazley Policy (including the Beazley OEP).
(c)    Sellers’ Representative shall, at the written reasonable request of
Buyer, transfer any proceeds received under the Existing Holdings Insurance
Policies that pertain to any period on or after the Closing Date to Buyer. For
avoidance of doubt, Sellers’ Representative shall retain its rights under the
D&O Tail, the Premises Pollution Insurance Policy (including the Supplemental
ERP) and the Beazley Policy (including the Beazley OEP) (collectively, the
“Claims Made Policies”). Holdings Seller shall have the right to (i) cancel the
Existing Holdings Insurance Policies (other than the Claims Made Policies)
effective at or after the Closing Date (but in a manner that does not
retroactively affect coverage for any Group Company for occurrences, claims,
accidents, or events taking place prior to the Closing Date), or (ii) replace
the “first named insured” in the Existing Holdings Insurance Policies with the
name of the Company. If Holdings Seller chooses not to so cancel or replace the
name of the “first named insured”, then Sellers’ Representative shall use
commercially reasonable efforts to not modify, impair, eliminate, or reduce
coverage for any Group Company for occurrences, claims, accidents, or events
taking place prior to the Closing Date. From and after the Closing, Buyer shall
control any actions to be taken in respect of the Existing Holdings Insurance
Policy, in its sole discretion. Sellers’ Representative shall reasonably
cooperate with and upon reasonable request take direction from Buyer (at Buyer’s
sole cost and expense) with respect to any claims or any other matters noticed
thereunder.
(d)    With regard to any insurance policy on Schedule 3.14 where the first
named insured is a Group Company, during the Pre-Closing Period, Sellers shall
cause the respective Group Company to not cancel or modify coverage under such
policies.
Section 6.18    Zensar Invoices. The Company shall use commercially reasonable
efforts to settle, on or prior to Closing, the disputes with Zensar Technologies
Inc. (“Zensar”) relating to certain unpaid invoices of Zensar as set out in
Schedule 3.6(a), item 1.
Section 6.19    Bonus Payment. After the Closing, on the first regularly
scheduled payroll date of the Group Companies, the Buyer shall cause the Group
Companies to pay in cash an amount, in the aggregate, equal to $2,900,000 (less
any Taxes payable subject to standard payroll withholding requirements related
thereto) to such employees of the Group Companies entitled to receive payment
pursuant to the Group Companies’ 2016 annual incentive plan.
ARTICLE 7
CONDITIONS TO CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT


Section 7.1    Conditions to the Obligations of the Company, Buyer and Sellers.
The obligations of the Parties to consummate the Transactions are subject to the
satisfaction (or, if permitted by applicable Law, waiver by the Parties) of the
following conditions:
(a)    all applicable waiting periods (including all extensions thereof) under
the HSR Act and other applicable antitrust or competition Law in Germany shall
have expired or been terminated;


EAST\134549672.25    65

--------------------------------------------------------------------------------





(b)    no statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction or other Order issued by
any court of competent jurisdiction or other Governmental Entity or other legal
restraint or prohibition preventing the consummation of the Transactions shall
be in effect and no Proceeding or lawsuit shall have been commenced by any
Governmental Entity for the purpose of obtaining any such Order, decree,
injunction, restraint or prohibition, nor would any such Order, decree,
injunction, restraint or prohibition declare unlawful the Transactions.
Section 7.2    Other Conditions to the Obligations of Buyer. The obligations of
Buyer to consummate the Transactions are subject to the satisfaction or, if
permitted by applicable Law, waiver by Buyer of the following further
conditions:
(a)    the representations and warranties of the Company and the Blocker, as
applicable, set forth in Article 3 hereof and Sellers set forth in Article 4
hereof (in each case, other than Fundamental Representations) shall be true and
correct in all respects as of the Closing Date as though made on and as of the
Closing Date (except, in each case, to the extent such representations and
warranties are made on and as of a specified date, in which case the same shall
continue on the Closing Date to be true and correct as of the specified date);
provided, that the foregoing condition shall be deemed satisfied if the failure
of such representations and warranties to be so true and correct as of such
dates has not had a Company Material Adverse Effect, and (ii) the Fundamental
Representations (x) that are qualified by materiality or Company Material
Adverse Effect shall be true in all respects as of the Closing Date as if made
at and as of such date (except, in each case, to the extent such representations
and warranties are made on and as of a specified date, in which case the same
shall be so true and correct as of the specified date), and (y) that are not
qualified by materiality or Company Material Adverse Effect shall be true in all
material respects as of the Closing Date as if made at and as of such date
(except, in each case, to the extent such representations and warranties are
made on and as of a specified date, in which case the same shall be so true and
correct as of the specified date);
(b)    Sellers, the Company, and the Blocker shall have performed and complied
in all material respects with all covenants required to be performed or complied
with by Sellers, the Company, and the Blocker (as applicable) under this
Agreement on or prior to the Closing Date;
(c)    Since the date of this Agreement, no Company Material Adverse Effect
shall have occurred; and
(d)    Sellers and each Group Company shall have executed and delivered each of
the instruments, certificates or other documents required to be executed and
delivered by such Persons at or prior to the Closing pursuant to Section 2.3(b).
Section 7.3    Other Conditions to the Obligations of the Company and Sellers.
The obligations of the Company and Sellers to consummate the Transactions are
subject to the satisfaction or, if permitted by applicable Law, waiver by the
Company and Sellers’ Representatives of the following further conditions:


EAST\134549672.25    66

--------------------------------------------------------------------------------





(a)    the representations and warranties of Buyer set forth in Article 5 hereof
(i) that are not qualified by “materiality” or any derivative thereof or
“material adverse effect” shall be true and correct in all material respects as
of the Closing Date as though made on and as of the Closing Date (except, in
each case, to the extent such representations and warranties are made on and as
of a specified date, in which case the same shall continue on the Closing Date
to be true and correct as of the specified date) and (ii) that are qualified by
“materiality” or any derivative thereof or “material adverse effect” shall be
true and correct in all respects as of the Closing Date as though made on and as
of the Closing Date (except, in each case, to the extent such representations
and warranties are made on and as of a specified date, in which case the same
shall continue on the Closing Date to be true and correct as of the specified
date);
(b)    Buyer shall have performed and complied in all material respects with all
covenants required to be performed or complied with by Buyer under this
Agreement on or prior to the Closing; and
(c)    Buyer shall have executed and delivered each of the instruments,
certificates or other documents required to be executed and delivered by such
Persons at or prior to the Closing pursuant to Section 2.3(a) and 2.3(b).
Section 7.4    Frustration of Closing Conditions. No Party may rely on the
failure of any condition set forth in this Article 7 to be satisfied if such
failure was caused by such Party’s failure to use reasonable best efforts to
cause the Closing to occur, as required by Section 6.3.
ARTICLE 8
TERMINATION; AMENDMENT; WAIVER
Section 8.1    Termination. This Agreement may be terminated and the
Transactions may be abandoned at any time prior to the Closing:
(a)    by mutual written consent of Buyer and Sellers’ Representative;
(b)    by Buyer, if any of the representations or warranties of the Company and
the Blocker, as applicable, set forth in Article 3 and/or the representations
and warranties of Sellers set forth in Article 4 shall not be true and correct
such that the condition to Closing set forth in Section 7.2(a) would not be
satisfied or any condition in Section 7.2 is not satisfied as of the Closing
Date or if satisfaction of such condition becomes impossible (other than through
the failure of Buyer to comply with its obligations under this Agreement);
provided that, prior to any termination of this Agreement pursuant to this
Section 8.1(b)(i) or Section 8.1(b)(ii), the Company and Sellers shall be
entitled to cure any such breach during the thirty (30) day period following
receipt of written notice from Buyer to Sellers’ Representative of such breach
(it being understood that Buyer may not terminate this Agreement pursuant to
such subsection of this Section 8.1(b) if such breach by the Company or Sellers
is cured during such thirty (30) day period so that such conditions would then
be satisfied);
(c)    by Sellers’ Representative, if any of the representations or warranties
of Buyer set forth in Article 5 shall not be true and correct such that the
condition to Closing set forth


EAST\134549672.25    67

--------------------------------------------------------------------------------





in Section 7.3(a) would not be satisfied, or any condition in Section 7.3 is not
satisfied as of the Closing Date or if satisfaction of such condition becomes
impossible (other than through the failure of either the Company, Sellers or the
Blocker to comply with its obligations under this Agreement); provided that,
prior to any termination of this Agreement under this Section 8.1(c)(i) or
Section 8.1(c)(ii), Buyer shall be entitled to cure any such breach during the
thirty (30) day period following receipt of written notice from Sellers’
Representative to Buyer of such breach (it being understood that Sellers’
Representative may not terminate this Agreement pursuant to such subsection of
this Section 8.1(c) if such breach by Buyer is cured during such thirty (30) day
period so that such conditions would then be satisfied);
(d)    by Buyer, if the Transactions shall not have been consummated on or prior
to March 31, 2017 (the “Termination Date”); provided, however, that the right to
terminate this Agreement pursuant to this Section 8.1(d) shall not be available
to Buyer if the failure to consummate the Transactions is the result of a breach
by Buyer of its representations, warranties, obligations or covenants under this
Agreement; provided, further, that if all of the conditions to Closing shall
have been satisfied or shall be then capable of being satisfied, other than the
conditions set forth in Section 7.1(a), the Termination Date may be extended by
Buyer or Sellers’ Representative, by written notice to the other party, to a
date not later than July 1, 2017.
(e)    by Sellers’ Representative, if the Transactions shall not have been
consummated on or prior to the Termination Date, provided, however, that the
right to terminate this Agreement pursuant to this Section 8.1(e) shall not be
available to Sellers’ Representative if the failure to consummate the
Transactions is the result of a breach by either Sellers, the Company or the
Blocker of their respective representations, warranties, obligations or
covenants under this Agreement; provided, further, that if all of the conditions
to Closing shall have been satisfied or shall be then capable of being
satisfied, other than the conditions set forth in Section 7.1(a), the
Termination Date may be extended by Buyer or Sellers’ Representative, by written
notice to the other party, to a date not later than July 1, 2017; or
(f)    by either Buyer or Sellers’ Representative, if any Governmental Entity
shall have issued an Order, decree or ruling or taken any other action
permanently enjoining, restraining or otherwise prohibiting the Transactions and
such Order, decree or ruling or other action shall have become final and
non-appealable.
Section 8.2    Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 8.1, this entire Agreement shall forthwith become
void (and there shall be no liability or obligation on the part of the Parties,
their respective Affiliates or any members, managers, partners, holders of
Equity Interests, officers, directors or employees of any of the foregoing) with
the exception of (a) the provisions of this Section 8.2, Article 10 and the last
sentence of Section 6.2, each of which provisions shall survive such termination
and remain valid and binding obligations of the Parties, and (b) any liability
of any Party for any willful breach of or willful failure to perform any of its
obligations under this Agreement prior to such termination.
Section 8.3    Amendment. This Agreement may be amended or modified only in
accordance with Section 6.10 or by a written agreement executed and delivered by
duly authorized officers of the Parties. This Agreement may not be modified or
amended except as provided in the


EAST\134549672.25    68

--------------------------------------------------------------------------------





immediately preceding sentence and any purported amendment by any Party or
Parties effected in a manner which does not comply with this Section 8.3 shall
be void.
Section 8.4    Extension; Waiver. Subject to Section 8.1(d), at any time prior
to the Closing, Sellers’ Representative (on behalf of Sellers, the Company and
the Blocker) may (a) extend the time for the performance of any of the
obligations or other acts of Buyer contained herein, (b) waive any inaccuracies
in the representations and warranties of Buyer contained herein or in any
document, certificate or writing delivered by Buyer pursuant hereto or (c) waive
compliance by Buyer with any of the agreements or conditions contained herein.
Subject to Section 8.1(e), at any time prior to the Closing, Buyer may
(i) extend the time for the performance of any of the obligations or other acts
of the Company, the Sellers or Blocker contained herein, (ii) waive any
inaccuracies in the representations and warranties of the Company, the Sellers
or Blocker contained herein or in any document, certificate or writing delivered
by the Company, the Sellers or Blocker pursuant hereto or (iii) waive compliance
by the Company, the Sellers or Blocker with any of the agreements or conditions
contained herein. Any agreement on the part of any Party to any such extension
or waiver shall be valid only if set forth in a written instrument duly
authorized and executed on behalf of such Party. No course of dealing or other
failure of any Party to assert any of its rights hereunder shall constitute a
waiver of such rights.
ARTICLE 9
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION
Section 9.1    Survival of Representations, Warranties and Covenants. The
representations and warranties of the Company, Sellers, Blocker and Buyer
contained in (i) Article 3 (except Section 3.15), Article 4 and Article 5, as
the case may be, or in any certificate delivered pursuant to Section 2.3(b)(i)
or Section 2.3(b)(iii), as the case may be, shall survive the Closing until 5:00
pm Eastern Time on the twelve (12) month anniversary of the Closing Date (such
earlier date, the “Survival Period Termination Date”) and (ii) Section 3.15 (Tax
Matters) or in any related certificate delivered pursuant to Section 2.3(b)(i)
or Section 2.3(b)(iii), as the case may be, shall survive until the Tax Claims
Survival Period. Claims for breaches of covenants and agreements that
contemplate performance prior to the Closing may be made at any time prior to
the Survival Period Termination Date. Any representation, warranty or covenant
that would otherwise terminate in accordance with the preceding sentences will
continue to survive (but only with respect to matters described in such notice)
if a written notice shall have been timely given on or prior to such termination
date until the related claim for indemnification has been satisfied or otherwise
resolved as provided in this Article 9. All covenants that contemplate
performance following the Closing shall survive in accordance with their
respective term as provided in this Agreement or, if none, until the expiration
of the applicable statute of limitation.
Section 9.2    General Indemnification.
(a)    Subject to the other provisions of this Article 9, from and after the
Closing, each of the Buyer and/or its officers, directors, employees, members,
partners, managers, Affiliates, representatives and/or agents (each a “Buyer
Indemnitee”) shall be entitled to assert claims (whether or not arising out of
Third Party Claims (as defined below)) against the Indemnity Escrow Account


EAST\134549672.25    69

--------------------------------------------------------------------------------





in respect of damages, losses, liabilities, obligations, claims of any kind,
interest or expenses (including penalties, reasonable attorneys’, accountants’
and other professionals’ fees and expenses, court costs and all amounts paid in
investigation, defense or settlement of any of the foregoing) (each a “Loss”)
incurred or arising as a result of or otherwise related to (i) any breach of
representation or warranty made by the Company or Blocker contained in Article 3
or Sellers contained in Article 4 or in any certificate delivered pursuant to
Section 2.3(b)(i) (except, in each case, for breach of the representations and
warranties set forth in Section 3.15 (Tax Matters)), and (ii) any breach by the
Company (prior to the Closing), the Blocker (prior to the Closing) or any of the
Sellers of any of the covenants or agreements contained herein which are to be
performed by the Company (prior to the Closing), the Blocker (prior to the
Closing) or Sellers (except, in each case, for breach of the covenants or
agreements set forth in Section 6.13 (Tax Matters)). Subject to the other
provisions of this Article 9, claims made pursuant to the terms of Section
9.2(a) shall be made solely against the Indemnity Escrow Account.
(b)    Subject to the other provisions of this Article 9, from and after the
Closing, each Group Company shall (and Buyer shall cause each Group Company to)
indemnify, defend and hold each Seller, its Affiliates, and their respective
officers, directors, employees, members, partners, managers, representatives and
agents (each a “Seller Indemnitee”) harmless from any Loss incurred or arising
as a result of or otherwise related to (i) any breach of representation or
warranty made by Buyer contained in Article 5 (or in any certificate delivered
pursuant to Section 2.3(b)(iii)), (ii) any breach by Buyer of any of its
covenants or agreements contained herein, and (iii) any breach by Buyer or the
Company of any of its covenants or agreements contained herein which are to be
performed by the Company or any other Group Company after the Closing or by
Buyer.
(c)    The obligations to indemnify and hold harmless pursuant to this Section
9.2 shall survive the consummation of the Transactions for the applicable period
set forth in Section 9.1, except for claims for indemnification asserted prior
to the end of such applicable period (which claims shall survive until final
resolution thereof).
Section 9.3    Third Party Claims.
(a)    If a claim, action, suit or Proceeding by a Person who is not a Party or
an Affiliate thereof (a “Third Party Claim”) is made against any Person entitled
to indemnification pursuant to Section 9.2 or Section 6.13(j) hereof (an
“Indemnified Party”), and if such Person intends to seek indemnity with respect
thereto under this Article 9 or Section 6.13, such Indemnified Party shall
promptly notify the Party obligated to indemnify such Indemnified Party (or, in
the case of a Buyer Indemnitee seeking indemnification, such Buyer Indemnitee
shall promptly notify Sellers’ Representative, in each case, such notified
Party, the “Responsible Party”) of such claims; provided that the failure to so
notify shall not relieve the Responsible Party of its obligations hereunder,
except to the extent that the Responsible Party is actually prejudiced thereby.
Such notice shall identify in reasonable detail and in good faith the basis
under which indemnification is sought pursuant to Section 9.2 or Section 6.13
(as the case may be) and enclose true and correct copies of any written document
furnished to the Indemnified Party by the Person that instituted the Third Party
Claim. The Responsible Party shall have thirty (30) days after receipt of such
notice to assume the conduct and control, through counsel reasonably acceptable
to the Indemnified Party at the


EAST\134549672.25    70

--------------------------------------------------------------------------------





expense of the Responsible Party, of the settlement or defense thereof, and the
Indemnified Party shall use commercially reasonable efforts to cooperate with
the Responsible Party in connection therewith; provided that the Responsible
Party shall permit the Indemnified Party to participate in such settlement or
defense through counsel chosen by such Indemnified Party (the fees and expenses
of such counsel shall be borne by such Indemnified Party). So long as the
Responsible Party is reasonably contesting any such claim in good faith, the
Indemnified Party shall not pay or settle any such claim. Notwithstanding the
foregoing, the Indemnified Party shall have the right to pay or settle any such
claim; provided that in such event it shall waive any right to indemnity in
respect of such claim unless the Responsible Party shall have consented to such
payment or settlement. If the Responsible Party does not notify the Indemnified
Party within thirty (30) days after the receipt of the Indemnified Party’s
notice of a claim of indemnity hereunder that it elects to undertake the defense
or settlement thereof, the Indemnified Party shall have the right to contest,
settle or compromise the claim but shall not thereby waive any right to
indemnity therefor pursuant to this Agreement. The Responsible Party shall not,
except with the consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed), enter into any settlement that
does not include as an unconditional term thereof the giving by the Person(s)
asserting such claim to all Indemnified Parties of an unconditional release from
all liability with respect to such claim or consent to entry of any judgment.
Notwithstanding anything in this Article 9 to the contrary, the Responsible
Party shall not have the right to assume the defense under this Section 9.3 for
any Third Party Claim (i) where material non-monetary relief is sought that is
not merely incidental to the monetary relief that is sought, (ii) involving
criminal or quasi-criminal allegations, (iii) that could reasonably be expected
to materially adversely affect the Indemnified Party’s business, or (iv)
involving the Responsible Party or its Affiliates as parties if counsel to the
Responsible Party determines in good faith that joint representation would give
rise to a conflict of interest, in each case, for which defense shall be assumed
by the Indemnified Party with the right to retain (at the Responsible Party’s
expense) counsel of its choice.
(b)    All of the Parties shall reasonably cooperate in the defense or
prosecution of any Third Party Claim in respect of which indemnity may be sought
hereunder and the Indemnified Party (or a duly authorized representative of such
Party) shall (and shall cause the other Group Companies to) furnish such
records, information and testimony, and attend such conferences, discovery
proceedings, hearings, trials and appeals, as may be reasonably requested by the
Responsible Party in connection therewith.
Section 9.4    Limitations on Indemnification Obligations. The rights of the
Buyer Indemnitees to indemnification pursuant to the provisions of this
Agreement are subject to the following limitations, other than in the event of
Actual Fraud:
(a)    the amount of any and all Losses shall be determined net of (i) any
amounts actually recovered by the Buyer Indemnitees under insurance policies or
other collateral sources (such as contractual indemnities of any Person which
are contained outside of this Agreement) with respect to such Losses; provided,
however, that the Buyer Indemnitees shall be under no obligation to litigate
against any key customer or key supplier and shall have the right to assert
multiple claims under any insurance policy in the order it deems appropriate in
its sole judgment; provided, further, that the amount deemed to be so received
under insurance policies shall be net of the deductible


EAST\134549672.25    71

--------------------------------------------------------------------------------





for such policies and net of the out-of-pocket costs incurred by such Buyer
Indemnitee in connection with obtaining such proceeds, and (ii) any net Tax
benefits actually realized by the Buyer Indemnitees (or their direct or indirect
beneficial owners) with respect to such Losses with respect to Tax Returns for
the year of such Loss and the immediately succeeding year;
(b)    the Buyer Indemnitees shall not be entitled to recover for any particular
Loss (or series of related Losses) pursuant to Section 9.2(a)(i) (other than
claims arising out of or resulting from the breach of a Fundamental
Representation) unless such Loss (or series of related Losses) equals or exceeds
$30,000, after which point the Buyer Indemnitees will be entitled to recover
from the first dollar of such Losses (subject to the other limitations set forth
in this Article 9);
(c)    except for any breach of any Fundamental Representation, the Buyer
Indemnitees shall not be entitled to recover Losses pursuant to Section
9.2(a)(i) until the total amount which the Buyer Indemnitees would recover under
Section 9.2(a)(i) (as limited by the provisions of this Section 9.4) exceeds
$1,635,000 (the “Deductible”), in which case, the Buyer Indemnitees shall only
be entitled to recover Losses in excess of the Deductible;
(d)    subject to Section 9.6, (i) except for any breach of any Fundamental
Representation, the Indemnity Escrow Amount remaining at any given time in the
Indemnity Escrow Account (the “Cap”) shall be the sole and exclusive source of
recovery with respect to any Losses indemnifiable pursuant to Section 9.2(a),
and in no event shall the Buyer Indemnitees be entitled to recover more than the
amount of the Indemnity Escrow Amount pursuant to Section 9.2(a) in the
aggregate, (ii) the Indemnity Escrow Amount remaining at any given time in the
Indemnity Escrow Account and the Holdback Amount retained by Sellers’
Representative pursuant to Section 9.9 shall be the sole and exclusive sources
of recovery with respect to any Losses indemnifiable pursuant to Section
9.2(a)(i) for any breach of any Fundamental Representation, (iii) the Indemnity
Escrow Amount remaining at any given time in the Indemnity Escrow Account and
the Tax Escrow Amount remaining at any given time in the Tax Escrow Account
shall be the sole and exclusive sources of recovery with respect to any Losses
indemnifiable pursuant to Section 6.13, and (iv) the Buyer Indemnitees shall not
be entitled to recover Losses pursuant to Section 9.2(a) or Section 6.13 if such
Loss is due to the Buyer Indemnitees filing a Tax Return, or taking a position
for Tax purposes, that is inconsistent with both (A) applicable Law and (B) a
position taken on a Tax Return that was filed on or before the Closing Date;
(e)    in no event shall any Buyer Indemnitees be entitled to receive
indemnification for the same Loss more than once under this Article 9 or Section
6.13(j) even if a claim for indemnification in respect of such Loss has been
made as a result of a breach of more than one (1) representation, warranty,
covenant or agreement contained in this Agreement;
(f)    each Indemnified Party shall, if and to the extent required by applicable
Laws, use good faith efforts to mitigate any Loss for which such Indemnified
Party seeks indemnification hereunder;
(g)    except for the Qualified Representations, the representations and
warranties set forth in this Agreement or any certificate or schedule delivered
in connection herewith that are qualified as to “material,” “materiality,”
“material respects,” “Company Material Adverse Effect”


EAST\134549672.25    72

--------------------------------------------------------------------------------





or words of similar import or effect shall be deemed to have been made without
any such qualification for purposes of determining whether a breach of any such
representation or warranty has occurred and the amount of Losses resulting from,
arising out of or relating to any such breach;
(h)    in no event shall any Buyer Indemnitee be entitled to indemnification
pursuant to this Article 9 or Section 6.13 with respect to a specific Loss to
the extent such Loss is (i) clearly and separately reserved for on the face of
the Latest Balance Sheet or in the footnotes to any other Financial Statements
or (ii) is included in the calculation of the Purchase Price, as finally
determined in accordance with Section 2.4(b); and
(i)    no Buyer Indemnitee shall make any claim for indemnification with respect
to any environmental investigatory, corrective, remedial or response action or
report to any Governmental Entity (collectively, “Response Action”) except to
the extent such Response Action is (i) affirmatively required by Environmental
Laws, or an Order or written demand by a Governmental Entity; (ii) reasonably
necessary to respond to substantial endangerment to human health, safety, the
environment, or natural resources; (iii) required to respond to a bona fide
third party claim or bona fide employee complaint arising under Environmental
Laws or alleging exposure to Hazardous Substances; (iv) required in connection
with a bona fide maintenance project to the extent consistent with industry
practice; or (v) a bona fide report to any Governmental Entity consistent with
industry practice and not for the affirmative purpose of seeking an Order or
written demand for Response Action, and is attributable to a breach of the
representations and warranties set forth in Section 3.11, and then only to the
extent any such Response Action is conducted in a cost-effective manner and
required to attain compliance with minimum remedial standards applicable under
Environmental Laws based on continued industrial or commercial uses, employing
risk based standards and institutional controls where available.
(j)    Notwithstanding anything contained herein to the contrary, but subject to
Section 9.6, after the Closing, (i) on the date that the Indemnity Escrow Amount
remaining in the Indemnity Escrow Account is reduced to zero, the Buyer
Indemnitees shall have no further rights to indemnification from any person
under Section 9.2(a) or otherwise under or pursuant to this Agreement (other
than in the case of a breach of the Fundamental Representations) and (ii) on the
date that the Indemnity Escrow Amount and the Tax Escrow Amount remaining in the
Indemnity Escrow Account and the Tax Escrow Account, respectively, is reduced to
zero, the Buyer Indemnitees shall have no further rights to indemnification from
any person under Section 6.13(j). In any case where a Buyer Indemnitee recovers,
under insurance policies (but subject to Section 9.6) or from other collateral
sources, any amount in respect of a matter for which such Buyer Indemnitee was
indemnified pursuant to Section 9.2(a)(i) or Section 6.13(j), such Buyer
Indemnitee shall promptly pay over to Sellers’ Representative the amount so
recovered (after deducting therefrom the amount of the expenses incurred by such
Buyer Indemnitee in procuring such recovery, and any Losses for which Buyer
Indemnitee had no other source of recovery), but not in excess of the sum of
(i) any amount previously so paid to or on behalf of such Buyer Indemnitee in
respect of such matter, and (ii) any amount expended by Sellers in pursuing or
defending any claim arising out of such matter under Section 9.3.


EAST\134549672.25    73

--------------------------------------------------------------------------------





Section 9.5    Exclusive Remedy. Notwithstanding anything else contained in this
Agreement to the contrary but subject to Section 9.6 and Section 10.14, except
in the case of Actual Fraud, indemnification pursuant to the provisions of this
Article 9 and Section 6.13 shall be the exclusive remedy for the Parties for any
misrepresentation or breach of any warranty, covenant or other provision
contained in this Agreement, any Ancillary Document or in any other certificate,
instrument or document delivered pursuant hereto or thereto (including with
respect to any matters arising under the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended).
Section 9.6    Manner of Payment; Escrow.
(a)    Any payments for indemnification of the Buyer Indemnitees or the Seller
Indemnitees pursuant to this Article 9 or Section 6.13(j) shall be effected by
wire transfer of immediately available funds from the applicable Persons to an
account designated in writing by the applicable Buyer Indemnitees or Seller
Indemnitees, as the case may be, within fifteen (15) days after the final
determination thereof; provided, however, that:
(i)     any indemnification obligation to the Buyer Indemnitees pursuant to
Section 9.2(a) (except for any indemnification obligation to Buyer Indemnitees
with respect to any breach of any Fundamental Representation) hereunder shall be
satisfied in the following order: (A) in the first instance, from the Indemnity
Escrow Amount until the Indemnity Escrow Amount is, or would be, exhausted,
released or otherwise reserved for pending claims in accordance with the
provisions of this Agreement, after which (B) in the last instance, all other
indemnification obligations contemplated by this subclause (i) in excess of such
amount shall be satisfied by and subject to the terms of the R&W Insurance
Policy;
(ii)    any indemnification obligation to the Buyer Indemnitees pursuant to
Section 6.13(j) shall be satisfied in the following order: (A) until the
retention amount under the R&W Insurance Policy is met in full (1) in the first
instance, from the Indemnity Escrow Account until the Indemnity Escrow Amount
is, or would be, exhausted, released or otherwise reserved for pending claims in
accordance with the provisions of this Agreement, after which (2) in the second
instance, from the Tax Escrow Account until the Tax Escrow Amount is, or would
be exhausted, released or otherwise reserved for pending claims in accordance
with the provisions of this Agreement; and (B) after the retention amount under
the R&W Insurance Policy shall have been met in full, any other indemnification
obligations contemplated by this subclause (ii) in excess of the amounts
contemplated by subclause (ii)(A) above shall be satisfied by and subject to the
terms of the R&W Insurance Policy; and
(iii)    (A) until the retention amount under the R&W Insurance Policy is met in
full, the sole recourse of the Buyer Indemnitees for any indemnification
obligation pursuant to Section 9.2(a)(i) hereunder with respect to any breach of
any Fundamental Representation shall be (1) in the first instance, the Indemnity
Escrow Account until the Indemnity Escrow Amount is, or would be, exhausted,
released or otherwise reserved for pending claims in accordance with the
provisions of this Agreement and (2) thereafter, the Holdback Amount held by
Sellers’ Representative pursuant to Section 9.9; and (B) after the


EAST\134549672.25    74

--------------------------------------------------------------------------------





retention amount under the R&W Insurance Policy shall have been met in full, any
indemnification obligation pursuant to Section 9.2(a)(i) hereunder with respect
to any breach of any Fundamental Representation (1) shall be first satisfied by
and subject to the terms of the R&W Insurance Policy, and (2) after the Buyer
Indemnitees exhaust all funds and collection rights under the R&W Insurance
Policy, then in the last instance, the sole recourse of the Buyer Indemnitees
for any indemnification obligation pursuant to Section 9.2(a)(i) hereunder with
respect to any breach of any Fundamental Representation shall be from the
Holdback Amount held by Sellers’ Representative pursuant to Section 9.9.
(b)    Any portion of the Indemnity Escrow Amount remaining in the Indemnity
Escrow Account as of the Survival Period Termination Date and any portion of Tax
Escrow Amount remaining in the Tax Escrow Account at the expiry of the Tax
Claims Survival Period (minus the aggregate amount claimed by the Buyer
Indemnitees pursuant to timely claims made against such funds in accordance with
this Agreement and not fully resolved prior to such date) shall be released to
Sellers’ Representative. At any time following the Survival Period Termination
Date, to the extent the portion of the Indemnity Escrow Amount remaining in the
Indemnity Escrow Account exceeds the aggregate amount claimed by the Buyer
Indemnitees pursuant to timely claims made prior to such Survival Period
Termination Date and not fully resolved prior to the time of determination, such
excess shall be promptly released to Sellers’ Representative (on behalf of the
Sellers). At any time following the expiry of the Tax Claims Survival Period, to
the extent the portion of the Tax Escrow Amount remaining in the Tax Escrow
Account exceeds the aggregate amount claimed by the Buyer Indemnitees pursuant
to timely claims made prior to the expiry of the Tax Claims Survival Period and
not fully resolved prior to the time of determination, such excess shall be
promptly released to Sellers’ Representative (on behalf of the Sellers).
(c)    Sellers’ Representative and Buyer shall deliver joint written
instructions to the Escrow Agent instructing the Escrow Agent to make any
distributions from the Indemnity Escrow Account and/or the Tax Escrow Account as
provided for herein.
Section 9.7    Purchase Price Adjustment. The Parties agree that any
indemnification payments made hereunder shall be treated as an adjustment to the
Purchase Price for all Tax purposes.
Section 9.8    Subrogation. If a Responsible Party makes an indemnification
payment to an Indemnified Party with respect to any Loss, then such Responsible
Party will be subrogated, to the extent of such payment, to all related rights
and remedies of such Indemnified Party under any insurance policy or otherwise
against or with respect to such Loss, except with respect to amounts not yet
recovered by such Indemnified Party (or any other such Person entitled to
indemnification hereunder) under any such insurance policy or otherwise that
already have been netted against such Loss for purposes of determining the
indemnifiable amount of such Loss. Promptly following such Responsible Party’s
request, such Indemnified Party will take all reasonably necessary, proper or
desirable actions (including the execution and delivery of any document
reasonably requested) to accomplish the foregoing.
Section 9.9    Holdback Obligation. From and after the Closing, Sellers’
Representative shall retain in an interest bearing account an amount of funds
received from Buyer equal to the Holdback Amount, to be held by Sellers’
Representative (on behalf of the Sellers) to support Sellers’


EAST\134549672.25    75

--------------------------------------------------------------------------------





indemnification obligations pursuant to Section 9.2(a)(i) hereunder solely with
respect to any breach of any Fundamental Representation. Notwithstanding
anything to the contrary herein, Sellers’ Representative’s obligations under
this Section 9.9 hereof shall terminate on the Survival Period Termination Date;
provided, however, that such retention obligation shall continue in full force
and effect on and after the Survival Period Termination Date with respect to any
pending indemnification claims for any breach of any Fundamental Representation
duly asserted by Buyer prior to the Survival Period Termination Date pursuant to
Section 9.2(a)(i) hereunder, but only with respect to the aggregate amount of
such pending claims (each, a “Continuing Claim”) and until such time as such
claims are resolved.  Sellers’ Representative shall continue to hold such
amounts to support the Sellers’ indemnification obligations with respect to such
Continuing Claims until the final resolution thereof in accordance with the
terms of this Agreement.
ARTICLE 10
MISCELLANEOUS
Section 10.1    Entire Agreement; Assignment. This Agreement and the Ancillary
Documents (a) constitute the entire agreement among the Parties with respect to
the subject matter hereof and supersede all other prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof (for avoidance of doubt, the Confidentiality Agreement
shall be terminated and superseded as of the Closing), and (b) shall not be
assigned by any Party (whether by operation of Law or otherwise), other than for
collateral purposes, without the prior written consent of Buyer and Sellers’
Representative. Any attempted assignment of this Agreement not in accordance
with the terms of this Section 10.1 shall be void.
Section 10.2    Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by cable,
telegram, facsimile, scanned pages, E-mail or telex, or by registered or
certified mail (postage prepaid, return receipt requested) to the other Parties
as follows:
To Buyer or the Company (after Closing):
Cimpress USA Incorporated
271 Wyman St.
Waltham, MA 02451
Attn: Chief Financial Officer, Cimpress
E-mail:    squinn@cimpress.com
with a copies (which shall not constitute notice to Buyer or the Company) to:
Cimpress USA Incorporated
275 Wyman Street
Waltham, MA 02451
Attn: Chief Legal Officer


EAST\134549672.25    76

--------------------------------------------------------------------------------





Email:     legal.notices@cimpress.com
And:
DLA Piper LLP (US)
33 Arch Street, 26th Floor
Boston, MA 02110
Attention:    Jay Sullivan
Facsimile:    (617) 406-6165
E-mail:    jay.sullivan@dlapiper.com
To Sellers:
National Pen Holdings, LLC
c/o Lincolnshire Management, Inc.
780 Third Avenue, 40th Floor
New York, NY 10017
Attention:    Michael J. Lyons
Benjamin Bartlett
Kevin Nappi
Dennis Muir
Facsimile:    (212) 755-5457
E-mail:    mlyons@lincolnshiremgmt.com
BBartlett@lincolnshiremgmt.com
knappi@lincolnshiremgmt.com
dmuir@lincolnshiremgmt.com


with a copy (which shall not constitute notice to Sellers) to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention:    Srinivas Kaushik, Esq.
    Sergio Urias, Esq.
Renata Malavazzi, Esq.
Adarsh Varghese, Esq.
Facsimile:    (212) 446-6460
E-mail:    skaushik@kirkland.com
    surias@kirkland.com
renata.malavazzi@kirkland.com
adarsh.varghese@kirkland.com


EAST\134549672.25    77

--------------------------------------------------------------------------------







To the Company or the Blocker (prior to the Closing):
National Pen Co. LLC
c/o Lincolnshire Management, Inc.
780 Third Avenue, 40th Floor
New York, NY 10017
Attention:    Michael J. Lyons
Benjamin Bartlett
Kevin Nappi
Dennis Muir
Facsimile:    (212) 755-5457
E-mail:    mlyons@lincolnshiremgmt.com
BBartlett@lincolnshiremgmt.com
knappi@lincolnshiremgmt.com
dmuir@lincolnshiremgmt.com


Lincolnshire Management, Inc.
780 Third Avenue, 40th Floor
New York, NY 10017
Attention:    Michael J. Lyons
Benjamin Bartlett
Kevin Nappi
Dennis Muir
Facsimile:    (212) 755-5457
E-mail:    mlyons@lincolnshiremgmt.com
BBartlett@lincolnshiremgmt.com
knappi@lincolnshiremgmt.com
dmuir@lincolnshiremgmt.com


with a copy (which shall not constitute notice to the Company or the Blocker)
to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention:    Srinivas Kaushik, Esq.
    Sergio Urias, Esq.
Renata Malavazzi, Esq.
Adarsh Varghese, Esq
Facsimile:    (212) 446-6460
E-mail:    skaushik@kirkland.com
    surias@kirkland.com


EAST\134549672.25    78

--------------------------------------------------------------------------------





renata.malavazzi@kirkland.com
adarsh.varghese@kirkland.com


or to such other address as the Party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.
Section 10.3    Governing Law. This Agreement and any claim, controversy or
dispute arising under or related in any way to this Agreement, the relationship
of the Parties, the transaction leading to this Agreement or contemplated hereby
and/or the interpretation and/or enforcement of the respective rights and duties
of the Parties hereunder or related in any way to the foregoing, shall be
governed by and construed in accordance with the internal, substantive Laws of
the State of Delaware applicable to agreements entered into and to be performed
solely within such state, without giving effect to any choice of Law or conflict
of Law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Law of any jurisdiction
other than the State of Delaware.
Section 10.4    Fees and Expenses. Except as otherwise set forth in this
Agreement, whether or not the Transactions are consummated, all fees and
expenses incurred in connection with this Agreement and the Transactions,
including the fees and disbursements of counsel, financial advisors and
accountants, shall be paid by the Party incurring such fees or expenses;
provided that in the event that the Transactions are consummated, Buyer shall,
or shall cause the Group Companies to, pay all unpaid Seller Expenses set forth
on the Closing Date Statement, in accordance with, and to the accounts of the
third parties specified in, the Closing Date Statement, in accordance with
Section 2.3(a)(iv).
Section 10.5    Construction; Interpretation. The headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement. No Party, nor its respective
counsel, shall be deemed the drafter of this Agreement for purposes of
construing the provisions hereof, and all provisions of this Agreement shall be
construed according to their fair meaning and not strictly for or against any
Party. Unless otherwise indicated to the contrary herein by the context or use
thereof: (a) the words, “herein,” “hereto,” “hereof” and words of similar import
refer to this Agreement as a whole, including the Schedules and Exhibits, and
not to any particular section, subsection, paragraph, subparagraph or clause
contained in this Agreement; (b) masculine gender shall also include the
feminine and neutral genders, and vice versa; (c) words importing the singular
shall also include the plural, and vice versa; (d) the words “include,”
“includes” or “including” shall be deemed to be followed by the words “without
limitation”; (e) references to a Person are also to its successors and permitted
assigns; (f) the word “extent” in the phrase of “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”; and (g) any reference to any month or any day period shall mean the
calendar month or the calendar day period unless expressly specified otherwise.
Section 10.6    Exhibits and Schedules. All exhibits and Schedules, or documents
expressly incorporated into this Agreement, are hereby incorporated into this
Agreement and are hereby made a part hereof as if set out in full in this
Agreement. Any item disclosed in any Schedule


EAST\134549672.25    79

--------------------------------------------------------------------------------





referenced by a particular section in this Agreement shall be deemed to have
been disclosed with respect to every other section in this Agreement if the
relevance of such disclosure to such other sections is readily apparent on its
face. The specification of any dollar amount in the representations or
warranties contained in this Agreement (or in any certificate delivered pursuant
hereto) or the inclusion of any specific item in any Schedule is not intended to
imply that such amounts, or higher or lower amounts or the items so included or
other items, are or are not material, and no party shall use the fact of the
setting of such amounts or the inclusion of any such item in any dispute or
controversy as to whether any obligation, items or matter not described herein
or included in a Schedule is or is not material for purposes of this Agreement.
Section 10.7    Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each Party and its successors and permitted
assigns and, except as provided in Section 6.5, nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement. Notwithstanding the immediately preceding sentence, prior to the
Closing, each Seller shall have the right, on behalf of its holders of Equity
Interests, to pursue equitable remedies pursuant to Section 10.15 or, if such
equitable remedies are not sought or are not granted as a remedy, damages;
provided, however, that the rights granted pursuant to this sentence will be
enforceable on behalf of Sellers’ holders of Equity Interests only by the
Sellers in their sole and absolute discretion.
Section 10.8    Severability. Whenever possible, each provision of this
Agreement will be interpreted in such a manner as to be effective and valid
under applicable Law, but if any term or other provision of this Agreement is
held to be invalid, illegal or unenforceable under applicable Law, all other
provisions of this Agreement shall remain in full force and effect so long as
the economic or legal substance of the Transactions is not affected in any
manner materially adverse to any party hereto. Upon such determination that any
term or other provision of this Agreement is invalid, illegal or unenforceable
under applicable Law, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the Transactions are consummated
as originally contemplated to the greatest extent possible.
Section 10.9    Counterparts; Facsimile Signatures. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all of which shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by facsimile or
scanned pages shall be effective as delivery of a manually executed counterpart
to this Agreement.
Section 10.10    Knowledge of the Company. For all purposes of this Agreement,
the phrase “to the Company’s knowledge,” “to the knowledge of the Company,” and
“known by the Company” and any derivations thereof shall mean, the actual
knowledge, after reasonable inquiry, of any of Peter Kelly, Richard Obrigawitch,
Gregg Kornfeld or Ron Childs. For this purpose, “reasonable inquiry” means, with
respect to each such Person due inquiry of their direct reports who have
responsibilities, or would reasonably be expected to have knowledge, pertinent
to such matter. No such person shall have any personal liability in their
capacity as a person whose “knowledge” is being ascribed to that of the Company
pursuant to this Section 10.10.


EAST\134549672.25    80

--------------------------------------------------------------------------------





Section 10.11    WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION, OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES IN
RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH
CASE, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT,
EQUITY, OR OTHERWISE. EACH PARTY HEREBY FURTHER AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT THE PARTIES MAY FILE A COPY OF THIS AGREEMENT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.
Section 10.12    Jurisdiction and Venue. Each of the Parties irrevocably and
unconditionally (a) submits to the exclusive jurisdiction of any state or
federal court sitting in the State of Delaware, in any action or Proceeding
arising out of or relating to this Agreement, (b) agrees that all claims in
respect of such action or Proceeding may be heard and determined in any such
court, and (c) agrees not to bring any action or Proceeding arising out of or
relating to this Agreement in any other court. Each of the Parties irrevocably
and unconditionally waives any defense of inconvenient forum to the maintenance
of any action or Proceeding so brought and waives any bond, surety or other
security that might be required of any other Party with respect thereto. Each
Party agrees that service of summons and complaint or any other process that
might be served in any action or Proceeding may be made on such Party by sending
or delivering a copy of the process to the Party to be served at the address of
the Party and in the manner provided for the giving of notices in Section 10.3.
Nothing in this Section 10.12, however, shall affect the right of any Party to
serve legal process in any other manner permitted by Law. Each Party agrees that
a final, non-appealable judgment in any action or Proceeding so brought shall be
conclusive and may be enforced by suit on the judgment or in any other manner
provided by Law.
Section 10.13    Waiver of Conflicts; Jointly Privileged Information.
(a)    Recognizing that Kirkland & Ellis LLP has acted as legal counsel to
Sellers, its Affiliates and the Group Companies prior to the Closing, and that
Kirkland & Ellis LLP intends to act as legal counsel to Sellers and its
Affiliates (which will no longer include the Group Companies) after the Closing,
each of Buyer and the Group Companies hereby waives, on its own behalf and
agrees to cause its Affiliates to waive, any conflicts that may arise in
connection with Kirkland & Ellis LLP representing Sellers and/or its Affiliates
after the Closing as such representation may relate to Buyer, any Group Company
or the transactions contemplated herein. In addition, all communications
involving attorney-client confidences between Sellers, its Affiliates or any
Group Company and Kirkland & Ellis LLP in the course of the negotiation,
documentation and consummation of the transactions contemplated hereby (the
“Engagement”) shall be deemed to be attorney-client confidences that belong
solely to Sellers and its Affiliates (and not the Group Companies). Accordingly,
the Group Companies shall not have access to any such communications, or to the
files of Kirkland & Ellis LLP, in each case with respect to the Engagement,
whether or not the Closing shall have occurred. Without limiting the generality
of the foregoing, upon and after


EAST\134549672.25    81

--------------------------------------------------------------------------------





the Closing, (i) Sellers and its Affiliates (and not the Group Companies) shall
be the sole holders of the attorney-client privilege with respect to the
Engagement, and none of the Group Companies shall be a holder thereof, (ii) to
the extent that files of Kirkland & Ellis LLP with respect to the Engagement
constitute property of the client, only Sellers and its Affiliates (and not the
Group Companies) shall hold such property rights, and (iii) Kirkland & Ellis LLP
shall have no duty whatsoever to reveal or disclose any such attorney-client
communications or files to any of the Group Companies by reason of any
attorney-client relationship between Kirkland & Ellis LLP and any of the Group
Companies with respect to the Engagement.
(b)    Notwithstanding any other provision in this Agreement, prior to the
Closing, Sellers shall be permitted to remove from the Group Companies any
email, document and other records to the extent containing attorney-client
privileged information with respect to the Engagement where the attorney-client
privilege is held jointly between one or more of the Group Companies on the one
hand, and any of Sellers and its Affiliates on the other hand (“Jointly
Privileged Information”). From and after the Closing, Buyer shall cause the
Group Companies to provide to Sellers all copies (including electronic, digital,
or otherwise) of any Jointly Privileged Information that is inadvertently not
removed prior to the Closing to the extent specifically requested by the
Sellers; provided that neither Buyer, the Group Companies nor any of their
Affiliates shall have any obligation following the Closing to conduct a search
for Jointly Privileged Information or to notify Kirkland & Ellis LLP, Seller or
their Affiliates of the existence of any information in its’ possession which
may constitute Jointly Privileged Information. Sellers agree that any email,
document and other record temporarily removed for analysis to determine the
presence of Jointly Privileged Information pursuant to the first sentence of
this Section 10.13(b) shall be returned (without Kirkland & Ellis LLP, Seller or
their Affiliates retaining any copies thereof except as may be required by Law
or bona fide internal document retention policies) to the Group Companies
promptly following completion of such review (which shall be concluded prior to
the Closing) if it is determined by Sellers that such email, document or other
record does not contain Jointly Privileged Information.
Section 10.14    Remedies. Except as otherwise expressly provided herein
(including Section 8.2), any and all remedies provided herein will be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
Law or equity upon such Party, and the exercise by a Party of any one remedy
will not preclude the exercise of any other remedy. The Parties agree that
irreparable damage for which monetary damages, even if available, would not be
an adequate remedy, would occur in the event that the Parties do not perform
their respective obligations under the provisions of this Agreement (including
failing to take such actions as are required of them hereunder to consummate the
Transactions) in accordance with their specific terms or otherwise breach such
provisions. It is accordingly agreed that prior to the valid termination of this
Agreement pursuant to Section 8.1, the Parties shall be entitled to an
injunction or injunctions, specific performance and other equitable relief to
prevent or remedy breaches of this Agreement by other Parties and to enforce
specifically the terms and provisions of this Agreement (including Buyer’s
obligations to consummate the Transactions if it is required to do so
hereunder), in each case without posting a bond or undertaking, this being in
addition to any other remedy to which they are entitled at Law or in equity.
Each of the Parties agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief when expressly
available pursuant to the terms of


EAST\134549672.25    82

--------------------------------------------------------------------------------





this Agreement on the basis that the other Parties have an adequate remedy at
Law or an award of specific performance is not an appropriate remedy for any
reason at Law or equity.
Section 10.15    No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, Buyer agrees and acknowledges that no recourse under
this Agreement or any documents or instruments delivered in connection with this
Agreement shall be had by Buyer or its Affiliates against any current or future
director, officer, employee or member of Sellers or of any Affiliate or assignee
thereof, as such, whether by the enforcement of any assessment or by any legal
or equitable Proceeding, or by virtue of any statute, regulation or other
applicable Law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any current or future officer, agent or employee of Sellers or any current or
future member of Sellers or any current or future director, officer, employee or
member of Sellers or of any Affiliate or assignee thereof, as such, for any
obligation of Sellers under this Agreement or any documents or instruments
delivered in connection with this Agreement for any claim based on, in respect
of or by reason of such obligations or their creation.
Section 10.16    Sellers’ Representative.
(a)    Holdings Seller is hereby constituted, authorized and appointed to act as
the Sellers’ Representative. For purposes of this Agreement, the term “Sellers’
Representative” shall mean the representative, true, lawful and exclusive agent,
proxy and attorney in fact of the Sellers for all purposes of this Agreement and
the Transactions, including pursuant to the Escrow Agreement, with full power
and authority to act on each Seller’s behalf, including the power and authority:
(i) to consummate the Transactions, (ii) to pay each Seller’s expenses (whether
incurred prior to, on or after the date hereof) incurred in connection with the
negotiation and performance of this Agreement or the Escrow Agreement, (iii) to
receive, give receipt and disburse any funds (including the Holdback Amount)
received hereunder or under the Escrow Agreement on behalf of or to each Seller
and to hold back from disbursement any such funds to the extent it reasonably
determines may be necessary, (iv) to execute and deliver on behalf of Sellers
any documents contemplated herein or any amendment hereto or any documents
contemplated in any of the Ancillary Documents (with such modifications or
changes therein as to which the Sellers’ Representative, in its sole discretion,
shall have consented), (v) to take (or refrain from taking) all other actions to
be taken by or on behalf of Sellers in connection herewith, (vi) to negotiate,
settle, compromise and otherwise handle all disputes under this Agreement or the
Escrow Agreement, including disputes regarding the Purchase Price and any
adjustment thereto, (vii) as the Sellers’ Representative, to enforce and protect
the rights and interests of Sellers and to enforce and protect the rights and
interests of the Sellers’ Representative arising out of or under or in any
manner relating to this Agreement, and each other agreement, document,
instrument or certificate referred to herein or therein, and to take any and all
actions which the Sellers’ Representative believes are necessary or appropriate
under this Agreement or the Ancillary Documents for and on behalf of Sellers,
including asserting or pursuing any claim, action, Proceeding or investigations
against Buyer or any of its Affiliates (including after the Closing, the
Company), (viii) investigate, defend, contest, litigate or appeal any claim,
action, Proceeding or investigation initiated by Buyer or any other Person, or
by any Governmental Entity against the Sellers’ Representative and/or any
Seller, and receive process on behalf of any or all of Sellers in any such
claim, action, Proceeding or investigation


EAST\134549672.25    83

--------------------------------------------------------------------------------





and compromise or settle on such terms as the Sellers’ Representative shall
determine to be appropriate, and give receipts, releases and discharges with
respect to, any such claim, action, Proceeding or investigation, (ix) to execute
and deliver any consents under this Agreement or the Ancillary Documents and to
waive any term or condition in any of this Agreement or the Ancillary Documents,
including any condition to the obligation of Sellers to consummate the
Transactions or therein, (x) to give and receive notices on behalf of Sellers,
(xi) to engage agents, accountants, attorneys and other representatives and
(xii) to do each and every act and exercise any and all rights which any Seller
is, or Sellers collectively are, permitted or required to do or exercise under
this Agreement or the Ancillary Documents and, in general, to do any and all
things and to take any and all action that the Sellers’ Representative, in its
sole and absolute discretion, may consider necessary or proper or convenient in
connection with or to carry out the Transactions, the Escrow Agreement and all
other agreements, documents or instruments referred to herein or therein or
executed in connection herewith and therewith. For the avoidance of doubt, any
action permitted to be taken by the Sellers’ Representative pursuant to this
Section 10.16(a) is not required to be taken by Sellers’ Representative and
Sellers’ Representative may refrain from taking such action, except to the
extent this Agreement expressly requires the Sellers’ Representative to take a
particular action. Each Seller, by approving the principal terms of the
Transactions and/or accepting the consideration payable to them hereunder or
thereunder, irrevocably grant unto said attorney-in-fact and agent full power
and authority to do and perform each and every act and thing necessary or
desirable to be done in connection with the Transactions, as fully to all
intents and purposes as Sellers might or could do in person. Each Seller agrees
that such agency and proxy are coupled with an interest, are therefore
irrevocable without the consent of the Sellers’ Representative and shall survive
the death, incapacity or bankruptcy of any Seller. All of the indemnities,
immunities and powers granted to the Sellers’ Representative under this
Agreement shall survive the Closing Date and/or any termination of this
Agreement and/or the Escrow Agreement.
(b)    All decisions, actions, consents and instructions of the Sellers’
Representative shall be final and binding upon each and all Sellers and no
Seller shall have any right to object, dissent, protest or otherwise contest the
same, except to the extent of any Actual Fraud, gross negligence or willful
misconduct of the Sellers’ Representative. Neither the Sellers’ Representative
nor any agent employed by the Sellers’ Representative shall incur any liability
relating to the performance of its duties hereunder to any Seller, except to the
extent an action or omission by Sellers’ Representative is finally determined by
a court of competent jurisdiction to have constituted Actual Fraud, gross
negligence or willful misconduct. The Sellers’ Representative shall not have by
reason of this Agreement a fiduciary relationship in respect of any Seller,
except in respect of amounts actually received on behalf of a Seller. Each
Seller agrees that the Sellers’ Representative shall not be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement. The Sellers’ Representative shall
not be liable to any Seller for any apportionment or distribution of payments
made by it in good faith, and if any such apportionment or distribution is
subsequently determined to have been made in error, the sole recourse of a
Seller to which payment was due, but not made, shall be to recover from a Seller
any payment in excess of the amount to which they are determined to have been
entitled. Each Seller acknowledges and agrees that the Sellers’ Representative
shall not be obligated to take any actions and shall be entitled to take such
actions as the Sellers’ Representative deems appropriate in its sole discretion.


EAST\134549672.25    84

--------------------------------------------------------------------------------





* * * * *




EAST\134549672.25    85

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.


NATIONAL PEN HOLDINGS, LLC
By: /s/ Michael Lyons    
Name:    Michael Lyons
Title: President and Secretary




NATIONAL PEN BLOCKER HOLDINGS, L.P
By: /s/ Michael Lyons    
Name:    Michael Lyons
Title: President




NATIONAL PEN CO. LLC
By: /s/ Michael Lyons    
Name:    Michael Lyons
Title: Vice President and Assistant Secretary


NATIONAL PEN BLOCKER CORP.
By: /s/ Michael Lyons    
Name:    Michael Lyons
Title: Vice President and Assistant Secretary










SIGNATURE PAGE TO PURCHASE AGREEMENT

--------------------------------------------------------------------------------





CIMPRESS USA INCORPORATED
By: /s/ Sean Quinn    
Name: Sean Quinn
Title: CFO


SIGNATURE PAGE TO PURCHASE AGREEMENT